Journal Officiel de la Répubique Tunisienne

TRADUCTION FRANÇAISE POUR INFORMATION

Vendredi 11 joumada I 1424 — 11 juillet 2003 146" année

Sommaire

Décrets et Arrêtés

Premier Ministère
Maintien en activité dans le secteur public...

Ministère des Affaires Sociales et de la Solidarité
Décret n° 2003-1543 du 2 juillet 2003, fixant les modalités et les procédures de
régularisation des périodes de mise en disponibili éciale au regard des régimes
de sécurité sociale.

Décret n° 2003-1544 du 2 juillet 2003, modifiant le décret n° 92-631 du 23 mars
1992, fixant les conditions de bénéfice du régime de sécurité sociale des étudiants. 2132

2131

Ministère des Affaires Etrangères
Décret n° 2003-1545 du 2 juillet 2003, portant ratification d'un accord entre le
gouvernement de la République Tunisienne et le gouvernement de la République de
Cuba sur la coopération entre les instituts diplomatiques des deux pays.

Maintien en activité dans le secteur public.

Ministère de l'Enseignement Supérieur, de la Recherche Scienti
et de la Technologie
Nomination d'un membre au conseil consultatif national de la recherche scientifique
et de la technologie ue
Nomination du président du conseil consultatif national de la recherche scientifiqu:
et de la technologi ee
Maintien en activité dans le secteur public.

2132
2132

… 2133

Arrêté du ministre de l'enseignement supérieur, de la recherche scientifique et de la
technologie du 1°” juillet 2003, portant nomination d'ordonnateurs secondaires... 2133
Ministère des Technologies de la Communication et du Transport
Arrêté du ministre des technologies de la communication et du transport du 1er juillet
2003, fixant les conditions de délivrance de la licence de pilote privé avion. . 2134
Arrêté du ministre des technologies de la communication et du transport du 1er juillet
2003, fixant les conditions de délivrance de la licence de pilote professionnel avion. . 2150
Arrêté du ministre des technologies de la communication et du transport du 1er juillet
2003, fixant les conditions de délivrance de la qualification de vol aux instruments avion. 2170
Arrêté du ministre des technologies de la communication et du transport du 1er juillet
2003, fixant les conditions de délivrance des qualifications de type et de classe avion... 2188
Arrêté du ministre des technologies de la communication et du transport du 1er juillet
2003, fixant les conditions de délivrance de qualification instructeur avion. …. 2202
Arrêté du ministre des technologies de la communication et du transport du 1er juillet
2003, fixant les conditions de délivrance d'une autorisation d'examinateur avion... 2216
Arrêté du ministre des technologies de la communication et du transport du 1er juillet
2003, fixant les conditions de délivrance de la licence de pilote de ligne avion … 2220

Ministère du Tourisme, du Commerce et de l'Artisanat

Arrêté du ministre du tourisme, du commerce et de l'artisanat du 1° juillet 2003,
modifiant l'arrêté du ministre du commerce du 26 juillet 2001, portant approbation du
cahier des charges pour l'exercice de la profession de conseiller en exportation... 2247

Ministère des Domaines de l'Etat et des Affaires Foncières

Décret n° 2003-1550 du 2 juillet 2003, fixant les modalités de la tenue du registre
des droits réels grevant les constructions, ouvrages et équipements fixes édifiés sur
le domaine public des ports de pêche.

Décret n° 2003-1551 du 2 juillet 2003, fixant la composition, les attributions et les
modalités de fonctionnement de la commission de reconnaissance et de conciliation
en matière d'expropriation.…

Arrêté du ministre des domaines de l'Etat et des affaires foncières du 8 juillet 2003,
portant ouverture d'un concours interne sur épreuves pour la promotion au grade de
conservateur des bibliothèques ou de documentation à la conservation de la
propriété foncière. ee

Ministère de l'Industrie et de l'Energie

Nomination d'un chargé de mission . 2249

Arrêté du ministre de l'industrie et de l'énergie du 1° juillet 2003, portant
homologation des normes tunisiennes relatives aux piles électriques.

Arrêté du ministre de l'industrie et de l'énergie du 1° juillet 2003, portant autorisation
de cession totale d'intérêts dans le permis de recherche d'hydrocarbures dit permis
"Makthar" et deuxième renouvellement de sa période de validité. .… 2250

Ministère de la Santé Publique
Maintien en activité dans le secteur public.

Ministère du Développement et de la Coopération Internationale

Décret n° 2003-000 du 2 juillet 2003, portant ratification de l'accord de garantie
conclu, le 6 mars 2003, entre la République Tunisienne et la Banque Nordique
d'investissement et relatif à la troisième ligne de crédit accordée à TUNISIE-
TELECOM
Ministère de l'Agriculture, de l'Environnement et des Ressources Hydrauliques
Nomination du président-directeur général de l'office national de l'assainissement... 2252
Nomination d'un professeur hospitalo-universitaire en médecine vétérinaire … 2252

Page 2130 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

< >
PREMIER MINISTERE

MAINTIEN EN ACTIVITE

Par décret n° 2003-1542 du 2 juillet 2003.

Monsieur Fethi Mezgheni, administrateur général au
Premier ministère, est maintenu en activité pour une
période d'une année, à compter du 1° août 2003.

MINISTERE DES AFFAIRES SOCIALES
ET DE LA SOLIDARITE

Décret n° 2003-1543 du 2 juillet 2003, fixant les
mod s et les procédures de régularisation des
périodes de mise en disponibilité spéciale au
regard des régimes de sécurité sociale.

Le Président de la République,

Sur proposition du ministre des affaires sociales et de la
solidarité,

Vu le décret beylical du 12 avril 1951, instituant un
régime de prévoyance en faveur des personnels de l'Etat et
des collectivités publiques,

Vu la loi n° 60-30 du 14 décembre 1960, relative à
l'organisation des régimes de sécurité sociale, telle que
modifiée et complétée par les textes subséquents et
notamment la loi n° 98-91 du 2 novembre 1998,

Vu la loi n° 60-33 du 14 décembre 1960, instituant un
régime de pension d'invalidité, de vieillesse et de survie et
un régime d'allocation de vieillesse et de survie dans le
secteur non agricole,

Vu la loi n° 72-2 du 15 février 1972, portant réforme du
régime de la prévoyance sociale des fonctionnaires,
ensemble les textes qui l'ont modifié ou complété et
notamment la loi n° 97-60 du 28 juillet 1997,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l'Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l'ont modifiée ou complétée et
notamment la loi n° 2003-20 du 17 mars 2003,

Vu la loi n° 85-12 du 5 mars 1985, portant régime des
pensions civiles et militaires de retraite et de survivants
dans le secteur public, ensemble les textes qui l'ont
modifiée ou complétée et notamment la loi n° 97-74 du 18
novembre 1997,

Vu la loi n° 85-78 du 5 août 1985, portant statut général
des agents des offices, des établissements publics à
caractère industriel et commercial et des sociétés dont le

capital appartient directement et entièrement à l'Etat ou aux
collectivités publiques locales, ensemble les textes qui l'ont
modifiée ou complétée et notamment la loi n° 2003-21 du
17 mars 2003,

Vu la loi n° 89-9 du ler février 1989, relative aux
participations et entreprises et établissements publics,
ensemble les textes qui l'ont modifiée ou complétée et
notamment la loi n° 2001-33 du 29 mars 2001,

Vu la loi n° 95-105 du 14 décembre 1995, portant
institution d'un système unique de validation des services
au titre des régimes légaux de vieillesse, d'invalidité et de
survivants,

Vu la loi n° 2003-16 du 24 février 2003, portant
régularisation des périodes de mise en disponibilité spéciale
au regard des régimes de sécurité sociale,

Vu le décret n° 74-499 du 27 avril 1974, relatif au
régime de vieillesse, d'invalidité et de survivants dans le
secteur non agricole, ensemble les textes qui l'ont modifié
ou complété et notamment le décret n° 2001-779 du 29
mars 2001,

Vu le décret n° 75-775 du 30 octobre 1975, fixant les
attributions du ministère des affaires sociales,

Vu le décret n° 93-308 du ler février 1993, relatif au
régime du capital décès,

Va l'avis du tribunal administratif.

Décrète :

Article premier. - Le présent décret fixe les modalités et
les procédures de régularisation des périodes de mise en
disponibilité spéciale au regard des régimes de sécurité
sociale.

Art. 2. - Les dispositions du présent décret
s'appliquent aux personnes mises en disponibilité
spéciale, visées à l'article premier de la loi n° 2003-16 du
24 février 2003, portant régularisation des périodes de
mise en disponibilité spéciale au regard des régimes de
sécurité sociale.

Art. 3. - L'administration ou l'établissement
employeur des personnes visées à l'article 2 du présent
décret doit transmettre une copie de la décision de mise
en disponibilité spéciale à la caisse de sécurité sociale
dont ils relèvent dans un délai maximum d'un mois à
partir de la date de sa signature par le Premier ministre.

Aït. 4. - L'employeur procède à l'inscription des agents
mis en disponibilité spéciale sur les décomptes de
versement relatifs aux agents en activité, affiliés à la caisse
nationale de retraite et de prévoyance sociale ou sur les
déclarations de salaires des agents affiliés à la caisse
nationale de sécurité sociale.

N°55 Journal Officiel de la République Tunisienne

11 juillet 2003 Page 2131

>
Art. 5. - L'employeur est tenu d'informer la caisse de
sécurité sociale concernée de toutes évolutions survenues
au cours de la vie professionnelle de l'agent et modifiant ses
droits aux prestations de sécurité sociale.

Art. 6. - La caisse de sécurité sociale concernée procède
à la vérification des déclarations de salaires ou des
décomptes de versement et du suivi du paiement des
cotisations y afférentes et informe l'autorité de tutelle
chargée de la sécurité sociale de tout retard ou manquement
aux obligations mises à la charge de l'employeur.

Art. 7. - La caisse de sécurité sociale concernée fixe le
montant des cotisations mises à la charge de l'agent et l'en
informe à chaque trimestre et d'une manière régulière.

Les cotisations sont recouvrées selon le choix de l'agent,
soit d'une façon régulière et aux échéances prévues, soit par
anticipation et d'une manière périodique.

Art. 8. - La caisse de sécurité sociale concernée établit
un décompte annuel des cotisations afférentes à la période
de mise en disponibilité spéciale qui sera transmis à
l'autorité de tutelle chargée de la sécurité sociale, à
l'employeur, ainsi qu'à l'agent mis en disponibilité spéciale.

Art. 9. - Le Premier ministre, le ministre des affaires
sociales et de la solidarité et les ministres intéressés sont
chargés, chacun en ce qui le concerne, de l'exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 2 juillet 2003.

Zine El Abidine Ben Ali

Décret n° 2003-1544 du 2 juillet 2003, modifiant le
décret n° 92-631 du 23 mars 1992, fixant les
conditions de bénéfice du régime de sécurité
sociale des étudiants.

Le Président de la République,

Sur proposition du ministre des affaires sociales et de la
solidarité,

Vu la loi n° 60-30 du 14 décembre 1960, relative à
l'organisation des régimes de sécurité sociale, telle que
modifiée par la loi n° 98-91 du 2 novembre 1998,

Vu la loi n° 65-17 du 28 juin 1965, étendant les régimes
de sécurité sociale aux étudiants et notamment ses articles 3
et 9, telle que modifiée par la loi n° 88-40 du 6 mai 1988,

Vu le décret n° 75-775 du 30 octobre 1975, fixant les
attributions du ministère des affaires sociales,

Vu le décret n° 92-631 du 23 mars 1992, fixant les
conditions de bénéfice du régime de sécurité sociale des
étudiants,

Vu le décret n° 2002-2011 du 5 septembre 2002, relatif
à la nomination des membres du gouvernement,

Va l'avis du ministre de l'enseignement supérieur, de la
recherche scientifique et de la technologie,

Vu l'avis du tribunal administratif.

Décrète :

Article premier. - Sont abrogées, les dispositions de
l'article 2 du décret n° 92-631 du 23 mars 1992 et
remplacées par les dispositions suivantes :

Article 2 (nouveau). - La cotisation forfaitaire mise à la
charge des étudiants bénéficiaires du régime de sécurité
sociale, instituée par la loi susvisée n° 65-17 du 28 juin
1965, est fixée à cinq dinars par an.

Art. 2. - Les ministres de l'enseignement supérieur, de la
recherche scientifique et de la technologie et des affaires
sociales et de la solidarité sont chargés, chacun en ce qui le
concerne, de l'exécution du présent décret qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 2 juillet 2003.

Zine El Abidine Ben Ali

MINISTERE DES AFFAIRES
ETRANGERES

Décret n° 2003-1545 du 2 juillet 2003, portant
ratification d'un accord entre le gouvernement de
la République Tunisienne et le gouvernement de la
République de Cuba sur la coopération entre les
instituts diplomatiques des deux pays.

Le Président de la République,
Vu la constitution et notamment son article 32,

Vu l'accord entre le gouvernement de la République
Tunisienne et le gouvernement de la République de Cuba
sur la coopération entre les instituts diplomatiques des deux
pays, conclu à Tunis le 25 mars 2003.

Décrète :

Aïticle premier. - Est ratifié, l'accord entre le
gouvernement de la République Tunisienne et le
gouvernement de la République de Cuba sur la coopération

entre les instituts diplomatiques des deux pays, conclu à
Tunis le 25 mars 2003.

Art. 2. - Le ministre des affaires étrangères est chargé de
l'exécution du présent décret qui sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 2 juillet 2003.
Zine El Abidine Ben Ali

MAINTIEN EN ACTIVITE
Par décret n° 2003-1546 du 2 juillet 2003.

Monsieur Hédi Annabi, ministre plénipotentiaire, est
maintenu en activité pour une période d'une année, à
compter du 1° octobre 2003.

Page 2132

Le

Journal Officiel de la République Tunisienne

11 juillet 2003 N°55
MINISTERE DE L'ENSEIGNEMENT
SUPERIEUR, DE LA RECHERCHE
SCIENTIFIQUE ET DE LA TECHNOLOGIE

NOMINATIONS
Par décret n° 2003-1547 du 2 juillet 2003.

Monsieur Sadok Ben Jomâa est nommé membre du
conseil consultatif national de la recherche scientifique et
de la technologie en remplacement de Monsieur Mongi Ben
H'mida.

Par décret n° 2003-1548 du 2 juillet 2003.

Monsieur Sadok Ben Jomäa est nommé président du
conseil consultatif national de la recherche scientifique et
de la technologie.

MAINTIEN EN ACTIVITE
Par décret n° 2003-1549 du 2 juillet 2003.

Madame Riadh Chaâbouni épouse Zghal, professeur de
l'enseignement supérieur, est maintenue en activité pour une
année, à compter du 1° octobre 2003.

Arrêté du ministre de l'enseignement supérieur, de
la recherche scientifique et de la technologie du
1° juillet 2003, portant nomination d'ordonnateurs
secondaires.

Le ministre de l'enseignement supérieur, de la recherche
scientifique et de la technologie,

Vu le code de la comptabilité publique promulgué par la
loi n° 73-81 du 31 décembre 1973, ensemble les textes qui
l'ont modifié ou complété et notamment la loi n° 99-29 du 5
avril 1999 et notamment son article 87,

Vu la loi n° 87-83 du 31 décembre 1987, portant loi de
finances pour la gestion 1988 et notamment ses articles 96 et 97,

Vu la loi n° 89-70 du 28 juillet 1989, relative à
l'enseignement supérieur et à la recherche scientifique,
ensemble les textes qui l'ont modifiée ou complétée et
notamment ta loi n° 2000-67 du 17 juillet 2000,

Vu le décret n° 89-1939 du 14 décembre 1989, portant
organisation des universités et des établissements
d'enseignement supérieur et de recherche scientifique,
ensemble les textes qui l'ont modifié ou complété et

Vu le décret n° 99-2558 du 17 novembre 1999, portant
nomination des membres du gouvernement,

Vu le décret n° 2000-1801 du 31 juillet 2000, portant
création d'une université,

Vu le décret n° 2000-2826 du 27 novembre 2000,
portant changement d'appellation d'universités,

Vu l'arrêté du ministre de l'enseignement supérieur du
31 janvier 2001, portant nomination d'ordonnateurs
secondaires,

Vu l'avis du ministre des finances.
Arrête :

Article premier. - Les présidents des universités ci-
dessous désignés sont nommés ordonnateurs secondaires du
budget du ministère de l'enseignement supérieur, de la
recherche scientifique et de la technologie. Ils sont chargés
en cette qualité d'engager et d'ordonnancer les dépenses
imputables audit budget dans la limite des crédits qui leurs
sont délégués à cet effet.

N° Comptable
Ordonnateur secondaire | Dépenses
d'ordre assignataire

1 Président de l'université

Ezzitouna

n

Président de l'université de

Tunis
Rémunération
Président de l'université de

du personnel
Tunis El-Manar

administratif,
4 | Président de l'université du Le payeur
technique et
7 Novembre à Carthage général
ouvrier et du

5 Président de l'université de
personnel
Manouba
enseignant
6 Président de l'université du
Centre
7 Président de l'université de

Sfax pour le Sud

Art. 2. - Toutes dispositions antérieures et contraires au
présent arrêté, et notamment l'arrêté du 31 janvier 2001 susvisé,
sont annulées.

Art. 3. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.
Tunis, le 1° juillet 2003.
Le ministre de l'enseignement supérieur, de la
recherche scientifique et de la technologie

Sadok Chaäb
notamment le décret n° 2002-23 du 8 janvier 2002, Des Aapane
Vu
Vu le décret n° 91-1999 du 31 décembre 1991, portant LL
changement d'appellation de certains établissements Le Premier ministre
publics, Mohamed Ghannouchi
N°55 Journal Officiel de la République Tunisienne 11 juillet 2003 Page 2133
Le >
MINISTERE DES TECHNOLOGIES
DE LA COMMUNICATION
ET DU TRANSPORT

Arrêté du ministre des technologies de la
communication et du transport du 1er juillet 2003,
fixant les conditions de délivrance de la licence de
pilote privé avion.

Le ministre des technologies de la communication et du
transport,

Vu la loi n° 59-122 du 28 septembre 1959, portant adhésion
de la République Tunisienne à la convention relative à l'aviation
civile internationale signée à Chicago, le 7 décembre 1944, et
notamment son annexe 1,

Vu la loi n° 98-110 du 28 décembre 1998, relative à
l'office de l'aviation civile et des aéroports,

Vu la loi n° 99-58 du 29 juin 1999, portant
promulgation du code de l'aéronautique civile et notamment
l'article 122 dudit code,

Vu le décret n° 2002-515 du 27 février 2002, fixant les
montants et les modalités de perception des redevances
prévues par l'article 143 du code de l'aéronautique civile,

Vu le décret n° 2002-2106 du 23 septembre 2002,
portant rattachement des structures de l'ex-ministère du
transport au ministère des technologies de la
communication et du transport,

Vu l'arrêté du ministre du transport du 18 février 1994,
relatif à la licence de pilote privé avion,

Vu l'arrêté du ministre du transport du 28 juillet 1995,
fixant le régime des examens pour l'obtention du brevet de
pilote privé avion,

Vu l'arrêté du ministre du transport du 3 mars 1998,
fixant les conditions de délivrance d'une licence ou
qualification de membre d'équipage de conduite d'aéronef
civil aux titulaires de licences ou qualifications étrangères
ou titres militaires, tel que modifié par l'arrêté du ministre
du transport du 31 août 1999,

Vu l'arrêté du ministre du transport du 25 septembre
2001, fixant les conditions d'aptitude physique et mentale
du personnel de l'aéronautique civile,

Vu l'arrêté du ministre des technologies de la
communication et du transport du Ler juillet 2003, fixant les
conditions de délivrance des qualifications de type et de
classe avion,

Vu l'arrêté du ministre des technologies de la
communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la qualification instructeur avion,

Vu l'arrêté du ministre des technologies de la
communication et du transport du Ler juillet 2003, fixant les
conditions de délivrance d'une autorisation d'examinateur
avion.

Page 2134

«<

Journal Officiel de la République Tunisienne

11 juillet 2003 N°55
ARRETE

Article Premier : Pour l'application du présent arrêté, les termes ci-après ont les significations
suivantes :

Entraîneur de vol synthétique (STD) : l'un quelconque des dispositifs suivants :

a) Simulateur de vol (F.S) : dispositif donnant une représentation exacte d’un type ou
marque, modèle et série d’un poste de pilotage d’avion, incluant tout équipement et
programme informatique nécessaires pour représenter l’avion au sol et en vol, un
système visuel fournissant une vue de l’environnement extérieur du poste de pilotage et
un système de génération de mouvements et de forces.

b)Entraîneur au vol (FTD) : dispositif autre que le simulateur de vol sur lequel des
sessions de formation et de contrôle peuvent être acceptés.

c)Entraîneur aux procédures de vol et de navigation de type H (FNPT 11):
dispositif d'entraînement au sol donnant une représentation de l'environnement du poste
de pilotage d’un type ou classe d’avion multimoteur telle que les systèmes paraissent
fonctionner comme sur un avion. Il comprend un système visuel fournissant une vue de
l'environnement extérieur du poste de pilotage.

d)Entraîneur aux procédures de vol et de navigation de type I (FNPT D), dispositif
d'entraînement au sol donnant une représentation de l’environnement du poste de
pilotage d’une classe d’avion.

e) Autres dispositifs de formation (OTD) : Toutes aides à la formation, autres que les
simulateurs de vols, des entraîneurs au vol et les entraîneurs aux procédures de vol et de
navigation et qui constituent un moyen de formation dans lequel l’environnement d’un
poste de pilotage complet n’est pas nécessaire.

Hélicoptère : Aérodyne dont la sustentation en vol est obtenue principalement par la réaction
de l’air sur un ou plusieurs rotors qui tournent, entraînés par un organe moteur, autour d’axes
sensiblement verticaux.

Moto-planeur : Planeur ayant un certificat de navigabilité pourvu d’un moteur intégré et non
rétractable et d’une hélice non rétractable. Il doit être capable de décoller et de s'élever par sa
propre puissance conformément à son manuel de vol.

Nuit : Heures comprises entre la fin du crépuscule civil et le début de l’aube civile , ou toute
autre période comprise entre le coucher et le lever du soleil qui pourra être fixée par l’autorité
compétente.

Pilote privé : Pilote détenteur d’une licence ne permettant pas le pilotage d’aéronefs contre
rémunération.

N°55 Journal Officiel de la République Tunisienne 11 juillet 2003 Page 2135

« >
Planeur: Aérodyne non entraîné par un organe moteur, et dont la sustentation en vol est
obtenue principalement par des réactions aérodynamiques sur des surfaces qui restent fixes dans
des conditions données de vol.

Qualification : Mention portée sur une licence établissant les conditions, privilèges ou
restrictions spécifiques à cette licence.

Temps de vol : Total du temps décompté depuis le moment où l'avion commence à se déplacer
en vue du décollage jusqu’au moment où il s'immobilise en dernier lieu à la fin du vol.

Temps de vol en solo : Temps de vol pendant lequel un élève pilote est le seul occupant de
l'aéronef.

Temps de vol comme élève pilote commandant de_ bord: Temps de vol durant lequel
l’instructeur de vol supervise le candidat exerçant les fonctions de pilote commandant de bord,

sans influencer ni conduire le vol de l’aéronef.

Article 2 : Tout candidat à l’obtention d’une licence de pilote privé avion doit avoir dix sept
(17) ans révolus.

Article 3 : Tout candidat à l'obtention d’une licence de pilote privé avion doit détenir un
certificat médical de classe 1 ou de classe 2 en cours de validité.

Article 4 : Tout candidat à Fobtention d’une licence de pilote privé avion doit avoir accompli
au moins quarante cinq (45) heures de vol en tant que pilote d’avion, dont cinq (5) heures au
maximum peuvent être effectuées sur un entraîneur aux procédures de vol et de navigation où
sur un simulateur de vol homologué.

Les heures de vol accomplies par les titulaires de licence de pilote sur un
hélicoptère, un planeur, un moto planeur à moteur rétractable ou un moto planeur dont le
moteur ne permet pas le décollage, sont prises en compte jusqu’à concurrence de 10% de leur
temps de vol total en tant que pilote commandant de bord sur de tels aéronefs et dans la limite
de dix (10) heures, en vue de la délivrance de la licence de pilote privé avion.

Article $ : Tout candidat à l'obtention d’une licence de pilote privé avion doit avoir subi avec
succès dans un centre de formation agréé, une formation théorique et pratique conformément
aux programmes définis aux articles 6 et 14 du présent arrêté.

Cette formation est sanctionnée par un brevet de pilote privé avion délivré par le
ministre des technologies de la communication et du transport. Ce brevet comporte deux
certificats :

- Un certificat d'aptitude théorique :
- Un certificat d'aptitude pratique.

Ces deux certificats sont délivrés par le centre de formation agréé au candidat déclaré
admis par le ministre des technologies de la communication et du transport sur proposition du
jury des examens.

Page 2136 Journal Officiel de la République Tunisienne 11 juillet 2003

=. <

N°55
La composition et le fonctionnement de ce jury sont fixés par décision du ministre des
technologies de la communication et du transport.

Chapitre 1 : Certificat d’aptitude théorique
Section 1 : Formation théorique

Article _6_Le programme de formation théorique pour l’obtention du certificat d’aptitude
théorique du brevet de pilote privé avion doit couvrir les matières suivantes :

- Législation et réglementation relatives à l’aviation civile ;
- Connaissances générales de l’aéronef ;

- Préparation du vol et performances;

- Performance humaine;

- Météorologie ;

- Navigation;

- Procédures opérationnelles;

- Principes du vol;

- Communications.

Le contenu du programme et les heures de formation théorique sont fixés par décision du
ministre des technologies de la communication et du transport.

Section 2 : Examen théorique

Article 7 : Tout candidat à l’obtention d’une licence de pilote privé avion doit passer un examen
théorique écrit. Cet examen doit comprendre neuf épreuves dont les durées sont fixées comme

suit :
Matières Durées

Législation et réglementation relatives à l’aviation civile Oh45min
Connaissances générales de l’aéronef 0h30 min
Préparation du vol et performances 1h00
Performance humaine 0h30 min
Météorologie 0h30 min
Navigation 1h00 min
Procédures opérationnelles 0h30 min
Principes du vol Oh45 min
Communications 0h30 min
Total 6h00 min
Un minimum de 120 questions doit être posé, au total, sous forme de questions à choix

multiple (QCM).

Pour réussir à une épreuve , le candidat doit obtenir au moins 75 % des points alloués à
cette épreuve. Les points doivent être accordés uniquement en cas de réponses correctes.

N°55 Journal Officiel de la République Tunisienne 11 juillet 2003 Page 2137

«< >
Pour être déclaré admis à l'examen théorique requis pour l’obtention du certificat
d'aptitude théorique du brevet de pilote privé avion, le candidat doit réussir à toutes les
épreuves dans une période de 12 mois.

La validité du certificat d’aptitude théorique de pilote privé avion est de vingt quatre
(24) mois à partir de la date de réussite à toutes les épreuves.

Section 3 : Organisation de l'examen théorique

Article 8 : Il est organisé une fois au moins par an une session d'examen pour les épreuves
théoriques pour l'obtention du certificat d'aptitude théorique du brevet de pilote privé avion.

Article 9 : Les dates de déroulement des épreuves théoriques sont fixées par le ministre des
technologies de la communication et du transport. Ces dates sont annoncées, au moins trois
mois à l'avance, par avis de presse publié sur au moins deux quotidiens de la place.

L'avis doit indiquer :

- La date et le lieu de déroulement des épreuves théoriques :

- La date de clôture de la liste d'inscription des candidatures ;

- L'adresse des services auprès desquels les candidatures doivent être déposées.

Article 10 : Le candidat à l’examen théorique doit joindre à sa demande les documents suivants:

- Une photocopie d'une pièce d'identité ;

- Une attestation délivrée par l'organisme de formation justifiant que le candidat a suivi
le cycle de formation théorique de pilote privé avion:

- Une copie du reçu du paiement des redevances de participation à l’examen théorique
pour la session d'examen considérée.

Toute demande de candidature non accompagnée par les pièces prévues au présent
article ou parvenue après la date de clôture de la liste des candidatures est rejetée. Le cachet de
la poste ou la date de l'enregistrement au bureau d’ordre central des services mentionnés dans
l’avis de presse visé à l’article 9 du présent arrêté faisant foi pour déterminer la date d’envoi ou
d'arrivée,

Article 11 : La liste des candidats autorisés à se présenter aux épreuves théoriques est arrêtée
par le jury des examens visé à l'article 5 du présent arrêté.

Article_12 : Nonobstant les poursuites pénales de droit commun, toute fraude ou tentative de
fraude dûment constatée entraîne l'exclusion immédiate du candidat de la salle d'examen,
l'annulation des épreuves subies par le candidat et l'interdiction de participer pendant cinq ans
aux examens du personnel de l'aéronautique civile.

Cette interdiction est prononcée par décision du ministre des technologies de la
communication et du transport sur proposition du jury des examens.

Toute fraude ou tentative de fraude doit faire l'objet d'un rapport circonstancié du
surveillant ou de l'examinateur qui l'a constatée.

Page 2138 Journal Officiel de la République Tunisienne 11 juillet 2003

Le

N°55
Chapitre 2 : Certificat d'aptitude pratique
Section 1 : Formation pratique

Article_13 : Tout candidat à l'épreuve pratique d'aptitude en vue de l'obtention du certificat
d'aptitude pratique du brevet de pilote privé avion doit:

- Etre titulaire d’un certificat d’aptitude théorique du brevet de pilote privé avion en cours
de validité ou d’un certificat d'aptitude théorique du brevet de pilote professionnel
avion en cours de validité ou d’un certificat d'aptitude théorique du brevet de pilote de
ligne avion en cours de validité;

- Avoir reçu une formation sur un avion de même classe ou de même type que celui utilisé
pour l'épreuve. Le candidat peut choisir de passer l'épreuve sur un avion monomoteur
auquel cas il doit justifier de l'expérience prévue à l’article 4 du présent arrêté. Dans le
cas ou le candidat désire choisir de passer l’épreuve sur un avion multimoteur, il doit
justifier d'une expérience de soixante dix (70) heures de vol en tant que pilote
commandant de bord sur avion.

Le candidat à l’épreuve pratique d'aptitude doit être proposé par son instructeur qui
atteste que le candidat possède les connaissances professionnelles et pratiques du niveau du
certificat d'aptitude pratique du brevet de pilote privé avion.

Article _14_Le programme de formation pratique pour l’obtention du certificat d'aptitude
pratique du brevet de pilote privé avion doit couvrir les matières suivantes :

- Préparation du vol, calcul de masse et de centrage, visite pré-vol et mise en service de
l'avion :

-  Manœuvres au sol et en vol en circuit d’aérodrome, précautions à prendre et procédures
à appliquer pour éviter les collisions ;

- Pilotage de l'avion au moyen de repères visuels extérieurs ;

- Vol à vitesse faible, reconnaissance du décrochage ou de l’amorce de décrochage et
manœuvres de rétablissement :

- Vol à vitesse élevée, reconnaissance du virage engagé et manœuvres de rétablissement ;

-  Décollages et atterrissages normaux et par vent traversier ;

- Décollages aux performances maximales (terrain court et présence d’obstacles) ;
atterrissages sur terrain court ;

- Vol par seule référence aux instruments, avec exécution d’un virage de 180 degrés ;

- Vol en campagne comportant l’utilisation de repères visuels de la navigation à l'estime
et des aides radionavigation lorsqu'elles sont utilisables ;

- Opérations d'urgence, y compris pannes simulées d'équipement,

- Vol au départ et à destination d’aérodromes contrôlés et survol de ces aérodromes :
respect des procédures des services de la circulation aérienne ainsi que des procédures
de la radiotéléphonie et de la phraséologie.

Le contenu du programme de formation pratique est fixé par décision du ministre des
technologies de la communication et du transport.

N°55 Journal Officiel de la République Tunisienne 11 juillet 2003 Page 2139

« >
Article 15 : Nul ne peut entreprendre un entraînement en vol en vue d’obtenir la licence de
pilote privé avion s’il n’est détenteur d’une carte d’élève pilote en cours de validité.

4rticle 16 : Pour obtenir la carte d’élève pilote, le candidat doit avoir au moins seize (16) ans et
détenir un certificat médical de classe 1 ou de classe 2 en cours de validité.

La validité de la carte d'élève pilote ne peut excéder la validité du certificat médical.
Cette carte peut être renouvelée avec une validité n’excédant pas celle du certificat médical.

Article 17 : L’élève pilote ne peut effectuer seul l'entraînement en vol à bord d’un avion
qu'avec l'autorisation et sous le contrôle d’un instructeur qualifié.

Article 18 : Tout candidat à l’obtention d’une licence de pilote privé avion doit avoir reçu, sur
un avion ayant un certificat de navigabilité en cours de validité, au moins vingt cinq (25) heures
de formation en double commande et au moins dix (10) heures de vol en solo supervisé, dont au
moins cinq (5) heures de vol en campagne en solo, comprenant au moins un vol en campagne
d'au moins 270 kilomètres (1SONM), au cours duquel aura été effectué un atterrissage avec
arrêt complet sur deux aérodromes différents de celui de départ.

Lorsque le candidat a obtenu une prise en compte de son temps de vol en tant que
pilote commandant de bord sur d’autres aéronefs, conformément à l’article 4 du présent arrêté,
la formation exigée en double commande sur avion ne peut pas être réduite à une durée
inférieure à vingt (20) heures.

Si les privilèges de la licence doivent être exercés de nuit, au moins cinq (5) heures de
vol supplémentaires sur avion doivent avoir été effectuées de nuit, comprenant trois (3) heures
de formation en double commande dont au moins une (1) heure de navigation en campagne et
cinq (5) décollages en solo et cinq (5) atterrissages complets en solo. Cette aptitude sera
mentionnée sur la licence.

Article 19 : L'épreuve pratique d'aptitude est organisée pour chaque candidat remplissant les
conditions prévues dans le présent arrêté et ce, à la demande de l’organisme ayant assuré la
formation de l’intéressé.

L'épreuve pratique d’aptitude doit être réussie dans les six mois suivant la formation au
vol et doit être passée devant un examinateur désigné par le jury des examens.

Article 20 : L'organisme de formation concerné doit prendre les dispositions nécessaires pour
mettre à la disposition de l’examinateur désigné l’avion à utiliser pour l’épreuve pratique
d'aptitude et supportera tous les frais y afférents.

Section 2 : Epreuve pratique d’aptitude

Article 21 : Tout candidat à l'épreuve pratique d'aptitude en vue de l’obtention du certificat
d'aptitude pratique du brevet de pilote privé avion doit passer les épreuves suivantes:

Page 2140 Journal Officiel de la République Tunisienne 11 juillet 2003

«

N°55
SECTION 1

OPERATIONS AVANT LE VOL ET DEPART

La capacité à l'utilisation des check list et à la conduite du vol (contrôle de l'avion à l'aide de repères

visuels extérieurs. procédures de dégivrage et d'antigivrage etc.) s'applique à toutes les sections.

a. Documentation de vol et briefing météo
b. Calcul masse et centrage ; performances
c. Préparation de l'avion et visite prévol
d. Démarrage moteur et procédure après mise en route
e. Roulage et règles de circulation au sol ; procédure avant décollage
f. Vérifications au décollage et après décollage
g. Procédures de départ de l'aérodrome
h. Liaison ATC : respect des instructions, procédures de radiotéléphonie
SECTION 2
MANIABILITE

a. Liaison ATC : respect des instructions, procédures de radiotéléphonie
b. Changements de vitesse en vol rectiligne et horizontal
c. Montée :

- Montée au meilleur taux

-  Virages

- Mise en palier
d. Virages à inclinaison moyenne (30°)
e. Virages serrés (inclinaison 45°), incluant la reconnaissance et la sortie de virage engagé

Vol très lent avec et sans braquage de volets

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003

Page 2141

>
g. Décrochage :

- _ Décrochage en lisse et sortie avec utilisation du moteur

- Approche du décrochage en virage à 20° d'inclinaison en descente et en configuration

approche

- _ Approche du décrochage en configuration atterrissage
h. Descente :

- Avec moteur et sans moteur

-  Virages serrés en vol plané

- Mise en palier

SECTION 3
PROCEDURES EN ROUTE
a. Journal de navigation, navigation à l'estime et usage de la carte
b. Tenue de l'altitude, du cap, de la vitesse
c. Orientation, calcul et révision des estimées, tenue du journal de navigation
d. Déroutement vers un aérodrome de dégagement (planification et mise en œuvre)
e. Utilisation des moyens de radionavigation
f. Contrôle de la capacité élémentaire au vol aux instruments ( virage de 180° en IMC simulé)
FA Gestion du vol (vérifications, systèmes, carburant et givrage carburateur, etc)
h. Liaison ATC : respect des instructions, procédures de radiotéléphonie
SECTION 4
PROCEDURES D’APPROCHE ET D’ATTERRISSAGE

a. Procédures d'arrivée sur l'aérodrome
b. *Atterrissage de précision (terrain court), atterrissage vent de travers si les conditions le

permettent
c. *Atterrissage sans volets
d. *Approche, moteur au ralenti (dans le cas d'un avion monomoteur)
e. Touch and go

Page 2142 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55
“«< >
f. Remise des gaz à faible hauteur

Liaison ATC : respect des instructions. procédures de radiotéléphonie

ea

h. Actions après le vol

SECTION 5

PROCEDURES ANORMALES ET D'URGENCE

Les exercices de cette section peuvent être combinés avec ceux des sections 1 à 4.

a. Simulation de panne de moteur après décollage (dans le cas d'un avion monomoteur)

b. * Simulation d'atterrissage forcé (dans le cas d'un avion monomoteur)

c. Simulation d'atterrissage de précaution (dans le cas d'un avion monomoteur)

d. Urgences simulées

e. Liaison ATC : respect des instructions, procédures de radiotéléphonie, conduite du vol
SECTION 6

VOL ASYMÉTRIQUE SIMULÉ ET ITEMS PERTINENTS DE LA QUALIFICATION DE
CLASSE OU DE TYPE

Les exercices de cette section peuvent être combinés avec ceux des sections 1 à 5.

ER Simulation de panne de moteur après le décollage (à une altitude de sécurité, sauf si elle est
effectuée dans un simulateur)
b. Vol asymétrique : Approche et remise de gaz
c. Vol asymétrique : Approche et atterrissage complet
d. Arrêt moteur volontaire et redémarrage
e. Liaison ATC : respect des instructions, procédures de radiotéléphonie, conduite du vol
f. A l’appréciation de l’examinateur, tous items pertinents de l'épreuve d'aptitude de la
qualification de classe ou de type parmi la liste ci-dessous peuvent être inclus :
= Systèmes de l'avion comprenant l'utilisation du pilote automatique
- Utilisation du système de pressurisation
- _ Utilisation des systèmes dégivreurs et antigivreurs
g- Questions orales

(*) certains de ces exercices peuvent être combinés à l'appréciation de l’examinateur en vol.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2143

< >
Article 22_ : Pour être déclaré admis au certificat d'aptitude pratique, tout candidat doit réussir
les sections 1 à 5 de l'épreuve pratique d’aptitude prévues à l’article 21 du présent arrêté et la
section 6 de la dite épreuve si un avion multimoteur est utilisé.

Article 23 : Un échec à l’une des rubriques d’une section entraîne l’échec sur la section entière.

En cas d’échec à une seule section, le candidat doit passer à nouveau ladite section.

En cas d'échec à plus d’une section, le candidat doit passer de nouveau la totalité de
l'épreuve.

En cas d'échec à une section quelconque lors d’un nouveau passage de l'épreuve, y
compris aux sections passées avec succès lors d’une tentative précédente, le candidat doit passer
à nouveau la totalité de l’épreuve.

Toutes les sections de l’épreuve pratique d'aptitude doivent être réussies dans une
période de six (6) mois au maximum.

Article 24 : L'examinateur doit annoter dans un rapport chaque exercice effectué de l’épreuve
pratique d'aptitude par l’une des annotations suivantes: «satisfaisant» ou «non satisfaisant ». En
outre, il doit, après chaque tentative, conclure ce rapport par sa proposition sur l'admission ou
l'échec du candidat. Dans ce dernier cas, l’examinateur doit se prononcer sur la nécessité ou
non d’un complément de formation pour le candidat.

Si le candidat n’a pas réussi à toutes les sections à l'issue de deux tentatives,
Fexaminateur doit préciser dans son rapport l'obligation d’un complément de formation et dans
tous les cas, il doit fixer le contenu de ce complément.

L’examinateur transmet au jury des examens le rapport susvisé en vue de son
approbation.

Le nombre d’épreuves pratiques qui peuvent être tentées n’est pas limité.

Article 25 : Les conditions suivantes doivent être respectées lors du déroulement de l'épreuve
pratique d'aptitude:

- Si le candidat décide d'interrompre l'épreuve pratique d'aptitude pour des raisons que
lexaminateur ne juge pas satisfaisantes, il devra repasser la totalité de l'épreuve.
Toutefois, s’il a interrompu l'épreuve pour des raisons que l’examinateur juge justifiées,
seules les sections non effectuées sont passées lors d’un vol ultérieur ;

- A l'appréciation de l’examinateur, toute manœuvre ou procédure de l’épreuve peut être
répétée une seconde fois par le candidat. L'examinateur peut mettre fin à l'épreuve à
tout moment s’il estime que la démonstration du niveau de compétence du candidat
exige une nouvelle épreuve complète ;

- Le candidat doit piloter l’avion à partir d’une position lui permettant d'exercer les
fonctions de pilote commandant de bord et il doit subir l'épreuve comme s’il était seul
pilote à bord. Un pilote titulaire de la qualification d’instructeur exerce la fonction de
pilote commandant de bord ;

Page 2144 Journal Officiel de la République Tunisienne 11 juillet 2003 N°55

< >
- L'examinateur choisit le trajet de l'épreuve de navigation. Ce trajet peut s’achever à
l'aérodrome de départ ou à un autre aérodrome. Le candidat est responsable de la
préparation du vol et doit s'assurer que tous les équipements et toute la documentation
nécessaire à la réalisation du vol sont à bord. L'épreuve de navigation doit durer au

minimum 60 minutes, conformément à l’article 21 du présent arrêt

, et peut, après

accord entre le candidat et l’examinateur, faire l’objet d’une épreuve distincte ;

- Le candidat doit indiquer à l’examinateur les vérifications et les actions effectuées, y
compris l'identification des moyens de radionavigation. Les vérifications doivent être
effectuées d’après la liste de vérification (check-list) autorisée pour l'avion utilisé au
cours de l'épreuve. Durant la préparation du vol de l'épreuve pratique d'aptitude, le
candidat est tenu de déterminer les régimes moteur et les vitesses. Les paramètres de
performances de décollage, de l'approche et de l'atterrissage sont calculés par le candidat
en conformité avec le manuel d'exploitation ou le manuel de vol de l'avion utilisé:

- L'examinateur ne doit pas prendre part à la conduite de l'avion, sauf si une intervention
est nécessaire pour assurer la sécurité ou pour éviter de provoquer des retards
inacceptables dans la circulation aérienne.

Article 26 : Au cours de l'épreuve pratique d'aptitude, le candidat doit démontrer son aptitude à :

- Piloter l'avion dans le cadre de ses limitations ;

- Exécuter toutes les manœuvres avec souplesse et précision ;

- Faire preuve d’un bon jugement dans la conduite du vol ;

- Appliquer ses connaissances aéronautiques ;

- Garder le contrôle permanent de l'avion de façon telle que la réussite d'une procédure
ou d’une manœuvre ne fasse jamais de doute.

L'examinateur doit tenir compte de la turbulence et des qualités manœuvrières et des
performances de l’avion utilisé. Les tolérances suivantes constituent une orientation générale :

Hauteur

- Vol normal
- Avec panne de moteur simulée

Cap/alignement sur aide radio

+150 pieds
+200 pieds

- Vol normal +109
- Avec panne de moteur simulée +15°
Vitesse
- Décollage et approche + 15/-5 nœuds
- Tous autres régimes de vol +15 nœuds
N°55 Journal Officiel de la République Tunisienne 11 juillet 2003 Page 2145

>
Chapitre 3 : Privilèges et validité de la licence

Article 27 : Sous réserve de toutes conditions supplémentaires spécifiées dans la législation et la
réglementation en vigueur, les privilèges de la licence de pilote privé avion, permettent
d'exercer sans rémunération, les fonctions de pilote commandant de bord ou de copilote de tout
avion qui n'est pas exploité à titre onéreux, à condition que la licence contienne au moins la
qualification de classe ou de type correspondant à l'avion utilisé.

Si les privilèges de la licence sont exercés de nuit, le titulaire doit avoir rempli les
conditions prévues au dernier paragraphe de l’article 18 du présent arrêté.

Article 28 : Le titulaire de la licence de pilote privé avion ne peut exercer les fonctions de pilote
commandant de bord d’un avion transportant des passagers que s’il a effectué aux commandes,
au cours des 90 jours précédents, 3 décollages et 3 atterrissages d’un avion de même type ou de
même classe.

Si les privilèges sont exercés de nuit, le titulaire doit avoir rempli les conditions prévues
au dernier paragraphe de l’article 18 du présent arrêté.

Article 29 : Le titulaire de la licence de pilote privé avion s'abstiendra d'exercer les privilèges de
sa licence dès qu'il ressentira une diminution de son aptitude physique ou mentale de nature à le
mettre dans l'incapacité d'exercer en sécurité ses privilèges.

Article 30 : Le titulaire de la licence de pilote privé avion ne doit pas exercer les privilèges de
sa licence pendant toute période où il souffre d’une diminution de l’aptitude physique ou

mentale de quelque origine qu’elle soit, qui serait de nature à interdire l'octroi ou le
renouvellement de son certificat médical.

Article 31 : Le titulaire de la licence de pilote privé avion ne doit pas exercer les privilèges de
sa licence s’il se trouve sous l'influence d’une substance psychoactive qui pourrait le rendre
inapte à exercer ces privilèges correctement et de façon sûre et ne doit faire aucun usage de
substances qui posent des problèmes de santé.

Article 32 : La forme et le contenu de la licence du pilote privé avion sont fixés par décision du
ministre des technologies de la communication et du transport.

Article 33: La validité de la licence de pilote privé avion est déterminée par la validité des
qualifications qu’elle contient et du certificat médical qui lui est associé.

Dans tous les cas, la validité dudit certificat médical ne peut excéder 24 mois pour
les personnes âgées de moins de 40 ans et de 12 mois pour celles ayant 40 ans ou plus.

Chapitre 4: Délivrance d’une licence de pilote privé avion
sur la base d’une licence étrangère de pilote privé avion ou d’un titre militaire

Article 34 : Tout candidat à l'obtention d'une licence de pilote privé avion sur la base d'une
licence étrangère ou d’un titre militaire doit remplir les conditions suivantes :

Page 2146 Journal Officiel de la République Tunisienne 11 juillet 2003

«

N°55
- Etre titulaire de la licence étrangère de pilote privé avion, délivrée par un Etat signataire
de la convention relative à l'aviation civile internationale signée à Chicago le 7 décembre
1944 ou être titulaire de l’un des brevets militaires de pilotage d’avion du premier degré
ou d'un degré supérieur délivrés ou reconnus équivalents par les autorités militaires
tunisiennes compétentes ;

- Satisfaire aux conditions exigées pour l'obtention de la licence de pilote privé avion en
ce qui concerne l’âge, l’aptitude physique et mentale et l'expérience minimale en vol.

Article 35 : Le candidat ayant rempli les conditions prévues à l'article 34 du présent arrêté doit
passer les examens théoriques et pratiques définies comme suit:

1- Examen théorique

Le candidat doit passer l’examen prévu à l’article 7 et conformément aux procédures
d'organisation prévues aux articles 8, 9, [1 et 12 du présent arrêté.

Les conditions de réussite à cet examen ainsi que la validité du certificat d’aptitude
théorique du brevet de pilote privé avion sont soumises aux dispositions de l’article 7 du présent
arrêté.

Le certificat d’aptitude théorique du brevet de pilote privé avion est délivré par le
président du jury des examens à tout candidat déclaré admis, à l'examen théorique, par le
ministre des technologies de la communication et du transport sur proposition du jury des
examens.

2- Epreuve pratique d'aptitude

Le candidat titulaire du certificat d'aptitude théorique de pilote privé avion en cours
de validité, doit passer les épreuves pratiques d'aptitude du brevet de pilote privé avion prévues
à l’article 21 conformément aux dispositions des articles 22 à 26 du présent arrêté.

Le certificat d’aptitude pratique du brevet de pilote privé avion est délivré par le
président du jury des examens à tout candidat déclaré admis, aux épreuves pratiques d'aptitude,
par le ministre des technologies de la communication et du transport sur proposition du jury des
examens.

Article 36 : Le candidat doit joindre à sa demande les documents suivants:

- Une photocopie d’une pièce d'identité ;

- Ün certificat médical de classe 1 ou de classe 2 en cours de validité ;

- Une copie du reçu de paiement des redevances de participation à l'examen théorique de
la session d'examen considérée ;

- Une copie de la licence étrangère ou du titre militaire ainsi que le relevé des heures de
vol.

Toute demande ne comportant pas les pièces demandées définies dans le présent article
ou parvenue après la date de clôture de la liste des candidatures est rejetée. Le cachet de la poste
ou la date de l'enregistrement au bureau d'ordre des services mentionnés dans l’avis de presse
visé à l’article 9 du présent arrêté faisant foi pour déterminer la date d'envoi ou d'arrivée.

N°55 Journal Officiel de la République Tunisienne 11 juillet 2003 Page 2147

< >
Chapitre 5 : Validation d’une licence étrangère de pilote privé avion

Article 37: Une licence étrangère de pilote privé avion délivrée par un Etat signataire de la
convention relative à l’aviation civile internationale signée à Chicago le 7 décembre 1944 peut
être validée pour être utilisée à bord d’aéronefs immatriculés en Tunisie. Le titulaire de la
licence étrangère de pilote privé avion désirant exercer à titre non onéreux les privilèges liés à
cette licence, doit remplir les conditions suivantes :

- Démontrer qu'une connaissance satisfaisante de la réglementation nationale dans le

domaine aéronautique a été acquise ;
- Remplir les conditions d'expériences définies à l’article 4 du présent arrêté.

Cctie validation est délivrée. sous forme d’une autorisation temporaire, qui sera jointe à
cette licence.

La validation confère à la licence étrangère, sauf restriction mentionnée sur cette
validation, les mêmes privilèges que la licence tunisienne de pilote privé avion et ne dépassera
en aucun cas la durée de validité de la licence elle-même.

Chapitre 6 : Mesures particulières

Article 38: Les candidats aux épreuves théoriques du certificat d'aptitude théorique du brevet de
pilote privé avion, peuvent se présenter avant le 31 décembre 2003 aux épreuves théoriques et
conformément aux dispositions de l’arrêté du ministre du transport du 28 juillet 1995 fixant le
régime des examens pour l'obtention du brevet de pilote privé avion.

Article 39 : Les titulaires d’une licence étrangère de pilote privé avion ou d’un brevet militaire
de pilotage d'avion, obtenue avant la date de publication du présent arrêté, peuvent se présenter
avant le 31 décembre 2004 aux épreuves théoriques pour l'obtention du certificat d'aptitude
théorique du brevet de pilote privé avion et conformément aux dispositions de l’arrêté du
ministre du transport du 3 mars 1998 fixant les conditions de délivrance d’une licence ou
qualification de membre d'équipage de conduite d’aéronef civil aux titulaires de licences ou
qualifications étrangères ou titres militaires tel que modifié par l'arrêté du ministre du transport
du 31 août 1999.

Article 40 : Les licences de pilote privé avion délivrées avant la date de publication du présent
arrêté doivent être remplacées avant la date du 31 décembre 2004, par des licences dont le
contenu et la forme sont conformes aux dispositions de la décision visée à l’article 32 du
présent arrêté sous réserve que le titulaire de la licence remplit les conditions de renouvellement
ou de prorogation de la qualification ou des qualifications associées à la licence prévues à
l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance de la qualification de vol aux instruments avion et à l'arrêté du
ministre des technologies de la communication et du transport du 1“ juillet 2003, fixant les conditions de
délivrance des qualifications de type et de classe avion.

Article 41 : Les dispositions de l’arrêté du ministre du transport du 18 février 1994 relatif à la
licence de pilote privé avion demeurent en vigueur jusqu’à la date du 30 décembre 2004 et ce
pour les détenteurs de la licence de pilote privé avion avant la date de publication du présent

Page 2148 Journal Officiel de la République Tunisienne 11 juillet 2003

=. <

N°55
arrêté et ne remplissant pas les conditions de renouvellement ou de prorogation prévues par les
deux arrêtés visés à l’article 40 du présent arrêté.

Les dispositions de l'arrêté du ministre du transport du 28 juillet 1995 fixant le régime des
examens pour l'obtention du brevet de pilote privé avion, demeurent en vigueur jusqu'à la date
du 30 décembre 2003 pour les candidats aux épreuves théoriques visées à l’article 38 du présent
arrêté.

En outre, les dispositions de l'arrêté du ministre du transport du 18 février 1994 et de l’arrêté du
ministre du transport du 28 juillet 1995 susvisés ainsi que celles de l’arrêté du ministre du
transport du 3 mars 1998 fixant les conditions de délivrance d’une licence ou qualification de
membre d'équipage de conduite d’aéronef civil aux titulaires de licences ou qualifications
étrangères ou titres militaires tel que modifié par l’arrêté du ministre du transport du 31 août
1999, demeurent en vigueur jusqu’à la date du 30 décembre 2004, pour les candidats aux
épreuves théoriques visées à l’article 39 du présent arrêté.

Article 42 : Sont abrogés toutes dispositions antérieures et contraires au présent arrêté.
Article 43 : Le présent arrêté sera publié au journal officiel de la République Tunisienne.

Tunis, le 1° juillet 2003.

Le ministre des technologies de la
communication et du transport
Sadok Rabah
Vu
Le Premier ministre

Mohamed Ghannouchi

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2149

«< >
Arrêté du ministre des technologies de la communication et du transport du 1er juillet 2003, fixant les
conditions de délivrance de la licence de pilote professionnel avion.

Le ministre des technologies de la communication et du transport,

Vu la loi n° 59-122 du 28 septembre 1959, portant adhésion de la République Tunisienne à la convention relative à
l'aviation civile internationale signée à Chicago, le 7 décembre 1944 et notamment son annexe 1,

Vu la loi n° 98-110 du 28 décembre 1998, relative à l'office de l'aviation civile et des aéroports,
Vu la loi n° 99-58 du 29 juin 1999, portant promulgation du code de l'aéronautique civile et notamment l'article 122 dudit code,

Vu le décret n° 2002-515 du 27 février 2002, fixant les montants et les modalités de perception des redevances prévues par
l'article 143 du code de l'aéronautique civile,

Vu le décret n° 2002-2106 du 23 septembre 2002, portant rattachement des structures de l'ex-ministère du transport au
ministère des technologies de la communication et du transport,

Vu l'arrêté du ministre du transport du 18 février 1994, relatif à la licence de pilote professionnel avion,

Vu l'arrêté du ministre du transport du 28 juillet 1995, fixant le régime des examens pour l'obtention du brevet de pilote
professionnel avion,

Vu l'arrêté du ministre du transport du 3 mars 1998, fixant les conditions de délivrance d'une licence ou qualification de
membre d'équipage de conduite d'aéronef civil aux titulaires de licences ou qualifications étrangères ou titres militaires, tel que
modifié par l'arrêté du ministre du transport du 31 août 1999,

Vu l'arrêté du ministre du transport du 25 septembre 2001, fixant les conditions d'aptitude physique et mentale du personnel
de l'aéronautique civile,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les conditions de
délivrance de la licence de pilote privé avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les conditions de
délivrance de la qualification de vol aux instruments avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les conditions de
délivrance des qualifications de type et de classe avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les conditions de
délivrance de la qualification instructeur avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les conditions de
délivrance d'une autorisation d'examinateur avion.

Page 2150 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

“«< >
ARRETE

Article_Premier: Pour l'application du présent arrêté, les termes ci-après ont les
significations suivantes :

Avion monopilote : Avion certifié pour être exploité par un seul pilote.

Entraîneur de vol synthétique (STD) : l'un quelconque des dispositifs suivants :

a) Simulateur de vol (F.S) : dispositif donnant une représentation exacte d’un type
ou marque, modèle et série d’un poste de pilotage d’avion, incluant tout équipement
et programme informatique nécessaires pour représenter l’avion au sol et en vol, un
système visuel fournissant une vue de l’environnement extérieur du poste de pilotage
et un système de génération de mouvements et de forces.

b) Entraîneur au vol (FTD) : dispositif autre que le simulateur de vol sur lequel des
sessions de formation et de contrôle peuvent être acceptés.

c) Entraîneur aux procédures de vol et de navigation de type II (FNPT Il):
dispositif d'entraînement au sol donnant une représentation de l'environnement du
poste de pilotage d’un type ou classe d'avion multimoteur telle que les systèmes
paraissent fonctionner comme sur un avion. Il comprend un système visuel
fournissant une vue de l’environnement extérieur du poste de pilotage.

d) Entraîneur aux procédures de vol et de navigation de type 1 (ENPT D),
dispositif d'entraînement au sol donnant une représentation de l'environnement du
poste de pilotage d’une classe d'avion.

e) Autres dispositifs de formation (OTD) : Toutes aides à la formation, autres que
les simulateurs de vols, des entraîneurs au vol et les entraîneurs aux procédures de
vol et de navigation et qui constituent un moyen de formation dans lequel
l’environnement d’un poste de pilotage complet n’est pas nécessaire.

Hélicoptère:  Aérodyne dont la sustentation en vol est obienue principalement par la
réaction de l'air sur un ou plusieurs rotors qui tournent, entraînés par un organe moteur,
autour d’axes sensiblement verticaux.

Moto-planeur_: Planeur ayant un certificat de navigabilité pourvu d’un moteur intégré et
non rétractable et d’une hélice non rétractable. Il doit être capable de décoller et de s'élever
par sa propre puissance conformément à son manuel de vol.

Nuit : Heures comprises entre la fin du crépuscule civil et le début de l'aube civile, ou toute
autre période comprise entre le coucher et le lever du soleil qui pourra être fixée par
l'autorité compétente.

Planeur : Aérodyne non entraîné par un organe moteur, et dont la sustentation en vol est
obtenue principalement par des réactions aérodynamiques sur des surfaces qui restent fixes
dans des conditions données de vol.

Pilote privé : Pilote détenteur d’une licence ne permettant pas le pilotage d’aéronefs contre
rémunération.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2151

>
Pilote professionnel : Pilote détenteur d’une licence permettant le pilotage d’aéronefs
contre rémunération.

Qualification : Mention portée sur une licence établissant les conditions, privilèges ou
restrictions spécifiques à cette licence.

Temps _de_vol : Total du temps décompté depuis le moment où l'avion commence à se
déplacer en vue du décollage jusqu'au moment où il s'immobilise en dernier lieu à la fin du
vol.

Temps aux instruments : Temps de vol aux instruments ou temps aux instruments au sol.

Temps aux instruments au sol : Temps pendant lequel un pilote effectue au sol un vol fictif
aux instruments dans un entraîneur de vol synthétique homologué par le ministre des
technologies de la communication et du transport.

Temps de vol aux instruments : Temps pendant lequel l'aéronef est piloté uniquement aux
instruments, sans aucun point de référence extérieur.

Type_{d’aéronef) : Ensemble des aéronefs offrant des caractéristiques fondamentales
identiques, y compris toutes les modifications, sauf celles qui entraînent un changement
dans les caractéristiques de manœuvre ou de vol ou dans la composition de l'équipage de
conduite.

Article 2 : Tout candidat à l'obtention d’une licence de pilote professionnel avion doit avoir
{dix huit) 18 ans révolus.

Article 3 : Tout candidat à l'obtention d’une licence de pilote professionnel avion doit
détenir un certificat médical de classe 1 en cours de validité.

Article 4 : Tout candidat à l'obtention d’une licence de pilote professionnel avion qui a subi
et terminé avec succès une formation pratique intégrée doit avoir effectué cent cinquante
(150) heures de temps de vol en tant que pilote sur des avions ayant un certificat de
navigabilité en cours de validité.

Sur ces cent cinquante (150) heures de temps de vol, vingt (20) heures peuvent être
remplacées par des heures effectuées sur hélicoptères et/ou sur moto-planeurs à dispositif
d’envol incorporé et dix (10) heures peuvent être remplacées par des heures aux instruments
au sol sur un entraîneur de vol synthétique homologué.

Article 5 : Tout candidat à l'obtention d’une licence de pilote professionnel avion non issu
d’une formation pratique intégrée doit avoir effectué au moins deux cents (200) heures de
vol en tant que pilote sur un avion ayant un certificat de navigabilité en cours de validité.

Parmi les deux cents (200) heures de temps de vol citées au premier paragraphe du
présent article:
- trente (30) heures peuvent être remplacées par trente (30) heures effectuées sur
hélicoptère en tant que pilote commandant de bord titulaire d'une licence de pilote
privé d’hélicoptère ; ou

Page 2152 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
- cent (100) heures peuvent être remplacées par cent (100) heures effectuées en tant
que pilote commandant de bord titulaire d’une licence de pilote professionnel
hélicoptère ; ou

- trente (30) heures peuvent être remplacées par trente (30) heures effectuées en tant
que pilote commandant de bord sur moto-planeurs à dispositif d'envol incorporé ou
sur planeurs.

Article 6: Au cours des cent cinquante (150) heures de vol requises pour la formation
intégrée ou des deux cents (200) heures de vol requises pour la formation modulaire, le
candidat doit avoir effectué sur avion au moins :

- cent (100) heures en tant que pilote commandant de bord, ou soixante dix (70)
heures en tant que pilote commandant de bord si ces heures ont été effectuées durant
une formation au pilotage intégrée.

- vingt (20) heures de vol en campagne en tant que pilote commandant de bord,
incluant un vol en campagne d’au moins trois cents milles marin (300 NM) au cours
duquel aura été effectué un atterrissage avec arrêt complet de l’avion, sur deux
aérodromes différents de celui du départ ;

- dix (10) heures de formation aux instruments dont cinq (5) heures au maximum
peuvent être effectuées comme temps aux instruments au sol.

- cinq ($) heures de vol de nuit, comprenant trois (3) heures de formation en double
commande dont au moins une (1) heure de navigation en campagne, et cinq (5)
décollages en solo et cinq (5) atterrissages complets en solo.

Article 7 : Tout candidat à obtention d’une licence de pilote professionnel avion doit avoir
subi avec succès une formation théorique et pratique, intégrée ou modulaire, auprès d’un
centre de formation agréé. Le contenu des programmes et les heures de formation théorique
sont fixés par décision du ministre des technologies de la communication et du transport.

Cette formation, est sanctionnée par un brevet de pilote professionnel avion délivré par
le ministre des technologies de la communication et du transport. Ce brevet comporte deux
certificats:

- Un certificat d’aptitude théorique
- Un certificat d'aptitude pratique.

Ces deux certificats sont délivrés par le centre de formation agréé au candidat
déclaré admis par le ministre des technologies de la communication et du transport sur
proposition du jury des examens.

La composition et le fonctionnement de ce jury sont fixés par décision du
ministre des technologies de la communication et du transport.

Chapitre 1 : Certificat d’aptitude théorique
Section 1 : formation théorique intégrée
Article _8: Le but de la formation théorique intégrée est de former des pilotes et de les
amener au niveau de compétence nécessaire pour la délivrance de la licence de pilote

professionnel avion, à l'exclusion de la formation d’instructeur de vol et de l'instruction à la
qualification de vol aux instruments.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2153

=. >
Article 9 : Tout candidat à l'obtention d’une licence de pilote professionnel avion doit avoir
reçu une formation théorique intégrée et doit démontrer qu’il possède un niveau de
connaissances correspondant aux privilèges de la licence de pilote professionnel avion en
réussissant les examens théoriques portant sur les matières suivantes :

1. Droit aérien et procédures de contrôle de la circulation aérienne ;
2. Connaissance générale des aéronefs:
- Cellules, système, motorisation ;
- Instruments.
3. préparation du vol et performances:
- Masse et centrage ;
- Performance :
- Préparation et suivi du vol.
. Performance humaine;
. Météorologie ;
. Navigation :
- Navigation générale :
- Radionavigation .
7. Procédures opérationnelles ;
8. Principe du vol ;
9. Communications ;

sue

Article 10: Tout candidat à une formation théorique intégrée peut être admis en formation
ab-initio ou comme titulaire d’une licence de pilote privé avion.

Pour être admis à suivre la formation théorique ab-initio qui doit comporter au
moins trois cent (300) heures effectives d'instruction ou deux cent (200) heures si le
candidat est titulaire d'une licence de pilote privé avion obtenue conformément aux
dispositions de l'arrêté du ministre des technologies de la communication et du transport du
1“ juillet 2003, fixant les conditions de délivrance de la licence de pilote privé, le candidat doit être
titulaire du diplôme de baccalauréat section mathématique ou sciences expérimentales ou
technique ou d’un diplôme étranger équivalent, d’un certificat médical de classe 1 en cours
de validité et être âgé de 16 ans révolus.

Section 2 : formation théorique modulaire

Article 11: Le but de la formation théorique modulaire est de former les titulaires de la
licence de pilote privé avion et de les amener au niveau de compétence nécessaire pour
l'obtention de la licence de pilote professionnel avion.

Article 12: Tout candidat à une formation théorique modulaire pour l'obtention du certificat
d'aptitude théorique du brevet de pilote professionnel avion dans un centre de formation
agréé doit remplir les conditions suivantes :
- Etre titulaire du diplôme de baccalauréat section mathématique ou sciences
expérimentales ou technique ou d’un diplôme étranger équivalent ;
- Etre titulaire de la licence de pilote privé avion en cours de validité :
- Etre détenteur d’un certificat médical de classe 1 en cours de validité ;
- Avoir accompli cent cinquante (150) heures de vol en qualité de pilote :
- Etre titulaire de la qualification de type ou de classe ou remplir les conditions pour
être candidat à l'obtention de cette qualification si un avion multimoteur doit être
utilisé pour l'épreuve pratique d'aptitude.

Page 2154 Journal Officiel de la République Tunisienne — 11 juillet 2003

Le

N°55
Article 13: Tout candidat à une formation théorique modulaire, pour l'obtention du certificat
d'aptitude théorique du brevet de pilote professionnel avion, doit suivre le même programme
de connaissance théorique que le programme visé à l’article 9 du présent arrêté. Le cours
théorique doit comporter au moins deux cent (200) heures effectives d’instruction.

Section 3 : Examen théorique
Article_14: L'examen théorique pour l'obtention de brevet de pilote professionnel avion

comporte des épreuves écrites sous forme de questionnaire à choix multiple (QCM), les
épreuves, la durée ainsi que le nombre minimal de questions sont définis comme suit :

EPREUVES N° MATIERES DUREE | NOMBRE
MINIMAL
DE
QUESTIONS
1 Droit aérien et procédures de contrôle de|  0H45 40
la circulation aérienne ;
2 Connaissances générales des aéronefs: 2H30 91
- cellules, systèmes, motorisation
- instruments.
3 préparation du vol et performances: 3H00 94
- masse et centrage :
- performances ;
- préparation et suivi du vol.
4 Performance humaine 0H30 21
5 Météorologie 1H30 42
6 Navigation: 1H30 42
- navigation générale :

- radionavigation.

7 Procédures opérationnelles 0H45 25

8 Principes du vol 0H45 28

9 Communications 0H30 21
1

Article 15 : Chaque épreuve comptant pour un examen ne peut faire l'objet de plus de quatre
tentatives. Le candidat qui n'a pas réussi une épreuve après quatre tentatives se représente
pour un nouvel examen. Avant de repasser son examen, le candidat doit suivre une nouvelle
formation définie par le jury des examens.

Pour chaque épreuve, le président du jury. des examens délivre une attestation de réussite à
tout candidat qui a obtenu au moins 75% des points prévus pour cette épreuve. Il n'existe pas
de notation négative.

le candidat est réputé avoir réussi l'examen théorique requis pour l'obtention du certificat
d'aptitude théorique du brevet de pilote professionnel avion dès lors qu'il a passé avec
succès toutes les épreuves imposées dans un délai de 18 mois, calculé à compter du dernier
jour du mois au cours duquel il s'est présenté à la première épreuve de l'examen.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2155

« >
Le candidat se représente pour un nouvel examen s’il n’a pas réussi à l’ensemble des
épreuves imposées dans la limite de six sessions ou dans un délai de 18 mois. Avant de
repasser son examen, le candidat doit suivre une nouvelle formation définie par le jury des
examens.

Article 16 : La validité du certificat d'aptitude théorique du brevet de pilote professionnel
avion est de trente six (36) mois à compter de la date de réussite du candidat à l'examen
théorique.

Section 4 : Organisation de l’examen théorique

Article 17 : Il est organisé deux fois au moins par an une session d'examen pour les épreuves
théoriques pour l'obtention du certificat d'aptitude théorique du brevet de pilote
professionnel avion. Le nombre de sessions programmées pour une année déterminée est
annoncé avant le 30 septembre de l’année précédente par avis de presse publié sur au moins
deux quotidiens de la place.

Article 18 : Les dates de déroulement des épreuves théoriques sont fixées par le ministre des
technologies de la communication et du transport. Ces dates sont annoncées, au moins trois
mois à l'avance, par avis de presse.

L'avis doit indiquer :

- La date et le lieu de déroulement des épreuves théoriques ;

- La date de clôture de la liste d'inscription des candidatures ;

- L'adresse des services auprès desquels les candidatures doivent être déposées.

Article 19 : Le candidat à l’examen théorique doit joindre à sa demande les documents
suivants:

- Une photocopie d'une pièce d'identité :

- Une copie du diplôme de baccalauréat section mathématique ou sciences
expérimentales ou technique ou d’un diplôme étranger équivalent :

- Une attestation délivrée par le centre de formation justifiant que le candidat a
suivi un cycle de formation théorique de pilote professionnel avion d'une manière
complète et satisfaisante ;

- Une copie du reçu du paiement des redevances de participation aux épreuves
théoriques pour la session d'examen considérée ;

- Une attestation délivrée par le centre de formation justifiant que le candidat a
suivi avec succès un cycle de formation en anglais. Le programme de cette
formation doit être préalablement agréé par le ministre des technologies de la
communication et du transport.

Toute demande de candidature non accompagnée par les pièces prévues au présent
article ou parvenue après la date de clôture de la liste des candidatures est rejetée. Le cachet
de la poste ou la date de l’enregistrement au bureau d'ordre central des services mentionnés
dans l’avis de presse visé à l’article 18 du présent arrêté faisant foi pour déterminer la date
d’envoi ou d'arrivée.

Article 20 : La liste des candidats autorisés à se présenter aux épreuves théoriques est arrêtée
par le jury des examens visé à l'article 7 du présent arrêté.

Page 2156 Journal Officiel de la République Tunisienne — 11 juillet 2003

Le

N°55
Article 21 : Nonobstant les poursuites pénales de droit commun, toute fraude ou tentative de
fraude dûment constatée entraîne l'exclusion immédiate du candidat de la salle d'examen,
l'annulation des épreuves subies par le candidat et l'interdiction de participer pendant cinq
ans aux examens du personnel de l’aéronautique civile.

Cette interdiction est prononcée par décision du ministre des technologies de la
communication et du transport sur proposition du jury des examens.

Toute fraude ou tentative de fraude doit faire l'objet d'un rapport circonstancié du
surveillant ou de l'examinateur qui l'a constatée.

Chapitre 2 : Certificat d’aptitude pratique

Article 22 :Tout candidat à l'obtention d’une licence de pilote professionnel avion doit avoir
suivi une formation au vol intégrée ou modulaire auprès d’un centre de formation agréé, sur
un avion ayant un certificat de navigabilité en cours de validité.

Le programme de formation’ pratique doit être cohérent avec le programme de
formation théorique.

Section 1 : Formation pratique intégrée

Article 23 : Le programme de formation pratique intégrée pour l'obtention du certificat
d'aptitude pratique du brevet de pilote professionnel avion se divise en quatre phases :

Phase 1 : Les exercices jusqu’au premier vol solo doivent comprendre un total d’au
moins dix (10) heures d'instruction en double commande sur un avion monomoteur, incluant
les points suivants :

a) préparation du vol, calculs de masse et de centrage, inspection et préparation
de l'avion ;

b) circulation d’aérodrome au sol et en vol, précautions à prendre et procédures
à appliquer pour éviter les collisions :

c) pilotage de l’avion au moyen de repères visuels extérieurs ;

d) décollages et atterrissages normaux ;

e) vol à vitesse faible, reconnaissance du décrochage ou de l’amorce de
décrochage et manœuvres de rétablissement ;

f) positions inhabituelles et panne moteur simulée.

Phase 2 :Les exercices jusqu’au premier vol solo en campagne doivent comprendre un
total d'au moins dix (10) heures d'instruction en double commande et d’au moins dix (10)
heures de vol solo incluant les points suivants :

a) décollages aux performances maximales (terrain court et présence d'obstacles),
atterrissages sur terrain court ;

b) vols avec référence aux seuls instruments, y compris un virage de 180° :

c) vol en campagne en double commande comportant l’utilisation des repères
visuels, de la navigation à l’estime et des aides de radionavigation, procédures
de déroutement ;

d) circulation d’aérodrome au sol et vol sur différents aérodromes ;

e) décollages et atterrissages par vent traversier :

f) opérations et manœuvres anormales et d'urgence, y compris pannes simulées
d'équipements ;

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2157

«< >
g) vol au départ et à destination d’aérodromes contrôlés et transit de ces
aérodromes, respect des procédures des services de la circulation aérienne ainsi
que des procédures et de la phraséologie de la radiotéléphonie ;

h) connaissance des modalités d’accès aux informations météorologiques,
évaluation des conditions météorologiques pour le vol et utilisation des
services d’information aéronautique.

Phase 3 :Les exercices jusqu’au test de progression de navigation VFR doivent
comprendre un total d’au moins trente (30) heures d'instruction et d’au moins cinquante huit
(58) heures en qualité de pilote commandant de bord, incluant :

a) au moins dix (10) heures aux instruments, qui peuvent comporter cinq (5) heures
aux instruments au sol sur un entraîneur aux procédures de vol et de navigation
ou sur un simulateur de vol homologué et qui doivent être effectuées sous la
conduite d’un instructeur habilité ;

b) répétition des exercices des phases 1 et 2, qui doit inclure au moins cinq (5)
heures sur un avion certifié pour l’emport d'au moins quatre personnes, et
équipé d’une hélice à pas variable et d’un train rentrant ;

€) vol à vue à vitesse élevée, reconnaissance du virage engagé et manœuvres de
rétablissement ;

d) vol de nuit incluant des décollages et des atterrissages en qualité de pilote
commandant de bord.

Phase 4:L'instruction en double commande et les contrôles jusqu'à l'épreuve
pratique du certificat d'aptitude pratique du brevet de pilote professionnel avion doivent
comprendre ce qui suit :

a) jusqu’à trente (30) heures d'instruction qui peuvent être consacrées à une
formation au travail aérien spécialisée,
b) et la répétition des exercices de la Phase 3, si nécessaire.

Article 24 : Nul ne peut entreprendre un entraînement en vol en vue d'obtenir le certificat
d'aptitude pratique du brevet de pilote professionnel avion s’il n’est détenteur d’une carte
d’élève pilote en cours de validité.

Article 25 : Pour obtenir la carte d’élève pilote, le candidat doit avoir au moins 16 ans et
détenir un certificat médical de classe 1 en cours de validité.

La validité de la carte d'élève pilote ne peut excéder la validité du certificat
médical. Cette carte peut être renouvelée avec une validité n’excédant pas celle du certificat
médical.

Article 26 : L'élève pilote ne peut effectuer seul l’entraînement en vol à bord d’un avion
qu'avec l’autorisation et sous le contrôle d’un instructeur qualifié.

Article 27 : La formation pratique sans compter la formation à la qualification de type doit
comprendre un total d’au moins cent cinquante (150) heures, incluant tous les tests de
progression, dont au maximum cinq (5) heures du total du cours peuvent être aux
instruments au sol. Dans le total de cent cinquante (150) heures, les candidats doivent
accomplir au moins :

- quatre vingts (80) heures d'instruction en double commande dont au maximum

cinq (5) heures peuvent être aux instruments au sol ;
- soixante dix (70) heures en qualité de pilote commandant de bord ;

Page 2158 Journal Officiel de la République Tunisienne — 11 juillet 2003

<

N°55
En outre, les candidats doivent avoir accompli, au moins, dans le total de ces 150
heures :

- vingt (20) heures de vol en campagne en qualité de pilote commandant de bord,
comprenant un vol VFR d’un minimum de 570 kilomètres (300 NM) au cours
duquel aura été effectué un atterrissage avec arrêt complet sur deux aérodromes
différents de celui de départ ;

- cinq (5) heures de vol sur avion doivent être accomplies de nuit, comprenant trois
(3) heures d’instruction en double commande incluant au minimum une (1) heure
de navigation en campagne, et cinq (5) décollages en solo et cinq (5) atterrissages
complets en solo,

- dix (10) heures de vol aux instruments dont cinq (5) heures au maximum peuvent
être aux instruments au sol :

- Au moins cinq (5) heures d'instruction en vol sur un avion certifié pour l’emport
d’au moins quatre personnes, et équipé d’une hélice à pas variable et d’un train
rentrant.

Article 28: Tout candidat à une épreuve pratique d'aptitude en vue de l'obtention du
certificat d'aptitude pratique du brevet de pilote professionnel avion doit avoir effectué toute
la formation intégrée requise, y compris l’instruction sur un avion de même classe ou de
même type que celui utilisé pour l'épreuve pratique d'aptitude.

Le candidat peut choisir de passer cette épreuve sur un avion monomoteur ou sur
un avion multimoteur sous réserve d’être titulaire de la qualification de type ou de classe et
d’avoir effectué soixante dix (70) heures de vol comme pilote .commandant de bord sur
avion.

L'avion utilisé pour l'épreuve pratique d'aptitude doit être certifié pour l’emport de
4 personnes au minimum, être muni d’un train rentrant ainsi que d’une hélice à pas variable.

Section 2 : Formation pratique modulaire

Article _29 : Le programme de formation pratique modulaire pour l'obtention du certificat
d'aptitude pratique du brevet de pilote professionnel avion doit couvrir :

A) Vol à vue

1. Préparation du vol , Calculs de masse et de centrage, inspection et préparation
de l'avion ;

2. Décollage, circuit d’aérodrome, approche et atterrissage, utilisation de check
list, évitement des collisions, procédures de vérification.

3. Circuits d'aérodrome : panne moteur simulée pendant et après le décollage :

4. Décollages aux performances maximales (terrain court et présence
d'obstacles) : atterrissages sur terrain court.

5. Décollages et atterrissages par vent traversier, remises des gaz ;

6. Vol à vitesse élevée, reconnaissance du virage engagé ou de l’amorce de virage
engagé et manœuvres de rétablissement :

7. Vol à basse vitesse, évitement des vrilles , reconnaissance du décrochage ou de
Famorce de décrochage et manœuvres de rétablissement.

8. Vols en campagne: utilisation de la navigation à l’estime et des aides de
radionavigation ; préparation du vol par le candidat ; dépôt d’un plan de vol
ATC ; évaluation des informations météorologiques, NOTAM, procédures et
phraséologie de la radiotéléphonie ; positionnement au moyen des aides à la

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2159

< >
radionavigation, vols au départ et à destination d’aérodromes contrôlés et
survol de ces aérodromes, respect des procédures des services de la circulation
aérienne pour les vols VFR, panne simulée des moyens de
radiocommunication, détérioration des conditions météorologiques,
procédures de déroutement, panne moteur simulée en croisière, choix d’une
piste de fortune pour l’atterrissage d’urgence.

B) Instruction au vol aux instruments
Tous les exercices peuvent être effectués sur un entraîneur aux procédures de vol et
de navigation de type I ou II ou sur un simulateur de vol homologué. Si l'instruction en vol
doit être réalisée en conditions météorologiques de vol à vue (VMC), des moyens
convenables simulant les conditions météorologiques de vol aux instruments (IMC) pour
l'élève doivent être utilisés.

9. Vol aux instruments basiques sans repères visuels extérieurs ; vols en palier ;
changement de puissance pour accélérer ou décélérer, en maintenant le vol
rectiligne stabilisé (niveau, cap), virages en palier à 15° et 25° d’inclinaison à
gauche et à droite ; sorties de virages à des caps prédéterminés ;

10. Répétition de l'exercice cité au paragraphe 9 ci-dessus, avec en supplément
mise en montée et en descente, maintien du cap et de la vitesse, mise en palier,
virages en montée et en descente ;

11. Exercices aux instruments :

(a) Début d'exercice, décélérer jusqu'à la vitesse d'approche, volets en
configuration approche ;
(b) Commencer un virage à taux standard, (à gauche ou à droite) ;
(e) Sortir du virage au cap opposé, maintenir le nouveau cap pendant une
minute ;
(d) Virage à taux standard, train sorti, descente à 500 ft/mn ;
(e) Sortir du virage au cap initial, maintenir la descente (500 ft/mn) et le
nouveau cap pendant | minute ;
(f Mise en palier, 1000 pieds au-dessous de l'altitude initiale :
(g) Commencer une remise des gaz ;
(h) Monter à la vitesse de meilleur taux de montée.
12. Répétition de l'exercice cité au paragraphe 9 ci-dessus et virages serrés à 45°
d’inclinaison, rétablissement à partir de positions inhabituelles :
13. Répétition de l'exercice cité au paragraphe 12 ci-dessus ;
14. Radionavigation avec utilisation du VOR, NDB ou VDF si disponible,
interception de QDM et QDR prédéterminés ;
15. Répétition de l'exercice cité au paragraphe 9 ci-dessus, et rétablissement à
partir de positions inhabituelles.
16. Répétition de l'exercice cité au paragraphe 9 ci-dessus, virage et changement
d'altitude avec panne simulée de l'horizon artificiel et/ou compas directionnel ;
17. Reconnaissance du décrochage ou de l’amorce de décrochage et manœuvres de
rétablissement ;
18. Répétition des exercices cités aux paragraphes 14,16 et 17 ci-dessus.

C) Instruction en vol sur avion multimoteur
Si nécessaire, utilisation d’un avion multimoteur pour l'exécution des exercices 1 à
18, incluant le pilotage de l'avion avec un moteur en panne simulée, un arrêt moteur et
redémarrage.

Page 2160

«

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
Avant de commencer la formation, le candidat doit être titulaire de la qualification
de type ou de classe sur un avion multimoteur utilisé pour l'épreuve.

Article 30 : Les candidats qui n'ont pas de qualification de vol aux instruments doivent
effectuer au moins vingt cinq (25) heures d’instruction en double commande, incluant dix
(10) heures d’instruction aux instruments, dont au plus cinq (5) heures peuvent être aux
instruments au sol sur un entraîneur aux procédures de vol et de navigation de type I ou II
(ENPT I ou Il) ou sur un simulateur de vol (FS) homologué.

Les candidats qui sont titulaires d’une qualification de vol aux instruments avion sont
dispensés d'effectuer les heures d’instruction aux instruments en double commande.

Les candidats qui sont titulaires d'une qualification de vol aux instruments
hélicoptère sont dispensés d'effectuer 5 heures d’instruction aux instruments en double
commande mais doivent dans ce cas justifier d’au moins 5 heures d'instruction en double
commande en vol sur avion.

Les candidats qui ont une qualification de vol aux instruments en cours de validité
doivent effectuer aux moins quinze (15) heures d'instruction au vol à vue en double
commande.

Les candidats qui n’ont pas reçu de formation de vol de nuit (avion) doivent effectuer
les 5 heures d’instruction au vol de nuit supplémentaires définies à l’article 6 du présent
arrêté.

Au moins cinq (5) heures de l'instruction en vol doivent être réalisées sur un avion

certifié pour l'emport d'au moins quatre personnes, et équipé d’une hélice à pas variable et
d'un train rentrant.

Section 3 : Epreuve pratique d’aptitude

Article 31 : Après avoir achevé la formation pratique intégrée ou modulaire et lorsque les
conditions d’expérience applicables sont remplies, le candidat doit passer l'épreuve pratique
d'aptitude sur avion monomoteur ou multimoteur conformément au contenu défini à l’article
34 du présent arrêté sous réserve de remplir les conditions suivantes :

1) Etre titulaire du certificat d'aptitude théorique du brevet de pilote professionnel avion
en cours de validité ou du certificat d'aptitude théorique du brevet de pilote de ligne
avion en cours de validité obtenue à la suite d’une formation intégrée:

2) S’acquitter des redevances y afférentes prévues par la législation et la réglementation
en vigueur, une copie du reçu justifiant le paiement de ces redevances sera jointe à la
demande de candidature :

3) Etre proposé par l'instructeur ayant dispensé, dirigé ou achevé sa formation et qui
atteste que le candidat possède les connaissances professionnelle et pratique du
niveau du certificat d’aptitude pratique du brevet de pilote professionnel avion.

4) Détenir un certificat médical de classe 1 en cours de validité ;

5) Justifier de l'expérience en vol.

Article 32 : L'épreuve pratique d'aptitude doit être passée devant un examinateur désigné
par le jury des examens.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2161

« >
Article 33 : Le centre de formation concerné doit prendre les dispositions nécessaires pour

mettre à la disposition de l'examinateur désigné l'avion à utiliser pour l'épreuve pratique
d'aptitude et supportera tous les frais y afférents.

Article 34 : Tout candidat à l'épreuve pratique d’aptitude en vue de l'obtention du certificat
d’aptitude pratique du brevet de pilote professionnel avion doit passer les épreuves
suivantes :

SECTION 1
DEPART

L'utilisation des listes de vérification, la conduite du vol (contrôle de l'avion à l'aide de références
visuelles extérieures. procédures de dégivrage et d'antigivrage, etc.) s'appliquent à toutes les

sections.
a. Préparation du vol, documentation, calcul de masse et de centrage, briefing météorologie
b. Inspection et préparation de l'avion
c. Roulage et décollage
d. Respect des exigences de performances et de centrage
e. Circuit d’aérodrome et cheminements
£ Procédure de départ, calage altimétrique, évitement de collision (surveillance)
g. Liaisons et respect des instructions ATC, procédures de radiotéléphonie
SECTION 2
MANIABILITE
a. Pilotage de l'avion à l'aide de repères visuels extérieurs. y compris le vol rectiligne stabilisé,
en palier, en montée, en descente, sécurité extérieure
b. Vol à vitesse faible, incluant la reconnaissance du décrochage ou de l’amorce de décrochage
et manœuvres de rétablissement
c. Virages, incluant des virages en configuration d’atterrissage, virages à grande inclinaison 45°
d. Vol à vitesse élevée, incluant la reconnaissance du virage engagé ou de l’amorce de virage
engagé et manœuvres de rétablissement
e. Vol avec référence exclusive aux instruments incluant:
- Vol en palier, configuration de croisière, tenue du cap, de l’altitude et de la vitesse
-  Virages en montée et en descente, avec une inclinaison de 10° à 30°
-  Rétablissement à partir de positions inhabituelles
- Panneau partiel
f, Liaisons et respect des instructions ATC, procédures de radiotéléphonie
SECTION 3
PROCEDURES EN ROUTE
a. Pilotage de l'avion à l'aide de repères visuels extérieurs, notamment en configuration
croisière - Prise en compte du rayon d'action et de l'endurance
b. Orientation, lecture de carte
c. Tenue de l'altitude, de la vitesse et du cap, surveillance extérieure
d. Calage altimétrique. Liaison et respect des instructions ATC, procédures de radiotéléphonie

Page 2162

Le

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
e. Gestion du vol, tenue du journal de navigation (log). suivi carburant, évaluation de l'erreur
de route et retour sur une route correcte

f. Observation des conditions météorologiques, évaluation des tendances, préparation du
déroutement

g Alignement, positionnement (NDB ou VOR), identification des moyens radio (vol aux
instruments). Exécution du déroutement vers un aérodrome de dégagement (vol à vue).

SECTION 4
APPROCHE ET ATTERRISSAGE

a. Procédure d'arrivée, calage altimétrique, vérifications, vigilance extérieure

b. Liaisons et respect des instructions ATC, procédures de radiotéléphonie

c. Remise des gaz à basse altitude

d. Atterrissage normal, atterrissage par vent traversier (si les conditions le permettent)

e. Atterrissage sur terrain court

f. Approche et atterrissage moteur réduit (monomoteurs seulement)

g Atterrissage sans utilisation des volets

ñ |

Actions après le vol

SECTION 5
PROCEDURES DE SECOURS ET D'URGENCE

Cette section peut être combinée avec les sections 1 à 4.

a. Panne moteur simulée après le décollage (à une altitude garantissant la sécurité) procédure
incendie
b. Pannes d'équipement notamment la sortie du train en secours, les pannes électriques et les
annes de freins
c. Atterrissage forcé (simulé)
d. Liaisons et respect des instructions ATC, procédures de radiotéléphonie

SECTION 6

VOL ASYMETRIQUE SIMULE ET CARACTERISTIQUES SPECIFIQUES A LA CLASSE

OU AU TYPE

Cette section peut être combinée avec les sections 1 à S

a. Panne moteur simulée au décollage (à une altitude garantissant la sécurité sauf si
l'exercice est effectué sur simulateur)

b. Approche et remise de gaz asymétriques

c. Approche et atterrissage asymétriques

d. Arrêt moteur et remise en route

e. Liaison et respect des instructions ATC - Conformité aux procédures de radiotéléphonie.
Conduite du vol

f. A la discrétion de l'examinateur, tout point spécifique de l'épreuve pratique de qualification
de classe ou de type, y compris :
- Systèmes avions, notamment l'utilisation du pilote automatique
- Utilisation du système de pressurisation
-___ Utilisation des systèmes d'antigivrage et de dégivrage.

Fa Questions orales sur les épreuves pratiques de l'examen.

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2163

>
Article 35 : Pour être déclaré admis au certificat d'aptitude pratique le candidat doit réussir
les sections 1 à 5 de l'épreuve pratique d'aptitude prévues à l’article 34 du présent arrêté
ainsi que la section 6 de la dite épreuve si un avion multimoteur est utilisé.

Article 36 : Un échec à l’une des rubriques d’une section entraîne l'échec sur la section
entière.

En cas d'échec à une seule section, le candidat doit passer à nouveau la dite
section.

En cas d'échec à plus d’une section, le candidat doit passer de nouveau la totalité de
l'épreuve.

En cas d'échec à une section quelconque lors d’un nouveau passage de l'épreuve, y
compris aux sections passées avec succès qu'il avait réussies lors d’une tentative précédante,
le candidat doit passer à nouveau la totalité de l’épreuve.

Toutes les sections doivent être réussies dans une période de six (6) mois au
maximum.

Article_37 : L'examinateur doit annoter dans un rapport chaque exercice effectué de
l'épreuve pratique d'aptitude par l’une des annotations suivantes: «satisfaisant» ou «non
satisfaisant ». En outre, il doit, après chaque tentative, conclure ce rapport par sa proposition
sur l’admission ou l’échec du candidat. Dans ce dernier cas, l’examinateur doit se prononcer
sur la nécessité ou non d’un complément de formation pour le candidat.

Si le candidat n’a pas réussi à toutes les sections à l'issue de deux tentatives,
l'examinateur doit préciser dans son rapport l'obligation d’un complément de formation et
dans tous les cas, il doit fixer le contenu de ce complément.

L'examinateur transmet au jury des examens le rapport susvisé en vue de son
approbation.

Le nombre d'épreuves pratiques qui peuvent être tentées n’est pas limité.

Article _38 : Les conditions suivantes doivent être respectées lors du déroulement de
l'épreuve pratique d'aptitude:

- Si le candidat décide d'interrompre l'épreuve pratique d’aptitude pour des raisons
que l’examinateur ne juge pas satisfaisante. Il devra repasser la totalité de
l'épreuve. Toutefois, s’il a interrompu l'épreuve pour des raisons que l’examinateur
juge justifiées, seules les sections non effectuées sont passées lors d’un vol
ultérieur :

- A l'appréciation de l’examinateur, toute manœuvre ou procédure de l’épreuve peut
être répétée une seconde fois par le candidat. L'examinateur peut mettre fin à
l'épreuve à tout moment s’il estime que la démonstration du niveau de compétence
du candidat exige une nouvelle épreuve complète :

- Le candidat doit piloter l'avion à partir d’une position lui permettant d'exercer les
fonctions de pilote commandant de bord et ik doit passer l'épreuve comme s'il était
seul pilote à bord. Un pilote titulaire de la qualification d’instructeur exerce la
fonction de pilote commandant de bord ;

- Le trajet doit être choisi par l’examinateur et doit être à destination d’un aérodrome
contrôlé. Le vol peut s'achever sur l'aérodrome de départ ou sur un autre
aérodrome. Le candidat est responsable de la préparation du vol et doit s'assurer

Page 2164 Journal Officiel de la République Tunisienne — 11 juillet 2003

«<

N°55
que les équipements et toute la documentation nécessaire à la réalisation du vol
sont à bord. L'épreuve de navigation doit durer au minimum 90 minutes ;

- Le candidat doit indiquer à l’examinateur les vérifications et les actions qu'il
effectue, y compris l'identification des moyens de radionavigation. Les
vérifications doivent être effectuées d’après la liste de vérifications (check-list)
autorisée pour l’avion utilisé au cours de l’épreuve. Durant la préparation du vol de
l'épreuve pratique d'aptitude, le candidat est tenu de déterminer les régimes moteur
et les vitesses. Les paramètres de performance de décollage, de l'approche et de
l'atterrissage sont calculées par le candidat en conformité avec le manuel
d'exploitation ou le manuel de vol de l'avion utilisé :

- L'examinateur ne doit pas prendre part à la conduite de l'avion, sauf si une
intervention est nécessaire pour assurer la sécurité ou pour éviter de provoquer des
retards inacceptables dans la circulation aérienne.

Article 39 : Au cours de l’épreuve pratique d'aptitude, le candidat doit démontrer son aptitude à :

- Piloter l'avion dans le cadre de ses limitations ;

- Exécuter toutes les manœuvres avec souplesse et précision :

- Faire preuve d’un bon jugement dans la conduite du vol :

- Appliquer ses connaissances aéronautiques ;

- Garder le contrôle permanent de l'avion de façon telle que la réussite d’une
procédure ou d’une manœuvre ne fasse jamais de doute.

L’examinateur doit tenir compte de la turbulence et des qualités manœuvrières et des
performances de l'avion utilisé. Les tolérances suivantes constituent une orientation

générale :
Hauteur
- Vol normal + 100 pieds
- Avec panne moteur simulée +150 pieds
Alignement sur aides radio +5°
Cap
- Vol normal +10°
- Avec panne moteur simulée +15°
Vitesse
- Décollage et atterrissage +5 nœuds
- Toutes autres phases de vol + 10 nœuds

Chapitre 3 : Privilèges et validité de la licence

Article 40 : Sous réserve de toutes autres limitations spécifiées dans la législation et la
réglementation en vigueur, la licence de pilote professionnel avion permet à son titulaire :

- D'exercer tous les privilèges du titulaire de la licence de pilote privé avion :
- De remplir les fonctions de pilote commandant de bord ou de copilote sur tout
avion effectuant un vol autre qu’un vol de transport aérien commercial ;

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2165

< >
- De remplir les fonctions de pilote commandant de bord dans le transport aérien
commercial de tout avion monopilote ;

- De remplir les fonctions de copilote dans le transport aérien commercial sur tous les
avions dont l'exploitation avec un copilote est requis.

Toutefois lorsque le titulaire d’une licence de pilote professionnel avion remplit les
fonctions de pilote commandant de bord ou de copilote dans le transport aérien commercial.
il ne peut plus exercer ses fonctions s’il est âgé de 60 ans et plus.

Article 41 : Le titulaire de la licence de pilote professionnel avion s'abstiendra d'exercer les
privilèges de sa licence dès qu'il ressentira une diminution de son aptitude physique ou
mentale de nature à le mettre dans l'incapacité d'exercer en sécurité ses privilèges.

Article 42 : Le titulaire de la licence de pilote professionnel avion ne doit pas exercer les
privilèges de sa licence pendant toute période où il souffre d’une diminution de l'aptitude
physique ou mentale de quelque origine qu’elle soit, qui serait de nature à interdire l’octroi
ou le renouvellement de son certificat médical.

Article 43 : Le titulaire de la licence de pilote professionnel avion ne doit pas exercer les
privilèges de sa licence s’il se trouve sous l'influence d’une substance psychoactive qui
pourrait le rendre inapte à exercer ces privilèges correctement et de façon sûre et ne doit
faire aucun usage de substances qui posent des problèmes de santé.

Article 44 : La forme et le contenu de la licence du pilote professionnel avion sont fixés par
décision du ministre des technologies de la communication et du transport.

Article 45 : La validité de la licence de pilote professionnel avion est déterminée par la
validité des qualifications qu’elle contient et du certificat médical qui lui est associé.

Dans tous les cas, la validité dudit certificat médical ne peut excéder 12 mois
pour les personnes âgées de moins de 40 ans et de 6 mois pour celles ayant 40 ans ou plus.

Chapitre 4 : Délivrance d’une licence de pilote professionnel avion
sur la base d’une licence étrangère de pilote professionnel avion ou d’un titre militaire

Article 46 : Tout candidat à l'obtention d'une licence de pilote professionnel avion sur la
base d'une licence étrangère ou d’un titre militaire doit remplir les conditions suivantes:

- Etre titulaire de la licence étrangère de pilote professionnel avion, délivrée par un
Etat signataire de la convention relative à l'aviation civile internationale signée à
Chicago le 7 décembre 1944 ou être titulaire de l’un des brevets militaires de
pilotage d'avion du 2ème degré ou d’un degré supérieur délivrés ou reconnus
équivalents par les autorités militaires tunisiennes compétentes;

- Satisfaire aux conditions exigées pour l'obtention de la licence de pilote
professionnel avion en ce qui concerne le niveau d'instruction exigé des candidats
aux épreuves d’aptitudes théoriques ainsi que l'âge, l'aptitude physique et mentale et
l’expérience minimale en vol.

Article 47 : Le candidat ayant rempli les conditions prévues à l'article 46 du présent arrêté
doit passer l’ examen théorique et l'épreuve pratique d'aptitude définis comme suit :

Page 2166 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
1- Examen théorique

Le candidat doit passer l'examen prévu à l'article 14 conformément aux
procédures d'organisation prévues aux articles 17, 18, 20 et 21 du présent arrêté.

Les conditions de réussite à cet examen ainsi que la validité du certificat
d’aptitude théorique du brevet de pilote professionnel avion sont soumises aux dispositions
des articles 15 et 16 du présent arrêté.

Le certificat d'aptitude théorique du brevet de pilote professionnel avion est
délivré par le président du jury des examens à tout candidat déclaré admis, à l’examen
théorique, par le ministre des technologies de la communication et du transport sur
proposition du jury des examens.

2- Epreuve pratique d’aptitude

Le candidat titulaire du certificat d'aptitude théorique de pilote professionnel
avion en cours de validité, doit passer l’épreuve pratique d’aptitude du brevet de pilote
professionnel avion conformément aux dispositions des articles 31 à 39 du présent arrêté.

Le certificat d'aptitude pratique du brevet de pilote professionnel avion’ est délivré
par le président du jury des examens à tout candidat déclaré admis, à l’épreuve pratique
d’aptitude, par le ministre des technologies de la communication et du transport sur
proposition du jury des examens.

Article 48 : Le candidat doit joindre à sa demande les documents suivants:

- Une photocopie d’une pièce d'identité :

- Un certificat médical de classe 1 en cours de validité ;

- Une copie du reçu de paiement des redevances de participation à l’examen
théorique de la session d'examen considérée ;

- Une copie certifiée conforme des documents justifiant le niveau d'instruction,
de la licence étrangère ou du titre militaire ainsi que de l'expérience en vol.

- Une attestation justifiant que le candidat a suivi avec succès un cycle de
formation en anglais.

Toute demande ne comportant pas les pièces demandées définies dans le présent
article ou parvenue après la date de clôture de la liste des candidatures est rejetée. Le cachet
de la poste ou la date de l’enregistrement au bureau d'ordre des services mentionnés dans
l'avis de presse visé à l’article 18 du présent arrêté faisant foi pour déterminer la date
d’envoi ou d’arrivée.

Chapitre 5 : Validation d’une licence étrangère de pilote professionnel avion

Article 49: Une licence étrangère de pilote professionnel avion délivrée par un Etat
signataire de la convention relative à l'aviation civile internationale signée à Chicago le 7
décembre 1944 peut être validée pour être utilisée à bord d’aéronefs immatriculés en Tunisie
dans les conditions suivantes :

- Si le titulaire de la licence étrangère de pilote professionnel avion désire exercer contre
rémunération les privilèges liés à cette licence, il doit remplir les conditions suivantes :

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2167

« >
-  Satisfaire, par une épreuve pratique les conditions de prorogation de la
qualification de type et de classe multimoteur avion correspondant aux privilèges
de la licence détenue,

-  Démontrer qu'une connaissance satisfaisante de la législation et de la
réglementation nationale dans le domaine aéronautique a été acquise :

- _ Démontrer une connaissance de la langue anglaise dans les circonstances en vol et
au sol et pouvoir communiquer en anglais avec les autres membres de l'équipage.

-_ Justifier d’une expérience de vol comportant au moins 1000 heures de vol sur le
type d'avion sur lequel, il désire exercer les privilèges de sa licence.

- Si le titulaire de la licence étrangère de pilote professionnel avion désire exercer à titre
privé les privilèges liés à cette licence, il doit démontrer qu’une connaissance de la
réglementation nationale dans le domaine aéronautique a été acquise.

Cette validation est délivrée, sous forme d’une autorisation temporaire qui sera
jointe à cette licence.

La validation confère à la licence étrangère, sauf restriction mentionnée sur cette
validation, les mêmes privilèges que la licence tunisienne de pilote professionnel avion et ne
dépassera en aucun cas la durée de validité de la licence elle-même et n’accordera pas de
privilèges supplémentaires que ceux permis par la licence d’origine.

Chapitre 6 : Mesures particulières

Article 50: Tout candidat, qui à la date de publication du présent arrêté, a accompli ou
poursuit un cycle de formation théorique du certificat d’aptitude théorique du brevet de
pilote professionnel avion dans un centre de formation agréé, peut se présenter, avant la date
du 31 décembre 2004 aux épreuves théoriques du brevet de pilote professicnnel avion et
conformément aux dispositions de l’arrêté du ministre du transport du 28 juillet 199$ fixant
le régime des examens pour l'obtention du brevet de pilote professionnel avion.

A cet effet, le candidat doit joindre à sa demande une attestation délivrée par le même centre
de formation agréé visé au premier paragraphe du présent article, justifiant qu'il a accompli
ou qu'il poursuit le cycle de formation concerné à la date de publication du présent arrêté.

Article_51 :Tout candidat, qui à la date de publication du présent arrêté a accompli ou
poursuit un cycle de formation pratique du certificat d’aptitude pratique du brevet de pilote
professionnel avion dans un centre de formation agrée ou détenteur du certificat d'aptitude
théorique en cours de validité du brevet de pilote professionnel avion et ce conformément
aux dispositions de l'arrêté du ministre du transport du 28 juillet 1995 fixant le régime des
examens pour l'obtention du brevet de pilote professionnel avion, peut se présenter avant la
date du 31 décembre 2003 aux épreuves pratiques pour l'obtention du certificat d'aptitude
pratique du brevet de pilote professionnel avion et conformément aux dispositions de
l'arrêté visé au présent article.

A cet effet, le candidat doit joindre à sa demande une attestation délivrée par le même centre
de formation agréé visé au premier paragraphe du présent article, justifiant qu’il a accompli
ou poursuit le cycle de formation concerné à la date de publication du présent arrêté.

Ce candidat doit, à partir de la date du 31 décembre 2003 se présenter directement aux
épreuves pratiques d'aptitude pour l'obtention du certificat d'aptitude pratique du brevet de
pilote professionnel avion et conformément aux articles 31 à 39 du présent arrêté.

Page 2168 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
Article 52 : Les titulaires d'une licence étrangère de pilote professionnel avion ou d’un
brevet militaire de pilotage d’avion du 2°"* degré ou d’un degré supérieur, obtenu avant le
31 décembre 2003, peuvent se présenter avant la date du 31 décembre 2004, aux épreuves
théoriques pour l’obtention du certificat d'aptitude théorique du brevet de pilote
professionnel avion et conformément aux dispositions de l’arrêté du ministre du transport du
3 mars 1998 fixant les conditions de délivrance d’une licence ou qualification de membre
d’équipage de conduite d’aéronef civil aux titulaires de licences ou qualifications étrangères
ou titres militaires tel que modifié par l'arrêté du ministre du transport du 31 août 1999.

Article 53: Les licences de pilote professionnel avion délivrées avant la date de publication
du présent arrêté doivent être remplacées avant la date du 31 décembre 2004, par des
licences dont le contenu et la forme sont conformes aux dispositions de la décision visée à
l’article 44 du présent arrêté sous réserve que le titulaire de la licence remplit les conditions
de renouvellement ou de prorogation de la qualification ou des qualifications associées à la
licence prévues à l’arrêté du ministre des technologies de la communication et du transport
du 1“ juillet 2003, fixant les conditions de délivrance de la qualification de vol aux instruments avion
et à l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003,
fixant les conditions de délivrance des qualifications de type et de classe avion.

Article 54 : Les dispositions de l'arrêté du ministre du transport du 18 février 1994 relatif à
la licence de pilote professionnel avion demeurent en vigueur jusqu’à la date du 30
décembre 2004.

Les dispositions de l’arrêté du ministre du transport du 18 février 1994 relatif à la licence de
pilote professionnel avion demeurent en vigueur jusqu’à la date du 30 décembre 2004 et ce
pour les détenteurs de la licence de pilote professionnel avion avant la date de publication du
présent arrêté et ne remplissant pas les conditions de renouvellement ou de prorogation
prévues par les deux arrêtés visés à l’article 53 du présent arrêté.

Les dispositions de l'arrêté du ministre du transport du 18 février 1994 susvisé ainsi que
celles de l’arrêté du ministre du transport du 28 juillet 1995 fixant le régime des examens
pour l’obtention du brevet de pilote professionnel avion, demeurent en vigueur jusqu’à la
date du:

e 30 décembre 2003 pour les candidats aux épreuves pratiques visées à l’article 51 du
présent arrêté ;

+ 30 décembre 2004 pour les candidats aux épreuves théoriques visées à l’article 50 du
présent arrêté.

En outre, les dispositions de l'arrêté du ministre du transport du 18 février 1994 et de l’arrêté
du ministre du transport du 28 juillet 1995 susvisés ainsi que celles de l’arrêté du ministre
du transport du 3 mars 1998 fixant les conditions de délivrance d’une licence ou
qualification de membre d'équipage de conduite d’aéronef civil aux titulaires de licences ou
qualifications étrangères ou titres militaires tel que modifié par l’arrêté du ministre du
transport du 31 août 1999, demeurent en vigueur jusqu'à la date du 30 décembre 2004 pour
les candidats aux épreuves théoriques visées à l’article 52 du présent arrêté.

Article 55 : Sont abrogés toutes dispositions antérieures et contraires au présent arrêté.

Article 56 : Le présent arrêté sera publié au journal officiel de la République Tunisienne.

Tunis, le 1° juillet 2003.

Le ministre des technologies de la communication et du transport

Sadok Rabah
Vu
Le Premier ministre
Mohamed Ghannouchi
N°55 Journal Officiel de la République Tunisienne — 1 juillet 2003 Page 2169

4 >
Arrêté du ministre des technologies de la communication et du transport du 1er juillet 2003,
fixant les conditions de délivrance de la qualification de vol aux instruments avion.

Le ministre des technologies de la communication et du transport,

Vu la loi n° 59-122 du 28 septembre 1959, portant adhésion de la République Tunisienne à la convention
relative à l'aviation civile internationale signée à Chicago, le 7 décembre 1944 et notamment son annexe 1,

Vu la loi n° 98-110 du 28 décembre 1998, relative à l'office de l'aviation civile et des aéroports,

Vu la loi n° 99-58 du 29 juin 1999, portant promulgation du code de l' aéronautique civile et notamment l'article
122 dudit code,

Vu le décret n° 2002-515 du 27 février 2002, fixant les montants et les modalités de perception des redevances
prévues par l'article 143 du code de l'aéronautique civile,

Vu le décret n° 2002-2106 du 23 septembre 2002, portant rattachement des structures de l'ex -ministère du
transport au ministère des technologies de la communication et du transport,

Va l'arrêté du ministre du transport du 1 ” décembre 1994, relatif à la qualification de vol aux instruments avion,

Vu l'arrêté du ministre du transport du 28 juillet 1995, fixant le régime des examens pour l'obtention du
certificat d'aptitude théorique et pratique de la qualification de vol aux instruments avion,

Vu l'arrêté du ministre du transport du 3 mars 1998, fixant les conditions de délivrance d'une licence ou
qualification de membre d'équipage de conduite d'aéronef civil aux titulaires de licences ou qualifications
étrangères ou titres militaires, tel que modifié par l'arrêté du ministre du transport du 31 août 1999,

Vu l'arrêté du ministre du transport du 25 septembre 2001, fixant les conditions d'aptitude physique et mentale
du personnel de l'aéronautique civile,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote privé-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote professionnel-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote de ligne-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la qualification instructeur avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance d'une autorisation d'examinateur avion.

Page 2170 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

Æ >
ARRETE

Article Premier : Pour l'application du présent arrêté, les termes ci-après ont les significations
suivantes :
Avion monopilote : Avion certifié pour être exploité par un seul pilote.

Avion multipilote : Avion certifié pour être exploité avec un équipage minimal de conduite de
deux pilotes.

Catégorie (d’aéronefs) : Classification des aéronefs selon des caractéristiques fondamentales
spécifiées tels qu’avion, hélicoptère, planeur ou ballon libre.

Contrôle de compétence : Démonstration de l'aptitude, effectuée en vue de proroger ou de
renouveler des qualifications et comportant tout examen oral susceptible d’être exigé par
l’examinateur.

Entraîneur de vol synthétique (STD): l'un quelconque des dispositifs suivants :

a) Simulateur de vol (F.S): dispositif donnant une représentation exacte d’un type
ou marque, modèle et série d’un poste de pilotage d'avion, incluant tout équipement et
programme informatique nécessaire pour représenter l’avion au sol et en vol. un
système visuel fournissant une vue de l’environnement extérieur du poste de pilotage
et un système de génération de mouvements et de forces.

b) Entraîneur au vol (FTD) : dispositif autre que le simulateur de vol sur lequel des
sessions de formation et de contrôle peuvent être acceptés.

c) Entraîneur aux procédures de vol et de navigation de type II (FNPT Ii):
dispositif d'entraînement au sol donnant une représentation de l'environnement du
poste de pilotage d’un type ou classe d'avion multimoteur telle que les systèmes
paraissent fonctionner comme sur un avion. Il comprend un système visuel fournissant
une vue de l’environnement extérieur du poste de pilotage.

d) Entraîneur aux procédures de vol et de navigation de type I (FNPT 1),
dispositif d’entraînement au sol donnant une représentation de l’environnement du
poste de pilotage d’une classe d’avion.

e) Autres dispositifs de formation (OTD) : Toutes aides à la formation, autres que
les simulateurs de vols, des entraîneurs au vol et les entraîneurs aux procédures de voi
et de navigation et qui constituent un moyen de formation dans lequel l’environnement
d’un poste de pilotage complet n’est pas nécessaire.

Nuit : Heures comprises entre la fin du crépuscule civil et le début de l'aube civile, ou toute
autre période comprise entre le coucher et le lever du soleil qui pourra être fixée par l'autorité
compétente.

Pilote privé : Pilote détenteur d’une licence ne permettant pas le pilotage d’aéronefs contre
rémunération.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2171

4 >
Pilote professionnel : Pilote détenteur d’une licence permettant le pilotage d’aéronefs contre
rémunération.

Qualification : Mention portée sur une licence établissant les conditions. privilèges ou
restrictions spécifiques à cette licence.

Renouvellement d'une qualification : Acte administratif effectué après qu’une qualification
soit arrivée en fin de validité et qui a pour effet de renouveler les privilèges de cette
qualification pour une nouvelle période donnée, sous réserve de remplir les conditions
prévues.

Temps de vol : Total du temps décompté depuis le moment où l'avion commence à se
déplacer en vue du décollage jusqu’au moment où il s'immobilise en dernier lieu à la fin du
vol.

Temps aux instruments : Temps de vol aux instruments ou temps aux instruments au sol.

Temps aux instruments au sol : Temps pendant lequel un pilote effectue au sol un vol fictif
aux instruments dans un entraîneur de vol synthétique homologué par le ministre des
technologies de la communication et du transport.

Temps de vol aux instruments : Temps pendant lequel l'aéronef est piloté uniquement aux
instruments, sans aucun point de référence extérieur.

Temps de vol en solo : Temps de vol pendant lequel un élève pilote est le seul occupant de
l'aéronef.

Temps_de vol comme élève pilote commandant de_bord : Temps de vol durant lequel

l'instructeur de vol supervise le candidat exerçant les fonctions de pilote commandant de
bord, sans influencer ni conduire le vol de l’aéronef.

Travail en équipage : Travail de l'équipage de conduite, en tant qu’équipe dont les membres
coopèrent entre eux sous l’Autorité du pilote commandant de bord.

Type_{(d'aéronef) : Ensemble des aéronefs offrant des caractéristiques fondamentales
identiques, y compris toutes les modifications, sauf celles qui entraînent un changement dans
les caractéristiques de manœuvre ou de vol ou dans la composition de l'équipage de conduite.

Article 2 : A l'exception du cas ou il subit une épreuve pratique d'aptitude ou une formation
en double commande, le titulaire d’une licence de pilote avion ne doit agir en aucune manière
en tant que pilote d'avion en régime de vol aux instruments, s’il ne détient pas une
qualification de vol aux instruments avion appropriée à la catégorie d’aéronef utilisé, délivrée
conformément à la réglementation en vigueur.

Article_3 : Le candidat à l'obtention d’une qualification de vol aux instruments avion doit
remplir les conditions suivantes :
a) être titulaire soit d’une licence de pilote privé avion en cours de validité incluant une
formation au vol de nuit, soit d’une licence de pilote professionnel avion en cours de
validité ;

Page 2172 Journal Officiel de la République Tunisienne — 11 juillet 2003

«<

N°55
b) avoir accompli au minimum cinquante (50) heures de vol en campagne en tant que
pilote commandant de bord d'avion ou d’hélicoptère, dont au moins dix (10) heures
auront été effectuées sur avion ;

c) être titulaire du diplôme de baccalauréat section mathématique ou sciences
expérimentales ou technique ou d’un diplôme étranger équivalent ;

d) détenir un certificat médical de classe 1 en cours de validité.

Article 4 : Tout candidat à l'obtention d’une qualification de vol aux instruments avion doit
avoir subi avec succès une formation théorique et pratique auprès d’un centre de formation
agréé. Le candidat à cette formation doit être titulaire du diplôme du baccalauréat section
mathématique ou sciences expérimentales ou technique ou d’un diplôme étranger équivalent.

Le contenu du programme et les heures de formation théorique sont fixés par décision
du ministre des technologies de la communication et du transport.
Cette formation est sanctionnée par :
- un certificat d’aptitude théorique ;
- un certificat d'aptitude pratique.

Ces deux certificats sont délivrés par le centre de formation agréé au candidat
déclaré admis par le ministre des technologies de la communication et du transport sur
proposition du jury des examens.

La composition et le fonctionnement de ce jury sont fixés par décision du ministre
des technologies de la communication et du transport.

Chapitre 1 : Certificat d’aptitude théorique
Section 1 : Formation théorique modulaire

Article 5 : Le but des cours de formation théorique modulaire de la qualification de vol aux
instruments avion est de former des pilotes et de les amener au niveau de compétence
nécessaire pour piloter des avions en régime de vol aux instruments avion (FR) et en
conditions météorologiques de vol aux instruments (IMC) conformément à la réglementation
en vigueur.

Article_6 : Tout candidat à la formation théorique modulaire pour l'obtention de la
qualification de vol aux instruments avion doit être titulaire d’une licence de pilote privé
avion en cours de validité ou d’une licence de pilote professionnel avion en cours de validité,
chaque licence devant comporter les privilèges de vol de nuit délivrés conformément à la
réglementation en vigueur.

La licence de pilote privé doit être obtenue conformément aux dispositions de
l'arrêté du ministre des technologies de la communication et du transport du 1” juillet 2003, fixant
les conditions de délivrance de la licence de pilote privé et celle de pilote professionnel avion
doit être obtenue conformément aux dispositions de l'arrêté du ministre des technologies de la
communication et du transport du I” juillet 2003, fixant les conditions de délivrance de la licence de
pilote professionnel avion.

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2173

>
Article 7 : Tout candidat poursuivant un cours modulaire pour l'obtention de la qualification
de vol aux instruments avion doit accomplir toutes les phases d’instruction dans un cours
continu agréé. A l'issue de cette formation, il doit démontrer un niveau de connaissances
correspondant aux privilèges accordés au titulaire d’une qualification de vol aux instruments
avion dans les matières suivantes :

- droit aérien et procédures du contrôle de la circulation aérienne ;
- connaissance générale des aéronefs ;

- préparation du vol et performances;

- performance humaine:

- météorologie ;

- navigation;

- procédures opérationnelles ;

- communications.

drticle 8 : Tout candidat à l’obtention de la qualification de vol aux instruments doit être apte
à utiliser la langue anglaise dans les circonstances suivantes:

(a) En vol :
radiotéléphonie concernant toutes les phases du vol, y compris les situations
d'urgence.

(b) Au sol :

Toute information concernant l'exécution d’un vol, par exemple :

* pouvoir lire et démontrer la compréhension des manuels techniques rédigés
en anglais,

* préparation du vol, collecte d’information météorologique, NOTAM, plan
de vol ATC, etc,

* utilisation des cartes aéronautiques, en route, au départ et en approche, ainsi
que des documents associés rédigés en anglais.

(c) Communications :
pouvoir communiquer en anglais avec les autres membres de l'équipage
pendant toutes les phases du vol y compris sa préparation.

Cette aptitude doit être démontrée par la réussite à un examen spécifique, fixé par décision du
ministre des technologies de la communication et du transport, après avoir suivi une
formation permettant au candidat d’atteindre tous les objectifs indiqués aux paragraphes (a),
(b) et (c) du présent article.

Article 9 : Tout candidat à une formation théorique modulaire pour l'obtention du certificat
d'aptitude théorique de la qualification de vol aux instruments avion doit être titulaire du
diplôme de baccalauréat section mathématique ou sciences expérimentales ou technique ou
d'un diplôme étranger équivalent et doit suivre le programme de connaissance théorique
comportant au moins deux cents (200) heures effectives de formation.

Page 2174 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
Section 2 : Examen théorique modulaire

Article 10 : Tout candidat à l’obtention d’une qualification de vol aux instruments avion doit
démontrer un niveau de connaissances correspondant aux privilèges de la qualification de vol
aux instruments en réussissant les examens théoriques correspondants. Les épreuves, la durée
ainsi que le nombre minimal de questions organisées sous forme de questionnaire à choix
multiple (QCM), sont définis comme suit:

Se . NOMBRE
EPREUVES MATIERE DUREE | MINIMAL DE
QUESTIONS
1 Droit aérien y compris procédures opérationnelles 1H00 42
2 Connaissance générale des aéronefs : 1H15 46
- cellules, systèmes et motorisation ;
- instruments.
3 Préparation du vol et performances: 2H00 48
| - préparation et suivi du vol.
4 Performance humaine et ses limites 0H30 21
5 Météorologie 1H30 42 |
6 Navigation : 2H00 56
- navigation générale :
- radionavigation
7 Communications IFR 0H30 21
Article 11 ; Chaque épreuve comptant pour un examen ne peut faire l'objet de plus de quatre

tentatives. Le candidat qui n'a pas réussi une épreuve après quatre tentatives se représente
pour un nouvel examen. Avant de repasser son examen, le candidat doit suivre une nouvelle
formation définie par le jury des examens.

Pour chaque épreuve, le président du jury des examens délivre une attestation de réussite à
tout candidat qui a obtenu au moins 75% des points prévus pour cette épreuve. Il n'existe pas
de notation négative.

Le candidat est réputé avoir réussi l'examen théorique requis pour l'obtention du certificat
d'aptitude théorique de la qualification de vol aux instruments avion dès lors qu'il a passé
avec succès toutes les épreuves imposées dans un délai de 18 mois, calculé à compter du
dernier jour du mois au cours duquel il s'est présenté à la première épreuve de l'examen.

Le candidat se représente pour un nouvel examen s’il n’a pas réussi à l'ensemble des épreuves
imposées dans la limite de six sessions ou dans un délai de 18 mois. Avant de repasser son
examen, le candidat doit suivre une nouvelle formation définie par le jury des examens.

Article 12: La réussite aux épreuves théoriques autorise la délivrance de la qualification de
vol aux instruments avion pendant une période de 36 mois à compter de la date de réussite à
l'examen théorique.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2175

>
Section 3 : Organisation de l'examen théorique

Article_L3 : Il est organisé deux fois au moins par trimestre une session d'examen pour les
épreuves théoriques pour l'obtention du certificat d'aptitude théorique de la qualification de
vol aux instruments-avion. Le nombre de sessions programmées pour une année déterminée
est annoncé avant le 30 septembre de l’année précédente par avis de presse publié sur au
moins deux quotidiens de la place.

Article 14 : Les dates de déroulement des épreuves théoriques sont fixées par le ministre des
technologies de la communication et du transport. Ces dates sont annoncées, au moins trois
mois à l'avance, par avis de presse.

L'avis doit indiquer :

- la date et le lieu de déroulement des épreuves théoriques ;
- la date de clôture de la liste d'inscription des candidatures :
- L’ adresse des services auprès desquels les candidatures doivent être déposées.

4rticle_15 : Le candidat à l’examen théorique doit joindre à sa demande les documents
suivants :

1. Une photocopie d'une pièce d'identité ;
Une attestation délivrée par le centre de formation justifiant que le candidat a suivi le
cycle de formation théorique modulaire d’une manière complète et satisfaisante:

3. Une copie du reçu du paiement des redevances de participation à l'examen théorique
pour la session d'examen considérée ;

4. Une copie de la licence de pilote privé avion ou de la licence de pilote professionnel
avion en cours de validité.

5. Une copie du diplôme du baccalauréat section mathématiques ou sciences
expérimentales ou technique ou d’un diplôme étranger équivalent ;

6. Une attestation de réussite à l’examen d'aptitude pour l’utilisation de la langue
anglaise cité à l’article 8 du présent arrêté.

Toute demande de candidature non accompagnée par les pièces prévues au présent
article ou parvenue après la date de clôture de la liste des candidatures est rejetée, Le cachet
de la poste ou la date de l'enregistrement au bureau d'ordre central des services mentionnés
dans l’avis de presse visé à l’article 14 du présent arrêté faisant foi pour déterminer la date
d’envoi ou d’arrivée.

Article 16 : La liste des candidats autorisés à se présenter aux épreuves théoriques est arrêtée
par le jury des examens visé à l'article 4 du présent arrêté.

Article 17 : Nonobstant les poursuites pénales de droit commun, toute fraude ou tentative de
fraude dûment constatée entraîne l'exclusion immédiate du candidat de la salle d'examen.
l'annulation des épreuves subies par le candidat et l'interdiction de participer pendant cinq ans
aux examens du personnel de l’aéronautique civile.

Cette interdiction est prononcée par décision du ministre des technologies de la
communication et du transport sur proposition du jury des examens.

Page 2176 Journal Officiel de la République Tunisienne — 11 juillet 2003

=. <

N°55
Toute fraude ou tentative de fraude doit faire l'objet d'un rapport circonstancié du
surveillant ou de l'examinateur qui l'a constatée.

Chapitre 2 : Certificat d’aptitude pratique
Section 1 : Formation pratique modulaire

Article 18: La formation pratique et l'épreuve pratique d’aptitude pour l'obtention de la
qualification de vol aux instruments avion doivent être accomplies dans les limites de la
période visée à l’article 12 du présent arrêté. Le programme de formation pratique pour
l'obtention du certificat d'aptitude pratique de la qualification de vol aux instruments avion
doit comporter :

1) Soit dans le cas d’une qualification de vol aux instruments avion monomoteur
comportant au moins cinquante (50) heures d'instruction aux instruments dont vingt
(20) heures au maximum peuvent être aux instruments au sol sur un entraîneur aux
procédures de vol et de navigation de type I (FNPT 1) homologué ou trente cinq (35)
heures au maximum sur un simulateur de vol ou sur un entraîneur aux procédures de
vol et de navigation de type II (FNPT II) homologué sous réserve de l’accord du jury
des examens.

2) Soit dans le cas d’une qualification de vol aux instruments avion multimoteur
comportant au moins cinquante cinq (55) heures d'instruction aux instruments, dont
vingt cinq (25) heures au maximum peuvent être aux instruments au sol sur un
entraîneur aux procédures de vol et de navigation de type I (FNPT I) homologué ou
quarante (40) heures au maximum sur un simulateur de vol ou sur un entraîneur aux
procédures de vol et de navigation de type II (FNPT Il) homologué sous réserve de
l'accord du jury des examens. Le reste de l'instruction doit inclure au moins quinze
(15) heures sur avions multimoteurs.

Article 19 : Le titulaire d’une qualification de vol aux instruments avion monomoteur qui
détient également une qualification de type ou de classe multimoteur et qui souhaite obtenir
une qualification de vol aux instruments avion multimoteur doit suivre de manière
satisfaisante un cours comprenant au moins cinq (5) heures d'instruction de vol aux
instruments sur avions multimoteurs, dont au maximum 3 heures peuvent être effectuées sur
un simulateur de vol ou sur un entraîneur aux procédures de vol et de navigation de type II
CENPT ID.

Article 20 : Lorsque le candidat est titulaire d’une licence de pilote professionnel en cours de
validité, le nombre total d'heures de formation requis dans les paragraphes 1) et 2) de l’article
18 du présent arrêté est réduit de cinq (5) heures.

Article 21 : Les exercices de formation pratique jusqu’à l’épreuve pratique d’aptitude pour
l'obtention de la qualification de vol aux instruments avion doivent comprendre :

a) Procédures avant le vol aux instruments (IFR), y compris l'emploi du manuel de vol et
des documents appropriés des services de la circulation aérienne pour l'établissement
d’un plan de vol aux instruments (IFR) ;

b) procédures et manœuvres pour les vols en régime IFR dans des conditions normales,
de secours et d’urgence portant au moins sur les points suivants :

- transition du vol à vue au vol aux instruments au décollage ;

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2177

« >
- départs et arrivées normalisés aux instruments :

- procédures IFR en route ;

= approches aux instruments jusqu'aux minima spécifiés ;

- procédures d’approche interrompue :

-  Atierrissages à la suite d’une approche aux instruments, approche indirecte
comprise ;

c) Manœuvres en vol et caractéristiques de vol particulières ;

d) Si nécessaire, utilisation d’un avion multimoteur lors des exercices prévues aux
paragraphes a), b) et c) du présent article, incluant le pilotage de l’avion en se référant
seulement aux instruments avec un moteur en panne simulée, un arrêt moteur et
redémarrage (cette dernière manœuvre d’entraînement doit être effectuée à une
altitude garantissant la sécurité sauf si elle est faite à bord d’un simulateur de vol (FS)
ou d’un entraîneur aux procédures de vol et de navigation de type II (FNPT I).

Section 2 : Epreuve pratique

Article 22 : Le but de l'épreuve pratique d'aptitude est de simuler un vol réel. Le trajet doit
être choisi par l’examinateur. Le candidat doit être apte à préparer et à exécuter le vol à partir
d’une documentation ordinaire. Il doit prendre en charge la préparation du vol et vérifier que
tout l’équipement et la documentation pour l’exécution de celui-ci sont à bord. La durée du
vol doit être d’au moins une (1) heure.

4rticle_ 23 _: Le candidat à l'épreuve pratique d’aptitude en vue de l’obtention de la
qualification de vol aux instruments avion doit avoir reçu une formation sur un avion équipé
pour l'entraînement au vol aux instruments de même classe ou de même type que celui utilisé
pour l'épreuve pratique d'aptitude. Il doit remplir les conditions suivantes:

1) Etre proposé par l’instructeur ayant dispensé, dirigé ou achevé sa formation et qui
atteste que le candidat possède les connaissances professionnelle et pratique du niveau
du certificat d'aptitude de la qualification de vol aux instruments:

2) Détenir un certificat médical de classe 1 en cours de validité;

3) Détenir une licence de pilote privé avion ou une licence de pilote professionnel avion
en cours de validité;

4) Justifier de l'expérience en vol.

Il doit en outre, joindre à sa demande les documents suivants:

+ Une copie du certificat d’aptitude théorique de la qualification de vol aux instruments
avion en cours de validité ou une copie du certificat d’aptitude théorique du brevet de
pilote de ligne avion en cours de validité obtenue suite à une formation intégrée ou
modulaire de pilote de ligne avion;

*__ Une copie du reçu justifiant le paiement des redevances exigées par la législation et la
réglementation en vigueur.

Article 24 : L'épreuve pratique d’aptitude doit être passé devant un examinateur désigné par
le jury des examens.

Article 25 : Le centre de formation concerné doit prendre les dispositions nécessaires pour
mettre à la disposition de l’examinateur désigné le simulateur de vol (FS) ou l'entraîneur aux

Page 2178 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
procédures de vol et de navigation de type I ou I(FNPT I ou Il) et l'avion à utiliser pour
l'épreuve pratique d'aptitude et supportera tous les frais y afférents.

Article 26 : Tout candidat à l’épreuve pratique d'aptitude en vue de l'obtention du certificat
d’aptitude pratique de la qualification de vol aux instruments avion doit passer les épreuves

suivantes :

SECTION 1
Rubrique Départ

Observation de
l’Instructeur en fin de
formation

Annotation de
l’examinateur

L'utilisation des listes de vérifications, conduite du vol, procédures de dégivrage et
s'appliquent à toutes les sections.

d’antigivrage, etc

a. Utilisation du manuel de vol (ou
document équivalent) et en
particulier calcul des performances,
masse et centrage.

Utilisation des documents des
services de la circulation aérienne et
des documents météorologiques.
Préparation du plan de vol ATC et
du journal (log) de navigation IFR

F

Visite pré-vol

Minima météorologiques

Roulage

Briefing avant décollage- décollage

Transition au vol aux instruments

Procédures de départ aux
instruments- calage altimétrique.

j Liaison et respect des instructions
ATC- conformité aux procédures de
radiotéléphonie.
SECTION 2
MANIABILITE
a. Contrôle de l'avion par référence

aux seuls instruments, incluant : vol
en palier à des différentes vitesses-

compensation
b. Virages en montée et en descente au

taux 1 |
€. Rétablissement à partir de positions

inhabituelles, incluant des virages
avec une inclinaison à 45° constante
et des virages à fort taux de
descente.

d*. |Rétablissement à partir de
lPapproche de décrochage en palier
ou pendant un virage à faible taux

en  montée/descente ; et en

configuration d'atterrissage.
Panneau partiel- montée et descente

Journal Officiel de la République Tunisienne — 11 juillet 2003

Page 2179

>
stabilisées en virage au taux 1 vers
un cap donné- rétablissement à
artir d’une position inusuelle.

*_Peut être effectué sur un simulateur de vol ou_sur un FNPT II.

SECTION 3
PROCEDURES IFR EN ROUTE

Alignement, incluant interception,
par exemple  NDB,  VOR,
navigation de surface (RNAV).

Utilisation des aides
radio/Matérialisation/Attente

Vol en palier- tenue du cap- de
laltitude- de la vitesse- affichages
moteur- technique du compensateur

Calages altimétriques

Suivi du temps de vol et révision
des heures estimées d'arrivée
(ETA).(attente en route si
demandée)

Suivi du vol- tenue du journal (log)
de navigation suivi carburant-
gestion des systèmes

Procédures de protection contre le

ivrage, simulées si nécessaire
Communications et respect des
instructions ATC, procédures de

radiotéléphonie.
SECTION 4
APPROCHE DE PRECISION
a. Calage et vérification des aides à la
navigation- identification des
moyens de radionavigation.
b. Procédures  d’arrivée-  calages
altimétriques
CA Briefing approche et atterrissage,
incluant notamment les
vérifications
descente/approche/atierrissage
d.*  |Procédure d'attente
LE]

Respect des procédures d’approche

publiées
f. Calcul du temps d’approche
ge Tenue de l’altitude- de la vitesse et

du cap (approche stabilisée)

h.* |Remise des gaz

#4

i* Procédures d'approche
#4

interrompue/atterrissage

Page 2180

«<

Journal Officiel de la République Tunisienne

11 juillet 2003

N°55
Communications et respect des
instructions ATC- procédures de
radiotéléphonie

Peut être fait sur simulateur de vol E
ou sur un entraîneur aux procédures
de vol et de navigation de type II

Peut être effectué en section 4 ou 5.

SECTION 5

AUTRES TYPES APPROCHES

Calage et vérification des aides à la
navigation, identification des
moyens de radionavigation.

Procédures d’arrivée- vérifications
altimétriques

Briefing approche et atterrissage,
incluant les vérifications
descente/approche/atterrissage

Procédure d’attente

Respect des procédures d'approche
p
publiées

Calcul du temps d'approche

Tenue de l’altitude- de la vitesse et
du cap (approche stabilisée)

Fe des gaz

Procédures d'approche

_interrompue/atierrissage
Communications et respect des
instructions ATC- procédures de
radiotéléphonie

Approches indirectes MVI, MVL

Finale à vue
[Pet être fait sur simulateur de vol
ou sur un entraîneur aux procédures
de vol et de navigation de type II

en

Peut être effectué en section 4 ou 5.

SECTION 6 (si applicable)
VOL ASYMETRIQUE SIMULE

Panne moteur simulé après
décollage ou pendant une remise des
gaz.

Approche asymétrique et remise des
gaz.

Approche asymétrique et
atterrissage-procédure d'approche

interrompue.
Liaison et respect des |

_1 ATC-procédures de radiotéléphonie.

N°55

Journal Officiel de la République Tunisienne

11 juillet 2003

Page 2181

>
Article 27 : Pour être déclaré admis au certificat d'aptitude pratique de la qualification de vol
aux instruments avion, le candidat doit réussir les sections 1 à 5 de l'épreuve pratique
d'aptitude. prévues à l’article 26 du présent arrêté si un avion monomoteur est utilisé, ainsi
que la section 6 de la dite épreuve si un avion multimoteur est utilisé.

Article 28 : Un échec à une rubrique d’une section entraîne l’échec à la section entière.

En cas d'échec à une seule section, le candidat doit passer à nouveau ladite section.

En cas d’échec à plus d’une section, le candidat doit passer à nouveau la totalité de
l'épreuve.

En cas d’échec à une section quelconque lors d’un nouveau passage de l’épreuve y
compris aux sections passées avec succès lors d’une tentative précédente, le candidat doit
passer à nouveau la totalité de l'épreuve.

Toutes les sections de l'épreuve pratique d'aptitude devront être réussies dans une
période de six (6) mois au maximum.

Article 29: L’examinateur doit annoter dans un rapport chaque exercice effectué de l'épreuve
pratique d'aptitude par l’une des annotations suivantes: «satisfaisant» ou «non satisfaisant ».
En outre, il doit, après chaque tentative, conclure ce rapport par sa proposition sur l’admission
ou l’échec du candidat. Dans ce dernier cas, l’examinateur doit se prononcer sur la nécessité
ou non d'un complément de formation pour le candidat.

Si le candidat n'a pas réussi à toutes les sections à l'issue de deux tentatives,
l'examinateur doit préciser dans son rapport l'obligation d’un complément de formation et
dans tous les cas, il doit fixer le contenu de ce complément.

L'examinateur transmet au jury des examens le rapport susvisé en vue de son
approbation.

Le nombre d'épreuves pratiques qui peuvent être tentées n’est pas limité.

Article 30 : Les conditions suivantes doivent être respectées lors du déroulement de l'épreuve
pratique d’aptitude:

- Si le candidat décide d'interrompre l'épreuve pratique pour des raisons que
l'examinateur ne juge pas satisfaisantes, il doit repasser la totalité de l'épreuve pratique
d'aptitude. Toutefois, s’il a mis fin à l'épreuve pour des raisons que l’examinateur estime
justifiées, seules les sections non effectuées seront passées lors d’un vol ultérieur.

- À l'appréciation de l’examinateur, toute manœuvre ou procédure de l'épreuve peut
être exécutée une seconde fois par le candidat. L’examinateur peut mettre fin à l'épreuve à
tout moment s’il estime que la démonstration du niveau de compétence du candidat exige une
nouvelle épreuve complète.

- Le candidat doit piloter l'avion à partir d’une position lui permettant d'exercer les
fonctions de pilote commandant de bord et il doit passer l’épreuve comme s’il était le seul
pilote à bord. L'examinateur ne doit pas prendre part à la conduite de l’avion, sauf lorsqu’une
intervention est nécessaire dans l'intérêt de la sécurité ou pour éviter tout retard inacceptable
dans la circulation aérienne. Lorsque l’examinateur ou un autre pilote agit en tant que
deuxième pilote au cours de l'épreuve, les privilèges du détenteur de la qualification de vol
aux instruments sont limités aux opérations multipilotes. Cette restriction est levée si le
candidat réussit une autre épreuve pratique complète de qualification de vol aux instruments,

Page 2182 Journal Officiel de la République Tunisienne — 11 juillet 2003

<

N°55
comme s’il était seul pilote à bord d’un avion monopilote. Un pilote titulaire de la
qualification d’instructeur de pilote professionnel avion avec la qualification de vol aux
instruments avion exerce la fonction de pilote commandant de bord.

- Les hauteurs ou altitudes de décision, les hauteurs ou altitudes minimales de descente
et les points d'approche interrompue (MAP) doivent être déterminés par le candidat et
acceptés par l’examinateur.

- Le candidat doit indiquer à l’examinateur les vérifications et les actions qu’il
effectue, notamment l'identification des moyens de radionavigation. Les vérifications doivent
être effectuées d’après la liste de vérification(check-list) autorisée pour l’avion utilisé au
cours de l'épreuve. Durant la préparation du vol de l'épreuve pratique d'aptitude, le candidat
est tenu de déterminer les régimes moteur et les vitesses. Les paramètres de performance du
décollage, de l'approche et de l'atterrissage sont calculées par le candidat en conformité avec
le manuel d'exploitation ou le manuel de vol de l'avion utilisé. Les hauteurs et altitudes de
décision, les hauteurs et altitudes minimales de descente et le point d'approche interrompue
doivent être déterminés par le candidat.

Article 31 : Au cours de l’épreuve pratique d'aptitude, le candidat doit démontrer son aptitude
à:

-__ piloter l'avion dans le cadre de ses limitations :

-_ exécuter toutes les manœuvres avec souplesse et précision ;

- faire preuve d’un bon jugement dans la conduite du vol ;

- appliquer ses connaissances aéronautiques :

- garder le contrôle permanent de l'avion, de telle manière que la réussite d’une

procédure ou d’une manœuvre ne fasse jamais de doute.

L'examinateur doit tenir compte des conditions de turbulence et des qualités
manœuvrières et des performances du type d’avion utilisé. Les tolérances suivantes
constituent une orientation générale.

Hauteur
- Généralement + 100 pieds
- Au début d’une remise des gaz à la hauteur de décision + 50 pieds/-0 pied
- Altitude/MAPt/ Hauteur minimale de descente + 50 pieds/-0 pied
Alignement
- Sur les aides radio +5°
- Approche de précision demi-déviation de l'index
d’alignement de piste
et d’alignement de descente
Cap
- Tous les moteurs en fonctionnement: +5°
- Avec panne de moteur simulée: +109
Vitesse
- tous les moteurs en fonctionnement + 5 nœuds
- avec panne de moteur simulée : + 10 nœuds/ - 5 nœuds

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2183
Chapitre 3 : Privilèges et validité de la qualification de vol aux instruments avion
Article 32 : Sous réserve des restrictions à la qualification prévues lorsque l’examinateur ou
un autre pilote agit en tant que deuxième pilote durant l'épreuve pratique d'aptitude définie à
Farticle 26 du présent arrêté, et de toutes autres conditions spécifiées dans la législation et la
réglementation en vigueur, les privilèges du titulaire d’une qualification de vol aux
instruments avion multimoteurs sont de piloter des avions multimoteurs et monomoteurs en
régime IFR conformément à la réglementation applicable.

Sous réserve des conditions de l’épreuve pratique d'aptitude définie à l’article 26 du
présent arrêté et toutes autres conditions spécifiées dans la législation et la réglementation en
vigueur, les privilèges du titulaire d’une qualification de vol aux instruments avion
monomoteurs sont de piloter des avions monomoteurs conformément à la réglementation
applicable.

Article 33 : La durée de validité d’une qualification de vol aux instruments avion est d’un an.
Pour proroger une qualification de vol aux instruments avion multimoteur, le titulaire
doit remplir les conditions suivantes :

1) Effectuer un contrôle de compétence sur un avion ou sur un simulateur de vol ou un
entraîneur aux procédures de vol et de navigation de type HI(FNPT 11) homologué,
dans les trois mois qui précèdent la date d'expiration de la qualification ;

2) Avoir effectué au moins dix étapes en tant que pilote sur un avion du type ou de la
classe correspondant, ou une étape en tant que pilote sur un avion de type ou de
classe correspondant, sous la supervision d’un examinateur au cours de la période
de validité de la qualification.

La prorogation de la qualification de vol aux instruments avion peut être combinée
avec la prorogation des qualifications de type ou de classe correspondant. Dans ce cas. les
périodes de validité des qualifications précitées sont identiques.

Pour proroger une qualification de vol aux instruments monomoteur avion le titulaire
doit subir avec succès, en tant que contrôle de compétence, l'épreuve pratique d'aptitude
définie à l’article 26 du présent arrêté. Le contrôle prévu dans la rubrique d) de la section 2 et
la section 6 de l’article 26 du présent arrêté peut être effectué, pour des raisons de sécurité, sur
un simulateur de vol ou un entraîneur aux procédures de vol et de navigation de type II
(FNPT Il) homologué.

Si la qualification de vol aux instruments avion est valide pour des avions
monopilotes, la prorogation peut être effectuée soit sur avion multipilote soit sur avion
monopilote. Si la qualification de vol aux instruments est limitée aux opérations multipilotes,
la prorogation doit être effectuée en opération multipilote.

Pour le renouvellement de la qualification de vol aux instruments avion, le titulaire
doit remplir les mêmes conditions de prorogation visées dans le présent article et toutes les
conditions de formation complémentaires, en vue d’un ré-entraînement, décidées par le jury
des examens.

Si la qualification de vol aux instruments avion n'a pas été prorogée ou renouvelée
pendant une période de 7 ans à partir de la date de prorogation ou du renouvellement, son
détenteur devra repasser l'examen théorique de cette qualification.

Page 2184 Journal Officiel de la République Tunisienne — 11 juillet 2003

=. <

N°55
Chapitre 4 : Délivrance d’une qualification de vol aux instruments avion
sur la base d’une qualification étrangère ou d’un titre militaire

Article 34 : Tout candidat à l'obtention d'une qualification de vol aux instruments avion sur la

base d'une qualification étrangère ou d’un titre militaire doit remplir les conditions suivantes :

- Etre titulaire d’une licence étrangère de pilote privé avion ou de pilote professionnel

avion comportant la qualification de vol aux instruments avion. délivrées par un Etat

signataire de la convention relative à l'aviation civile internationale signée à Chicago

le 7 décembre 1944 ou être titulaire du brevet militaire de pilotage d'avion du 3ème

degré délivré ou reconnu équivalent par les autorités militaires tunisiennes
compétentes :

- Etre titulaire de la licence tunisienne de pilote privé avion ou de pilote professionnel
avion en cours de validité ;

- Produire une attestation délivrée par un centre de formation agréé justifiant que le
candidat a suivi le programme de la formation modulaire homologuée de la
qualification de vol aux instruments avion tel que défini dans la section 1 du chapitre
premier du présent arrêté;

- Satisfaire aux conditions exigées pour l'obtention de qualification de vol aux
instruments avion en ce qui concerne le niveau d'instruction exigé, l’aptitude physique
et mentale et l’expérience minimale en vol ;

- justifier du paiement des redevances de participation aux épreuves théoriques pour la
session d’examen considérée.

Article 35 : Le candidat ayant rempli les conditions prévues à l'article 34 du présent arrêté
doit passer avec succès l’examen théorique et l’épreuve pratique d'aptitude définies comme
suit:

1- Examen théorique
Le candidat doit passer l’examen prévu à l'article 10 du présent arrêté et
conformément aux procédures d'organisation prévues aux articles 13, 14, 16 et 17 du présent
arrêté.
Les conditions de réussite à cet examen ainsi que la validité du certificat d'aptitude
théorique de la qualification de vol aux instruments avion sont soumises aux dispositions des
articles 11 et 12 du présent arrêté.

Le certificat d'aptitude théorique de la qualification de vol aux instruments avion
est délivré par le président du jury des examens à tout candidat déclaré admis, à l'examen
théorique, par le ministre des technologies de la communication et du transport sur
proposition du jury des examens.

2- Epreuve pratique

Le candidat titulaire du certificat d'aptitude théorique de la qualification de vol aux
instruments avion en cours de validité, doit passer l’épreuve pratique du certificat d'aptitude
pratique de la qualification de vol aux instruments avion et conformément aux dispositions
des articles 22 à 31 du présent arrêté.

Le certificat d'aptitude pratique du brevet de pilote professionnel avion est délivré
par le président du jury des examens à tout candidat déclaré admis. à l'épreuve pratique

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2185

«< >
d'aptitude, par le ministre des technologies de la communication et du transport sur
proposition du jury des examens.

Article 36 : Le candidat doit joindre à sa demande les documents suivants:

1) Une photocopie d’une pièce d'identité ;

2) Un certificat médical de classe 1 en cours de validité ;

3) Une copie du reçu de paiement des redevances de participation à l’examen
théorique de la session d'examen considérée ;

4) Une copie certifiée conforme des documents justifiant le niveau d'instruction, de
la licence et de la qualification étrangère ou du titre militaire ainsi que de
l'expérience en vol ;

5) Une copie de la licence tunisienne de pilote privé avion ou de pilote professionnel
avion en cours de validité ;

6) Une attestation de réussite à l'examen d'aptitude pour l’utilisation de la langue
anglaise cité à l’article 8 du présent arrêté.

Toute demande ne comportant pas les pièces demandées définies dans le présent
article ou parvenue après la date de clôture de la liste des candidatures est rejetée. Le cachet
de la poste ou la date de l’enregistrement au bureau d'ordre des services mentionnés dans
l'avis de presse visé à l’article 14 du présent arrêté faisant foi pour déterminer la date d'envoi
ou d'arrivée.

Chapitre 5 : Mesures particulières

Article 37 : Tout candidat, qui à la date de publication du présent arrêté a accompli ou
poursuit un cycle de formation théorique de la qualification de vol aux instruments avion dans
un centre de formation agrée, peut se présenter avant la date du 31 décembre 2004 aux
épreuves théoriques du certificat d'aptitude théorique de la qualification de vol aux
instruments avion et conformément aux dispositions de l’arrêté du ministre du transport du 28
juillet 1995 fixant le régime des examens pour l’obtention du certificat d’aptitude théorique et
pratique de la qualification de vol aux instruments avion.

A cet effet, le candidat doit joindre à sa demande une attestation délivrée par le même centre
de formation agréé visé au premier paragraphe du présent article, justifiant qu’il a accompli
ou poursuit le cycle de formation concerné à la date de publication du présent arrêté.

drticle 38 : Tout candidat, qui à la date de publication du présent arrêté a accompli ou
poursuit un cycle de formation pratique de la qualification de vol aux instruments avion dans
un centre de formation agrée ou détenteur du certificat d’aptitude théorique en cours de
validité de la qualification du vol aux instruments avion et conformément aux dispositions de
l'arrêté du ministre du transport du 28 juillet 1995 fixant le régime des examens pour
l'obtention du certificat d'aptitude théorique et pratique de la qualification de vol aux
instruments, peut se présenter avant le 31 décembre 2003 aux épreuves pratiques pour
l'obtention du certificat d'aptitude pratique de la qualification de vol aux instruments et
conformément aux dispositions de l’arrêté visé au présent article.

A cet effet, le candidat doit joindre à sa demande une attestation délivrée par le même centre
de formation agréé visé au premier paragraphe du présent article, justifiant qu’il a accompli
ou poursuit le cycle de formation concerné à la date de publication du présent arrêté.

Page 2186 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
Ce candidat doit, à partir de la date du 31 décembre 2003 se présenter directement aux
épreuves pratiques pour l'obtention du certificat d'aptitude pratique de la qualification de vol
aux instruments et conformément aux articles 22 à 31 du présent arrêté.

Article 39 : Les titulaires, d’une qualification étrangère de vol aux instruments avion ou du
brevet militaire de pilotage d’avion du 3ème degré, obtenue avant la date du 31 décembre
2003, peuvent se présenter avant la date du 31 décembre 2004 aux épreuves théoriques pour
l'obtention du certificat d’aptitude théorique de la qualification de vol aux instruments avion
et conformément aux dispositions de l’arrêté du ministre du transport du 3 mars 1998 fixant
les conditions de délivrance d’une licence ou qualification de membre d’équipage de conduite
d'aéronef civil aux titulaires de licences ou qualifications étrangères ou titres militaires tel que
modifié par l’arrêté du ministre du transport du 31 août 1999.

Article 40 : Les dispositions de l'arrêté du ministre du transport du 1° décembre 1994 relatif à
la qualification de vol aux instruments avion demeurent en vigueur jusqu’à la date du 30
décembre 2004 et ce pour les détenteurs de la qualification de vol aux instruments avion
avant la date de publication du présent arrêté et ne remplissant pas les conditions de
renouvellement ou de prorogation prévues par le présent arrêté.

Les dispositions de l'arrêté du ministre du transport du 1° décembre 1994 susvisé ainsi que
celles de l'arrêté du ministre du transport du 28 juillet 1995 fixant le régime des examens pour
l'obtention de la qualification de vol aux instruments avion demeurent en vigueur jusqu’au
du:

- 30 décembre 2003 pour les candidats aux épreuves pratiques visées à l’article 38 du
présent arrêté :

- 30 décembre 2004 pour les candidats aux épreuves théoriques visées à l’article 37 du
présent arrêté ;

En outre, les dispositions de l'arrêté du ministre du transport du 1° décembre 1994 et de
l'arrêté du ministre du transport du 28 juillet 1995 susvisés ainsi que celles de l’arrêté du
ministre du transport du 3 mars 1998 fixant les conditions de délivrance d’une licence ou
qualification de membre d'équipage de conduite d’aéronef civil aux titulaires de licences ou
qualifications étrangères ou titres militaires tel que modifié par l'arrêté du ministre du
transport du 31 août 1999 demeurent en vigueur jusqu’à la date du 30 décembre 2004 pour les
candidats aux épreuves visées à l’article 39 du présent arrêté.

Article 41 : sont abrogées toutes dispositions antérieures et contraires au présent arrêté.

Article 42 : Le présent arrêté sera publié au journal officiel de la République Tunisienne.

Tunis, le 1” juillet 2003.

Le ministre des technologies de la communication et du transport

Sadok Rabah
Vu
Le Premier ministre
Mohamed Ghannouchi
N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2187

<< >
Arrêté du ministre des technologies de la communication et du transport du 1er juillet 2003,
fixant les conditions de délivrance des qualifications de type et de classe avion.

Le ministre des technologies de la communication et du transport,

Vu la loi n° 59-122 du 28 septembre 1959, portant adhésion de la République Tunisienne à la convention
relative à l'aviation civile internationale signée à Chicago, le 7 décembre 1944 et notamment son annexe 1,

Vu la loi n° 98-110 du 28 décembre 1998, relative à l'office de l'aviation civile et des aéroports,

Vu le code de l'aéronautique civile promulgué par la loi n° 99-58 du 29 juin 1999 et notamment l'article 122
dudit code,

Vu le décret n° 2002-515 du 27 février 2002, fixant les montants et les modalités de perception des redevances
prévues par l'article 143 du code de l'aéronautique civile,

Vu le décret n° 2002-2106 du 23 septembre 2002, portant rattachement des structures de l'ex-ministère du
transport au ministère des technologies de la communication et du transport,

Vu l'arrêté du ministre du transport du 25 septembre 2001, fixant les conditions d'aptitude physique et mentale
du personnel de l'aéronautique civile,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance de la licence de pilote privé-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance de la licence de pilote professionnel-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance de la qualification de vol aux instruments-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance de la qualification de vol de ligne-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance de la qualification instructeur avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance d'une autorisation d'examinateur avion.

Page 2188 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

Æ >
ARRETE
Chapitre 1 - DISPOSITIONS GENERALES

Article Premier : Le titüiaire d'une licence de pilote d'avion ne doit agir en aucune manière
cr tant que pilote d'avion si ne détient pas une qualification de classe ou de type appropriée
en état de validité, à l'exception toutétuis du ças où il subit une epreuve pratique d'aptitude ou
du cas où il suit une formation au vol.

Lorsqu'une qualification de classe ou de type est délivrée, imitant les privilèges à la fonction
de copilote, ou à toute autre limitation. cctte limitation doit êwe mentionnée sur la
qualification.

Article 2 : Les qualifications de classe sont etablies pour les avions monopilote et pour les
moto-planeurs n'exigeant pas de qualification de type, conformément à la classification
suivante :
() une classe pour tous les avions monomoteurs à pistons:
€) une classe pour tous les hydravions monomoteuts à pistons;
G) une classe pour tous ice moto-planeurs à dispositif d'envol incorporé:
4) une classe pour chaque constructeur d'avions monomoteurs à
turbopropulseur:
{5) une classe pour chaque constructeur d'hydravions monomoteurs a
turbopropulseur,
(6) une classe pour tous les avions multimoteurs à pistons;
(7) une classe pour tous hydravions multimoteurs à pistons.

Les qualifications de classe d'avion sont délivrées conformément à la liste des qualifications
de classe fixée par décision du ministre des technologies de ia communication et du transport
par référence à la classification ci-dessus

Article 3: L'attribution d'une qualification de type distincte à des avions autres que ceux
figurant à l'article 2 du présent arrêté doit prendre en considération les critères suivants:

1) Certificat de navigabilité de type;

2) Qualité de val;

3} Equipage minumal de conduite certifié:
4} Niveau technulogique.

Une qualification de type d'avion est établie pour:

1) chaque type d'avion muluüpilote :

2) chaque type d'avion monopilote multimoteur à turbopropuiseurs ou à turboréacteurs :
3} chaque type d'avion monopilote monomoteur à tarboréacteur :

4) chaque type d'avion pour lequel une qualification de type est considéré nécessaire.

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2189

>
Les qualifications de type d'avions sont délivrées conformément à la liste des qualifications de
type d'avions fixée par décision du ministre des technologies de la communication et du
transport.

Article 4 : Tout candidat à l’obtention d’une première qualification de type ou de classe avion,
doit avoir suivi avec succès une formation théorique et pratique dispensée dans un centre de
formation agréé. Lorsque cette formation ne peut être dispensée dans un tel centre, elle peut,
après accord du jury des examens, être dispensée dans un établissement en sous-traitance ou
non, mis à disposition par un exploitant d’aéronef ou un constructeur.

Chapitre II : Qualification de type multipilote
Section 1 - Conditions

Article 5 : Tout candidat à la formation en vue de l’obtention d’une première qualification de
type d’avion multipilote doit remplir les conditions suivantes:

(1) avoir accompli au moins 100 heures de vol en tant que pilote-commandant de
bord d'avion ;

(2) être titulaire d'une qualification de vol aux instruments avion multimoteur en état
de validité :

(3) avoir un certificat de fin de stage de formation au travail en équipage
conformément aux dispositions des articles 11 et 12 du présent arrêté. A défaut, la
formation au travail en équipage doit être combinée avec la formation de
qualification de type ;

(4) être titulaire du certificat d’aptitude théorique du brevet de la licence de pilote de
ligne.

Article 6: Tout candidat à la formation en vue de l'obtention d'une qualification de type
multipilote additionnelle, doit être détenteur d’une qualification de vol aux instruments
multimoteur en cours de validité.

Section 2 - Formation théorique et contrôle de connaissances

Article 7 : Tout candidat à l’obtention d’une qualification de type avion multipilote doit avoir
suivi une formation théorique dispensée par un instructeur habilité titulaire de la qualification
de type appropriée, ou par tout instructeur ayant l'expérience appropriée et la connaissance
souhaitée de l'avion concerné.

Article 8 : Le programme de la formation théorique adapté au type d'avion concerné doit être
approuvé par le ministre des technologies de la communication et du transport sur proposition
du jury de examens.

Article 9 : Pour la délivrance initiale de qualifications de types avions multipilotes, le contrôle
de connaissance doit être réalisé par écrit ou informatique et doit comprendre au moins 100
questions réparties de façon appropriée sur les principales matières du programme. Le seuil
d'admission doit être de 75% de réponses justes dans chacune des matières principales du
programme.

Page 2190 Journal Officiel de la République Tunisienne — 11 juillet 2003

Le

N°55
Section 3 - Formation pratique et épreuve pratique d’aptitude

Article 10 : Tout candidat à l'obtention d’une qualification de type d’avion multipilote doit
avoir suivi d’une manière complète et satisfaisante le programme de formation pratique
correspondant à l'épreuve pratique d'aptitude et conformément à l’article 26 et au tableau A
de l’article 27 de l’arrêté du ministre des technologies de la communication et du transport du
1“ juillet 2003, fixant les conditions de délivrance de la licence de pilote de ligne avion.

Article 11 : La formation au travail en équipage est dispensée dans les deux cas suivants:

(a) pour les titulaires de la licence de pilote privé avion et de la qualification de vol
aux instruments avion ou de la licence de pilote professionnel avion et de la
qualification de vol aux instruments avion qui ne sont pas issus d’une formation
intégrée de pilote de ligne avion mais qui souhaitent obtenir une première
qualification de type avion multipilote ;

(b) pour les candidats suivant une formation intégrée de pilote de ligne avion.

La formation au travail en équipage doit comprendre au moins 25 heures d'instruction et
d'exercices théoriques et au moins 20 heures de formation pratique au travail en équipage.
Cette formation peut être combinée avec une formation en vue de la délivrance d'une
qualification de type avion multipilote.

La formation au travail en équipage doit être accomplie au cours d'une période n'excédant pas
six mois :

- sous la surveillance du responsable pédagogique du centre de formation agréé, ou
- dans le cadre d'une formation approuvée dispensée par un exploitant. Un FNPT II ou un
simulateur de vol peut être utilisé.

Lorsque cette formation est combinée avec une formation initiale en vue de l'obtention d’une
qualification de type avion. multipilote, la durée de cette formation peut être réduite à 10
heures si un simulateur de même type est utilisé pour la formation au travail en équipage et la
formation en vue de la délivrance de la qualification de type.

4rticle 12 : Le programme de la formation au travail en équipage portera sur les domaines
suivants :
a) Préparation avant le vol avec la documentation, et calcul des éléments de
performances de décollage ;
b)  Vérifications pré-vol ainsi que vérifications et réglage des équipements radio et
navigation :
c)  Vérifications avant décollage dont vérifications moteur et briefing de décollage
par pilote en fonction ;
d)  Décollages normaux avec divers réglages de volets, tâches de pilote en fonction
et de pilote non en fonction, annonces ;
e)  Décollages interrompus, décollages par vent traversier, décollages à la masse
maximale de décollage, panne moteur après VI ;
f) Utilisation normale et anormale des systèmes avion. utilisation des check-lists ;

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2191

Æ >
g) Procédures d'urgence sélectionnées dans la panne et l'incendie moteur, le
contrôle et l'élimination des fumées, le cisaillement de vent au décollage et à
l'atterrissage, la descente en urgence , l'incapacité d'un membre d'équipage ;

h) Reconnaissance rapide et réaction à l'approche du décrochage dans différentes

configurations avion :

i) Procédures de vol aux instruments, y compris les procédures d'attente, les
approches de précision à l'aide de données brutes de navigation, du directeur de
vol et du pilote automatique, approches avec un moteur simulé en panne,
approches classiques et indirectes, briefing d'approche par le pilote en fonction ,
réglage de l'équipement de navigation, procédures d'appel au cours des approches,
caleul des éléments d'approche et d'atterrissage.

j) Remise des gaz normal et avec un moteur simulé en panne, atterrissage
interrompu , soutien du pilote en fonction par un pilote non en fonction:

k) Atterrissages normaux par vent traversier et avec un moteur simulé en panne,
transition du vol aux instruments au vol à vue à la hauteur de décision ou hauteur
ou altitude minimale de descente.

Article 13 : Après avoir suivi de manière complète et satisfaisante la formation au travail en
équipage, le candidat doit :

- soit, démontrer sa capacité à accomplir les tâches d'un pilote d'avion multipilote, en
passant l'épreuve pratique d'aptitude en vue de la délivrance d'une qualification de
type d'avion multipilote définie à l'article 27 de l'arrêté du ministre des technologies de
la communication et du transport du 1° juillet 2003, fixant les conditions de délivrance de la
licence de pilote de ligne avion,

- soit se faire délivrer un certificat de fin de stage de formation au travail en équipage:

Article 14: Le candidat à l'obtention d'une qualification de type d'avion multipilote doit avoir
démontré l'aptitude requise pour piloter en toute sécurité le type d'avion considéré dans un
environnement multipilote en qualité de pilote commandant de bord, ou de copilote selon le
cas conformément aux dispositions de l'article 27 de l'arrêté du ministre des technologies de la
communication et du transport du f' juillet 2003, fixant les conditions de la délivrance de pilote de ligne
avion

Article_15: L'épreuve pratique d’aptitude ou le contrôle de compétence sur un avion
multipilote doit être effectué dans un environnement multipilote. Un deuxième candidat ou un
autre pilote, peut remplir les fonctions de deuxième pilote. Lorsqu'un avion. plutôt qu'un
simulateur, est utilisé pour l'épreuve ou le contrôle, le deuxième pilote doit être un
instructeur.

Article 16 : Le candidat à la délivrance d'une qualification de type avion multipilote doit agir
en qualité de pilote en fonction en exécutant toutes les sections figurant au tableau A) de
l'épreuve pratique d’aptitude ou de contrôle de compétence tel que prévu à l'article 27 de
l'arrêté du ministre des technologies de la communication et du transport du F” juillet 2003, fixant les
conditions de délivrance de la licence de pilote de ligne avion. Le candidat doit aussi
démontrer sa capacité à agir en qualité de pilote non en fonction. Le candidat peut choisir la
place gauche ou droite pour l'épreuve pratique d’aptitude ou le contrôle de compétence.

Article 17: Les matières suivantes sont spécifiquement contrôlées lors des épreuves pratiques
d'aptitude ou de contrôle de compétence du candidat en vue de l'obtention d’une qualification

Page 2192 Journal Officiel de la République Tunisienne — 11 juillet 2003

<

N°55
de type avion multipilote, aux privilèges étendus à la fonction de pilote commandant de bord.
qu'il exerce ses fonctions en qualité de pilote en fonction ou de pilote non en fonction:
a) gestion du travail en équipage;
b) maintien d'une surveillance générale de fonctionnement de l'avion par une
supervision appropriée:
c) établissement de priorités et de prises de décisions conformément aux aspects de
sécurité et aux règlements appropriés à la situation opérationnelle, y compris les
situations d'urgences.

Article 18: L'épreuve pratique d'aptitude ou de contrôle de compétence doit être accompli aux
vols aux instruments et doit simuler, autant que possible, un vol de transport aérien
commercial. L'élément essentiel est la capacité à planifier et à effectuer le vol à partir
d'éléments de briefing courants.

Article 19: Les rubriques sur lesquelles doivent porter les épreuves pratiques d’aptitude et les
contrôles de compétence sont celles définies à l’article 27 de l'arrêté du ministre des
technologies de la communication et du transport du [” juillet 2003, fixant les conditions de
délivrance de la licence de pilote de ligne avion.

Le candidat doit passer ces rubriques conformément aux articles 26 et 27 de l’arrèté susvisé.

Article 20: Pour être déclaré admis en vue de la délivrance d’une qualification de type avion
multipilote ou de contrôle de compétence. tout candidat doit réussir à toutes les sections de
l'épreuve pratique d’aptitude prévues au tableau A) de l'article 27 de l'arrêté du ministre des
technologies de la communication et du transport du 1° juillet 2003, fixant les conditions de
délivrance de la licence de pilote de ligne avion.

En cas d'échec à plus de cinq rubriques, le candidat doit passer à nouveau la totalité de
l'épreuve. En cas d'échec à cinq ou à moins de cinq rubriques, le candidat doit passer à
nouveau la ou lesdites section(s). En cas d'échec à une section quelconque de cette nouvelle
épreuve ou ce nouveau contrôle de compétence, y compris aux sections qu’il avait réussies
lors d’une tentative antérieure, le candidat doit passer à nouveau la totalité de l'épreuve.

Article 21: L’examinateur doit annoter dans un rapport chaque exercice effectué de l'épreuve
pratique d’aptitude ou du contrôle de compétence par l’une des annotations suivantes:
«satisfaisant» ou «non satisfaisant ». En outre, il doit, après chaque tentative, conclure ce
rapport par sa proposition sur l’admission ou l'échec du candidat. Dans ce dernier cas,
l’examinateur doit se prononcer sur la nécessité ou non d’un complément de formation pour le
candidat.

Si le candidat n’a pas réussi à toutes les sections à l'issue de deux tentatives,
l’examinateur doit préciser dans son rapport l'obligation d'un complément de formation et

dans tous les cas, il doit fixer le contenu de ce complément.

L'examinateur transmet au jury des examens le rapport susvisé en vue de son
approbation.

Le nombre d'épreuves pratiques qui peuvent être tentées n’est pas limité.

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2193

>
Article 22: Les conditions suivantes doivent être respectées lors du déroulement de l'épreuve
pratique d’aptitude ou du contrôle de compétence:

— Si un candidat décide d'interrompre l’épreuve pratique d’aptitude ou le contrôle de
compétence pour des raisons que l'examinateur ne juge pas recevables, il sera
considéré comme ayant échoué aux rubriques qu'il n'a pas entreprises. Si l'épreuve
est interrompue pour des raisons jugées recevables par l'examinateur, seules les
rubriques non effectuées feront l'objet d'une épreuve ou d’un contrôle ultérieur;

— A l'appréciation de l'examinateur, toute manœuvre ou procédure de l'épreuve peut
être répétée une seconde fois par le candidat. L'examinateur peut, mettre fin à
l'épreuve à tout moment s'il estime que la démonstration du niveau de compétence du
candidat exige une nouvelle épreuve complète,

— Les contrôles et les procédures au poste de pilotage doivent être effectués
conformément au manuel d'exploitation de l'avion utilisé pour l'épreuve ou le
contrôle ainsi qu'aux méthodes de travail en équipage, s'il y a lieu. Les données
relatives aux performances pour le décollage. l'approche et l'atterrissage doivent être
calculées par le candidat conformément au manuel d'exploitation où au manuel de
vol du type d'avion considéré. Les hauteurs ou altitudes de décision et les hauteurs ou
altitudes minimales de descente et d'approche interrompue doivent être déterminées à
l'avance par le candidat détenteur de la qualification de type durant le contrôle de
compétence.

Article 23: Au cours de l'épreuve pratique d'aptitude ou du contrôle de compétence le
candidat doit démontrer son aptitude à :
a) manœuvrer l'avion dans le cadre de ses limitations;
b) exécuter toutes les manœuvres avec souplesse et précision;
c) faire preuve d'un bon jugement dans la conduite du vol;
d) appliquer ses connaissances aéronautiques;
e) garder à tout instant le contrôle de l'avion de telle manière que la réussite d'une
procédure ou d'une manœuvre ne fasse jamais de doute ;
f) comprendre et appliquer les procédures de travail en équipage et d'incapacité, le cas
échéant;
g) communiquer efficacement avec les autres membres de l'équipage, le cas échéant.

L'examinateur doit tenir compte des conditions de turbulence et des qualités manœuvrières et
des performances du type d'avion utilisé. Les tolérances suivantes constituent une orientation

générale:
Hauteur
- généralement +100 pieds
- début d'une remise des gaz à la
hauteur de décision +50 pieds/-0 pied
- hauteur/altitude minimale de descente +50 pieds/-0 pied
Alignement
- sur les aides radio +5°
- approche de précision demi-déviation de l'index
d'alignement de piste et
d'alignement de descente
Page 2194 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

«
Cap

- tous les moteurs en fonctionnement +5°
- avec panne de moteur simulée +10°
Vitesse
- tous les moteurs en fonctionnement +5 nœuds
- avec panne de moteur simulée +10 nœuds/-5 nœuds

Article_24 : Chaque rubrique applicable à l'épreuve pratique d'aptitude ou du contrôle de
compétence doit être réussie dans les six mois précédant la date de réception de la demande
de délivrance de la qualification.

Chapitre 3 - Qualification de type monopilote
Section 1 - Conditions

Article 25 : Tout candidat à la formation en vue de l'obtention d'une première qualification de
type sur un avion multimoteur monopilote doit avoir accompli au moins 70 heures en tant que
pilote commandant de bord d'avion.

Section 2 - Formation théorique

Article 26: Tout candidat à l'obtention d'une qualification de type d'avion multimoteur
monopilote doit avoir suivi une formation théorique dispensée par un instructeur habilité
titulaire de la qualification de type appropriée.

Article 27: Le programme de la formation théorique adapté au type de l'avion concerné doit
être approuvé par le ministre des technologies de la communication et du transport sur
proposition du jury des examens.

Article _ 28: Pour la délivrance initiale de qualifications de type d'avions multimoteurs
monopilotes, le nombre de questions de l'examen écrit doit dépendre de la complexité de
l'avion. Le seuil d'admission doit être de 75 % de réponses justes.

Section 3 - Formation pratique et épreuve d’aptitude

Article 29 : Tout candidat à l'obtention d'une qualification de type d'avion monopilote
multimoteur doit avoir suivi d'une manière complète et satisfaisante le programme de
formation pratique et conformément à l’article 26 et au tableau B de l’article 27 de l’arrêté du
ministre des technologies de la communication et du transport du 1” juillet 2003, fixant les
conditions de délivrance de la licence de pilote de ligne avion.

Article 30: Tout candidat à l'obtention d'une qualification de type d'avion monopilote doit
avoir démontré l'aptitude requise pour piloter en toute sécurité le type d'avion considéré.

Article 31: Les rubriques sur lesquelles doivent porter les épreuves pratiques d'aptitude et les
contrôles de compétences sont définies au tableau B) de l’article 27 de l'arrêté du ministre des

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2195

< >
technologies de la communication et du transport du 1” juillet 2003, fixant les conditions de
délivrance de la licence de pilote de ligne avion.
Le candidat doit passer ces rubriques conformément aux articles 26 et 27 de l’arrêté susvisé.

Article 32: Pour être déclaré admis, tout candidat doit réussir à toutes les sections de l'épreuve
pratique d'aptitude prévues à l'article 27 de l'arrêté du ministre des technologies de la
communication et du transport du 1° juillet 2003, fixant les conditions de délivrance de la
licence de pilote de ligne avion.

L'échec à une rubrique d'une section entraîne l'échec à la totalité de la section.

En cas d'échec à une seule section, le candidat doit passer à nouveau ladite section.

En cas d'échec à plus d'une section, le candidat devra passer à nouveau la totalité de
l'épreuve ou du contrôle.

En cas d'échec à une section quelconque lors d'un nouveau passage de l'épreuve, y
compris aux sections passées avec succès lors d'une tentative précédente, le candidat doit
passer à nouveau la totalité de l'épreuve.

Article 33: L'appréciation de l’examinateur doit être effectuée conformément aux dispositions
de l’article 21 du présent arrêté.

Article 34: Lors de déroulement de l’épreuve pratique d'aptitude les conditions énoncées dans
les articles 22 , 23 et 24 du présent arrêté doivent respectées.

Chapitre 4 - Qualification de classe
Section 1 - Conditions

Article 35: Tout candidat à la formation en vue de l'obtention d'une qualification de classe
avion multimoteur doit avoir accompli au moins 70 heures en tant que pilote commandant de
bord d'avion.

Section 2 -Formation et examen théorique

Article 36 : Tout candidat à l'obtention d'une qualification de classe d'avions monomoteurs ou
multimoteurs doit avoir suivi une formation théorique dispensée par un instructeur habilité
titulaire de la qualification de classe appropriée.

Article 37: Le programme de la formation théorique adapté à la classe de l'avion concerné
doit être approuvé par le ministre des technologies de la communication et du transport sur
proposition du jury des examens.

Article 38 : Tout candidat à l'obtention d'une qualification de classe monopilote multimoteurs
doit avoir suivi sept (7) heures d'instructions théoriques relatives aux opérations d'avions
multimoteurs.

Article_39 : Pour la délivrance initiale de qualifications de classe d'avions monopilotes
multimoteurs, le nombre de questions de l'examen écrit doit dépendre de la complexité de
l'avion. Le seuil d'admission doit être de 75 % de réponses justes.

Article 40: Pour les qualifications de classe d'avions monopilotes monomoteurs, l'examinateur
peut faire passer la partie théorique de l'épreuve pratique d’aptitude et du contrôle de

Page 2196 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
compétence oralement et doit déterminer si le candidat a su démontrer un niveau de
connaissance satisfaisant.

Section 3 - Formation pratique et épreuve d'aptitude

Article 41 : Tout candidat à l'obtention de la qualification de classe d'avions monopilotes
monomoteurs et multimoteurs doit avoir suivi de manière complète et satisfaisante un
programme de formation pratique correspondant à l’épreuve pratique d'aptitude défini au
tableau B de l'article 27 de l'arrêté du ministre des technologies de la communication et du
transport du 1° juillet 2003, fixant les conditions de délivrance de la licence de pilote de ligne
avion, en vue de la délivrance de la dite qualification:

Article 42: Tout candidat à l'obtention de la qualification de classe d’avion monopilote
multimoteur doit avoir effectué au moins deux (2) heures et demie d'instruction en double
commande en condition normale d'opérations d'avion multimoteur, et au moins trois (3)
heures et demie d'instruction en double commande portant sur les procédures de panne moteur
et sur les techniques de vol asymétrique.

Article 43 :Sous réserve des dispositions des articles 4 et 37 du présent arrêté, la formation en
vue de la délivrance des qualifications de classe d'avions monomoteur ou de classe moto-
planeur peut être dispensée par un instructeur pilote privé avion ou par un instructeur de
qualification de classe.

Article 44: Tout candidat à l'obtention d'une qualification de classe d'avion monopilote doit
avoir démontré l'aptitude requise pour piloter en toute sécurité le type d'avion considéré.

Article 45: Les rubriques sur lesquelles doivent porter les épreuves pratiques d’aptitude et les
contrôles de compétences sont définies au tableau B) de l’article 27 de l'arrêté du ministre des
technologies de la communication et du transport du 1° juillet 2003, fixant les conditions: de délivrance
de la licence de pilote de ligne avion.

Le candidat doit passer ces rubriques conformément aux articles 26 et 27 de l’arrêté susvisé.

Article 46: L’appréciation de l’examinateur doit être effectuée conformément aux dispositions
de l’article 21 du présent arrêté.

Article 47 : Lors de déroulement de l’épreuve pratique d’aptitude les conditions énoncées
dans les articles 22 , 23 et 24 du présent arrêté doivent respectées. En outre, les contrôles et
les procédures au poste de pilotage doivent être effectués conformément au manuel
d'exploitation de l'avion utilisé ainsi qu'aux méthodes de travail en équipage, s'il y a lieu. Les
données relatives aux performances pour le décollage, l'approche et l'atterrissage doivent être
calculées par le candidat conformément au manuel d'exploitation ou au manuel de vol du type
d'avion considéré. Les hauteurs ou altitudes de décision et les hauteurs ou altitudes minimales
de descente et d'approche interrompue doivent être déterminées à l'avance par le candidat et
acceptées par l'examinateur.

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2197

>
Chapitre IV - Privilège et Validité
Section 1 -Privilèges, nombre, variante d'avion

Article 48 : Sous réserve des conditions requises pour le passage à un autre modèle ou à une
variante d'avion au sein d'une même qualification de type ou de classe, les privilèges du
titulaire d'une qualification de type ou de classe permettent d'opérer en tant que pilote sur le
type ou la classe d’avion spécifié sur la qualification.

Article 49 : Sous réserve des dispositions de la réglementation en vigueur relatives à la mise
en oeuvre des qualifications de type et de classe, le nombre de ces qualifications susceptibles
d'être détenues par le titulaire d'une licence à un moment donné n'est pas limité.

Article 50: Pour passer d'une variante à une autre d'un type d'avion relevant d'une même
qualification de type ou de classe, une formation aux différences ou un cours de
familiarisation est requis. Ce cours a pour objet l'acquisition de connaissances additionnelles.

Un cours de familiarisation est exigé quand l'utilisation d'un autre avion du même type ou
d'une variante d’avion, ou quand des modifications de l'équipement et/ou des procédures
portant sur le type ou la variante déjà utilisée requièrent un complément de connaissances.

Une formation aux différences comprend des connaissances additionnelles et une formation
pratique sur un système d'entraînement au vol approprié ou sur avion.

La mention des formations aux différences et du contrôle de compétence devra être portée sur
le carnet de vol du pilote ou sur un document équivalent visé par un instructeur ayant assuré la
formation ou le contrôle de compétence .

Article 51: Si, à la suite d'une formation aux différences, un avion d'une variante n'a pas été
piloté pendant une durée égale ou supérieure à deux ans, une nouvelle formation aux
différences ou un contrôle de compétence sur cette variante est nécessaire. Cette disposition
ne s'applique pas aux classes et aux types d'avions monomoteurs à pistons.

Section 2
Validité, prorogation et renouvellement

Article 52 : La durée de validité des qualifications de type ou de classe multimoteurs avion est
de douze mois.

Dans le cas de la délivrance ou du renouvellement, la validité de cette qualification court à
compter de la date de réussite à l'épreuve pratique d’aptitude ou du contrôle de compétence
jusqu'à la fin du 12ème mois qui suit le mois au cours duquel a été effectué cette épreuve
pratique d'aptitude ou ce contrôle de compétence .

Dans le cas de la prorogation, la validité de la qualification de type ou de classe multimoteur
avion court à compter de la date de la fin de validité précédente jusqu'au dernier jour du
12ème mois qui suit le mois au cours duquel cette validité a expiré.

Lorsque le contrôle de compétence en vue de la prorogation de la qualification de type ou de
classe multimoteur avion est effectué avant les trois mois qui précèdent la date d'expiration de

Page 2198 Journal Officiel de la République Tunisienne — 11 juillet 2003

=. <

N°55
la qualification, la validité de la qualification court à compter de la date de réussite du
contrôle de compétence jusqu’au dernier jour du 12°" mois qui suit le mois au cours duquel a
été effectué ce contrôle de compétence.

Article 53 : Pour proroger une qualification de type ou une qualification de classe mulimoteur
avion, le candidat doit :

a} subir un contrôle de compétence sur un avion où un simulateur de vol du type ou de la
classe correspondant dans les trois mois qui précédent la date d'expiration de la
qualification ;

b) effectuer au moins dix étapes en tant que pilote sur un avion de type ou de la classe
correspondant, ou une étape en tant que pilote sur un avion ou un simulateur de type
ou de classe correspondant accompagné d'un examinateur, au cours de la période de
validité de la qualification.

Si le candidat détient une qualification de vol aux instruments avion, sa prorogation doit être
combinée avec les exigences de prorogation des qualifications de type ou de classe définies
dans le présent arrêté.

Article 54: Pour les contrôles de compétence de la qualification de type d'avions multipilotes
multimoteurs ou monopilotes multimoteurs, la vérification des connaissances théoriques
s'effectue par l'utilisation d'un questionnaire écrit à choix multiple ou d’un moyen
informatique ou tout autre procédé préalablement autorisé.

4rticle 55 : La durée de validité des qualifications de classe monopilote monomoteur avion
est de vingt-quatre mois.

Dans le cas de la délivrance ou du renouvellement, la validité de la qualification de classe
monopilote monomoteur avion court à compter de la date de réussite à l'épreuve pratique
d’aptitude ou du contrôle de compétence jusqu'à la fin du 24° mois qui suit le mois au cours
duquel a été effectué cette épreuve pratique d’aptitude ou ce contrôle de compétence.

Dans le cas de la prorogation, la validité de la qualification de classe monopilote monomoteur
avion court à compter de la date de la fin de validité précédente jusqu'au dernier jour du
24ème mois qui suit le mois au cours duquel cette validité a expiré.

Lorsque le contrôle de compétence en vue de la prorogation de la qualification de type ou de
classe monopilote monomoteur avion est effectué avant les trois mois qui précèdent la date
d'expiration de la qualification, la validité de la qualification court à compter de la date de
réussite du contrôle de compétence jusqu’au dernier jour du 24°" mois qui suit le mois au
court duquel a été effectué ce contrôle de compétence.

Article 56 : Pour proroger une qualification de classe monopilote monomoteur à pistons ou
une qualification de planeur avec dispositif d'envol incorporé, le candidat doit, selon le cas :

1) Avoir réussi, dans les trois mois précédant la date d'expiration de la qualification, un
contrôle de compétence avec un examinateur, selon le cas sur un avion monomoteur à

pistons ou un planeur à dispositif d'envol incorporé ; ou

2) Avoir effectuer, dans les 12 mois précédant la date d'expiration de la qualification :

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2199

>
a) 12 heures de vol incluant 6 heures en qualité de pilote commandant de bord et
12 décollages et 12 atterrissages : et

b) Un vol d'entraînement d'une durée minimale d'une heure avec un instructeur de
vol ou un instructeur de qualification de classe avion. Ce vol peut être
remplacé par un contrôle en vue de la délivrance, de la prorogation et du
renouvellement d'une qualification de classe ou de type pour n'importe quel
(le) type ou classe d'avion ou d’une qualification de vol aux instruments-avion

Lorsque le candidat détient la qualification de classe monopilote monomoteur à pistons et la
qualification moto-planeur, il peut pour proroger simultanément ses deux qualifications :

- soit répondre aux exigences de l'alinéa 1) de cet article pour l’une de ses
qualifications ;:

- soit répondre aux exigences de l’alinéa 2) de cet article pour l’une de ses
qualifications :

- soit répondre aux exigences de l’alinéa 2) de cet article en prenant en compte
l'expérience de vol cumulée au titre de ses deux qualifications.

Article_57 : Pour proroger une qualification de classe monomoteur à turbo-propulseur, le
candidat doit dans les trois (3) mois précédant la date de l'expiration de la qualification.
réussir un contrôle de compétence avec un examinateur sur la classe d'avion appropriée.

Un candidat qui échoue à un contrôle de compétence avant la date d'expiration d'une
qualification de classe ou de type ne doit pas exercer les privilèges associés à cette
qualification avant d'avoir réussi à un nouveau contrôle de compétence.

Article_58 : Si la validité d'une qualification de type ou d'une qualification de classe
multimoteur a expiré, le candidat doit se conformer à toutes les conditions de formation en
vue d'un ré-entraînement décidées par le jury des examens et satisfaire à un contrôle de
compétence conformément aux dispositions du présent arrêté.

Si la validité d'une qualification de classe monopilote monomoteur avion a expiré , le candidat
doit réussir l’épreuve pratique d'aptitude définie au tableau B de l'article 27 de l'arrêté du
ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les conditions de
délivrance de licence de pilote de ligne avion.

Chapitre VI - Dispositions particulières

Article _59 : Lorsque les privilèges d'une qualification de classe ou de type avion ou d'une
qualification de vol aux instruments avion sont exercés seulement sur un avion immatriculé
dans un Etat signataire de la convention relative à l’aviation civile internationale signée à
Chicago le 7 décembre 1944, cette qualification peut être prorogée à condition que les
conditions de l'Etat d'immatriculation soient satisfaites.

Lorsque les privilèges d'une qualification de classe ou de type avion ou d'une qualification de
vol aux instruments avion sont exercés sur un avion immatriculé en Tunisie et exploité par un
exploitant étranger, selon les dispositions de l'article 83 bis de la convention relative à
l'aviation civile internationale signée à Chicago le 7 décembre 1944, cette qualification peut
être prorogée à condition que les conditions de l'Etat de l'exploitant soient satisfaites.

Page 2200 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
Article 60 : Pour les vols spéciaux non payants sans passager ainsi que les essais en vol
d'avions, le ministre des technologies de la communication et du transport peut donner au
titulaire d'une licence une attestation spéciale qui tient lieu de qualification de classe ou de
type prévue à l'article premier du présent arrêté.

La validité de cette autorisation est limitée à une opération déterminée.

Article 61: Les dispositions du paragraphe 4 de l'article 5 du présent arrêté sont applicables à
partir du 31 décembre 2005.

Article 62: Les qualifications de type et de classe d'avion délivrées avant la date de
publication du présent arrêté demeurent valables jusqu'au 31 décembre 2004. La prorogation
et le renouvellement de ces qualifications sont soumis aux conditions visées aux articles 53,
56, 57 et 58 du présent arrêté.

Article 63 : Le présent arrêté sera publié au journal officiel de la République Tunisienne.

Tunis, le 1° juillet 2003.

Le ministre des technologies de la communication et du transport

Sadok Rabah
Vu
Le Premier ministre
Mohamed Ghannouchi
N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2201

«< >
Arrêté du ministre des technologies de la communication et du transport du 1er juillet 2003,
fixant les conditions de délivrance de qualification instructeur avion.

Le ministre des technologies de la communication et du transport,

Vu la loi n° 59-122 du 28 septembre 1959, portant adhésion de la République Tunisienne à la convention
relative à l'aviation civile internationale signée à Chicago, le 7 décembre 1944 et notamment son annexe 1,

Vu la loi n° 98-110 du 28 décembre 1998, relative à l'office de l'aviation civile et des aéroports,

Vu la loi n° 99-58 du 29 juin 1999, portant promulgation du code de l'aéronautique civile et notamment l'article
122 dudit code,

Vu le décret n° 2002-515 du 27 février 2002, fixant les montants et les modalités de perception des redevances
prévues par l'article 143 du code de l'aéronautique civile,

Vu le décret n° 2002-2106 du 23 septembre 2002, portant rattachement des structures de l'ex-ministère du
transport au ministère des technologies de la communication et du transport,

Vu l'arrêté du ministre du transport du 25 septembre 2001, fixant les conditions d'aptitude physique et mentale
du personnel de l'aéronautique civile,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote privé-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote professionnel-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance des qualifications de vol aux instruments-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote de ligne-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance des qualifications de type et de classe (avion),

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance d'une autorisation d'examinateur avion.
Arrête :

Chapitre I : Dispositions générales

Article premier. - Nul ne peut dispenser de l'instruction en vol requise pour la délivrance d'une licence ou d'une
qualification de pilote d'avion s'il n'est détenteur d'une licence de pilote d'avion assortie d'une qualification
d'instructeur appropriée. Toutefois, une autorisation spéciale peut être délivrée par le ministre des technologies de
la communication et du transport en vue de donner une formation spécifique dans les circonstances suivantes :

Page 2202 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

« >
a) Lors de la mise en service de nouveaux avions, ou
b) Lors de l’immatriculation d'avions peu répandus, pour lesquels nul n’a de qualification
d’instructeur.

Article 2 : Nul ne peut dispenser de l'instruction sur un entraîneur de vol synthétique s’il n’est
titulaire au moins de l’une des qualifications ou autorisation suivantes:

- La qualification d’instructeur de vol avion:

- La qualification d’instructeur de qualification de type avion:

- La qualification d’instructeur de qualification de classe avion:

- La qualification d’instructeur de qualification de vol aux instruments avion:
-__ L'autorisation d’instructeur sur entraîneur de vol synthétique avion.

Article 3: Tout instructeur doit être au moins titulaire de la licence et de la qualification
correspondante à la formation qu’il est appelé à dispenser, et doit être habilité à remplir les
fonctions de pilote commandant de bord de l’avion au cours de cette formation.

Sous réserve qu’ils remplissent les conditions de qualification et d'expérience exigées par le
présent arrêté pour chaque rôle assumé, les instructeurs ne sont pas limités à un seul rôle
d’instructeur de vol avion, d’instructeur de qualification de type avion, d’instructeur de
qualification de classe avion et d’instructeur de qualification de vol aux instruments avion.

Le candidat à des qualifications d'instructeur complémentaires peut bénéficier d'une prise en
compte de ses capacités pédagogiques préalablement démontrées lors de l'obtention des
qualifications d'instructeur déjà détenues.

Chapitre IL : Qualification d’instructeur de vol avion
Section 1 : Conditions pour l’accès à la formation

Article 4 : Avant d’être autorisé à commencer une formation agréée en vue de l'obtention d'une
qualification d’instructeur de vol avion, le candidat doit :

a) être âgé de 18 ans révolus ;

b) avoir accompli au moins 200 heures de vol dont au moins 100 heures en tant que pilote
commandant de bord s’il est titulaire de la licence de pilote de ligne avion ou de pilote
professionnel avion, où 150 heures en tant que pilote commandant de bord s’il est
titulaire d’une licence de pilote privé avion :

c) être titulaire du certificat d’aptitude théorique du brevet de pilote professionnel avion :

d) avoir accompli au moins 30 heures de vol sur avions monomoteurs à pistons, dont au
moins 5 heures auront été accomplies pendant les six mois précédant l'épreuve en vol
de pré-admission, mentionnée au paragraphe (g) du présent article :

e) avoir reçu au moins 10 heures de formation en vol aux instruments, dont au maximum
S heures peuvent être des heures aux instruments au sol, sur un entraîneur aux
procédures de vol et de navigation de type II (FNPTII) ou sur un simulateur de vol
(FS):

f) avoir accompli au moins 20 heures en campagne en tant que pilote commandant de
bord ;

£g) avoir réussi une épreuve spécifique en vol de pré-admission, avec un instructeur de vol
avion qualifié conformément aux dispositions du paragraphe g) de l’article 21 du
présent arrêté et basée sur l’épreuve de contrôle de compétence définie au tableau B de
l’article 27 de l'arrêté du ministre des technologies de la communication et du
transport du 1” juillet 2003, fixant les conditionsde délivrance de la licence de pilote de ligne
avion. Cette épreuve doit être passée dans les six mois précédant le début de la

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2203

«< >
formation et doit déterminer la capacité du candidat à suivre le programme de
formation.

Section 2 : Formation

Article $ : Tout candidat à l'obtention d’une qualification d’instructeur de vol avion doit avoir
suivi, auprès d’un centre de formation agréé, une formation théorique et pratique approuvée.

Le contenu du programme de cette formation sera fixé par décision du ministre des technologies de
la communication et du transport.

Article 6: L'objectif de la formation est de former les candidats à l’aptitude à dispenser une
formation sur avions monomoteurs jusqu’au niveau de la licence de pilote privé avion.

La formation doit comprendre un minimum de 30 heures d'instructions en vol dont 25 heures
doivent être effectuées en double commande. Les 5 heures restantes peuvent être des vols «en
mutuel », effectuées par les candidats volant ensemble pour s'entraîner aux démonstrations en vol.
Sur ces 25 heures, 5 heures peuvent être effectuées sur un simulateur de vol (FS) ou un entraîneur
aux procédures de vol et de navigation approuvé à cet effet.

La durée de l’épreuve pratique d'aptitude n’est pas décomptée dans la durée de la formation.

Section 3 : Epreuve pratique d'aptitude

Article 7 : Tout candidat à l'obtention d’une qualification d’instructeur de vol avion doit démontrer
à un examinateur désigné par le jury des examens à cet effet, sa capacité à assurer la formation d’un
élève pilote pour l’amener au niveau requis pour la délivrance d’une licence de pilote privé avion, y
compris la formation pré-vol, après le vol et la formation théorique, conformément aux dispositions
définies aux articles 8 à 19 du présent arrêté.

La composition et le fonctionnement du jury des examens sont fixés par décision .du ministre des
technologies de la communication et du transport.

Article 8 : L'épreuve pratique d'aptitude en vue de l’obtention de la qualification d’instructeur de
vol avion est définie à l’article 19 du présent arrêté. L'épreuve comprend des tests oraux de
connaissances théoriques au sol, des exercices avant le vol, après le vol, et des démonstrations de
l'aptitude d’un instructeur de vol avion en vol, lors des tests pratiques effectués à bord d’un avion.

Article 9 : Le candidat qui se présente à l'épreuve pratique d’aptitude doit avoir reçu au préalable
une instruction sur le même type ou sur la même classe d’avion que celui ou celle utilisé(e) à
l'épreuve.

Article 10 : Avant de subir l'épreuve pratique d’aptitude, le candidat doit avoir achevé la formation
requise, Le centre de formation agréé doit, sur demande de l’examinateur, mettre à la disposition de
celui ci le dossier de formation du candidat.

Article LI : L'épreuve pratique d'aptitude consacrée à l'examen oral des connaissances théoriques,
prévue par la section 1 de l’article 19 du présent arrêté est divisée en deux sous parties:

a) au cours d’un test, le candidat doit démontrer ses capacités à enseigner à d’autres élèves,
dont l’un d’entre eux doit être l’examinateur. La démonstration doit porter, au choix, sur
l’une des rubriques de (a) à (h) de la section 1.

Page 2204 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

<< >
Le temps imparti à la préparation de cette démonstration doit être convenu à l'avance
avec l’examinateur. Des ouvrages de référence appropriés peuvent être utilisés par le
candidat. La durée de démonstration ne doit pas excéder 45 minutes.

b} Au cours d’une interrogation orale, les connaissances du candidat portant sur les
rubriques de (a) à (i ) de la section 1 définies à l’article 19 et sur la partie « pédagogie »
figurant au programme de formation doivent être contrôlées par l’examinateur.

Article 12 : Les sections 2, 3 et 7 du tableau défini à l’article 19 du présent arrêté sont réservées à la
qualification d’instructeur de vol avion monomoteur, monopilote.

Ces sections comprennent des exercices de démonstration de l'aptitude à instruire, choisis par
l'examinateur et extraits du programme de formation en vol de la qualification d’instructeur de vol
avion. Le candidat doit démontrer les capacités d’un instructeur de vol avion, y compris celles à
effectuer un briefing, un debriefing et à dispenser de l’instruction en vol.

Article 13: La section 4 du tableau défini à l’article 19 du présent arrêté est laissée
intentionnellement en blanc et peut être utilisée pour y indiquer d’autres exercices de démonstration
de l'aptitude d’un instructeur de vol avion, conformément à la décision de l’examinateur et
acceptés par le candidat avant l’épreuve pratique d'aptitude.

Article 14 : La section $ du tableau défini à l’article 19 du présent arrêté comprend des exercices
additionnels de démonstration de l’aptitude d’un instructeur de vol avion pour les avions
multimoteurs monopilotes.

Pour cette partie, le cas échéant, un avion multimoteur monopilote, un simultateur ou un entraîneur
aux procédures de vol et de navigation de type II (FNPT II) doivent être utilisés.

Si un simulateur ou un entraîneur aux procédures de vols et de navigation de type Il (FNPT I) sont
utilisés, ces dispositifs doivent simuler un avion multimoteur. Cette section doit être effectuée en
complément aux sections 2, 3 , 4 si applicables et 7.

Article_15 : La section 6 du tableau défini à l’article 19 du présent arrêté est laissée
intentionnellement en blanc. Cette section est réservée à des exercices additionnels de
démonstration, sur décision de l’examinateur avec l’accord du candidat, avant l'épreuve pratique à
une qualification d’instructeur de vol avion qui permet de dispenser l'instruction en vue de la
qualification de vol aux instruments avion.

Ces exercices doivent être en relation avec les conditions de formation pour la délivrance de la
qualification de vol aux instruments avion.

Article 16: Au cours de l’épreuve pratique d'aptitude, le candidat doit occuper le siège
normalement occupé par l’instructeur de vol avion. L'examinateur ou un autre instructeur de vol
avion doit jouer le rôle de l’élève. Le candidat doit expliquer à cet élève les exercices pertinents
ainsi que, le cas échéant, la manière de les effectuer.

Par la suite, l'élève doit exécuter les mêmes manœuvres, comportant les erreurs typiques propres
aux élèves inexpérimentés. Le candidat est tenu de corriger ces erreurs oralement ou en intervenant
si nécessaire.

Article 17 : Les sections 1 et 2 jusqu’à 7 si applicable du tableau défini à l’article 19 du présent
arrêté doivent être achevées, si possible, durant le même jour et dans tous les cas dans un délai de
six mois. Si le candidat échoue dans l’un quelconque des exercices des sections applicables de 2 à
6. il doit subir de nouveau un test portant sur l’ensemble des exercices. La section 1 peut, en cas
d'échec, être passée de nouveau séparément.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2205

>
e 18 : L'examinateur peut arrêter l'épreuve pratique d'aptitude à tout moment s’il estime que
la démonstration de l'aptitude du candidat à piloter ou à instruire exige une nouvelle épreuve.

L'examinateur est le pilote commandant de bord, sauf dans les circonstances acceptées par
l’examinateur où un autre instructeur de vol avion est désigné comme pilote commandant de bord,

Article 19: Le contenu et les sections de l'épreuve pratique d’eptitude sont définis comme suit:

SECTION 1 - ORAL THEORIQUE ï

Réglementation

Navigation |

Sections 2 et 3 exercices chois
___ SECTION 2 BRIEFING PREVOL

L_a _ Présentation visuelle |
[_b [Précision technique

[4 [Clarté de l'expression
a
[ £ | Utilisation des supports pédagogiques
[ g Participation de l'élève

[_a [Organisation de la démonstration

[ _b [Synchronisation des commentaires avec la démonstration
[_e__ [Correction des fautes
| d [Tenue machine

e__| Technique d'instruction

[_u_|
[_» |
[_e ]
[11
[
[_n |
[il

Page 2206 Journal Officiel de la République Tunisienne — 11 juillet 2003

«<

N°55
Approche monomoteur suivi d’un atterrissage

1 Ces exercices doivent faire l'objet d’une démonstration lors de l’examen à la qualification

d’instructeur de qualification de classe multimoteurs monopilote.

SECTION 6 EXERCICES AUX INSTRUMENTS

EE
LL
ET
D
EE
EE
EE
[a _ [Présentation visuelle 7777
[__b__ [Précision technique
Le [Clarté de l'explication 777 |
L_d__ [Clarté de l'expression 77 |
[_e [Technique dinstrution 777
[|

Utilisation de supports pédagogiques

Participation de l'élève

Section 4 : Privilèges restreints

Article 20 : Les privilèges de la qualification d’instructeur de vol avion sont restreints jusqu'à ce
que son titulaire ait effectué au moins 100 heures d'instruction en vol, et supervisé au moins 25
vols solo d'élèves pilotes. Ces restrictions sont levées, sur proposition de l’instructeur de vol avion
chargé de la supervision et lorsque les conditions du présent paragraphe sont remplies.

Les privilèges sont restreints à l’exercice, sous la supervision d’un instructeur de vol avion agréé à
cet effet, de :

1) l'instruction en vol en vue de la délivrance d’une licence de pilote privé avion ou des parties
d’une formation intégrée dispensée au niveau de la licence de pilote privé avion ainsi que la
délivrance des qualifications de classe ou de type avions monomoteurs., à l'exclusion de
l'approbation des premiers vols solo de nuit ou de jour, ainsi que les premiers vols de
navigation en solo, de nuit ou de jour ;

2) la formation au vol de nuit, si une habilitation au vol de nuit ou une qualification de vol de
nuit est détenue et à condition que la compétence à instruire de nuit doit être démontrée
auprès d’un instructeur de vol avion.

Section 5 : Privilèges et conditions
Article 21 : Les privilèges du titulaire d’une qualification d’instructeur de vol avion permettent

sous réserve des restrictions de l’article 20 du présent arrêté de dispenser l'instruction au vol en
vue:

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2207

< >
a) de la délivrance de la licence de pilote privé avion et des qualifications de classe d'avions
monomoteurs:

b) de la délivrance des qualifications de type d'avions monomoteurs, sous réserve que
linstructeur ait accompli au moins 15 heures de vol sur le type correspondant dans les 12
mois.qui précédent :

c) de la délivrance d’une licence de pilote professionnel avion, sous réserve que l’instructeur
ait accompli au moins 500 heures de vol en tant que pilote d'avion, incluant au moins 200
heures d'instruction en vol ;

d) du vol de nuit, si la qualification au vol de nuit est détenue et si la compétence à instruire
de nuit a été démontrée auprès d’un instructeur de vol avion autorisé:

e) de la délivrance d’une qualification de vol aux instruments avion, sous réserve que

‘instructeur ait :

- accompli au moins 200 heures de vol aux instruments avion, dont un maximum de 50
heures peuvent avoir été effectuées sur un entraîneur aux procédures de vol et de
navigation de type II (FNPT 11) ou sur un simulateur de vol (FS),

- suivi en tant qu'élève un stage approuvé comprenant au moins 5 heures de formation sur
un avion, un simulateur de vol (FS) ou un entraîneur aux procédures de vol et de
navigation de type I (FNPT Il) et réussi l'épreuve pratique d’aptitude correspondante
subie conformément aux dispositions définies aux articles 8 à 19 du présent arrêté,

f de la délivrance d’une qualification de type ou de classe avions multimoteurs monopilotes,
sous réserve que l’instructeur ait rempli les conditions relatives à l’obtention de la
qualification d’instructeur de qualification de classe avions multimoteurs définies dans le
présent arrêté,

g) de la délivrance d’une qualification d’instructeur de vol avion sous réserve que
l'instructeur ait :

- accompli au minimum 500 heures d'instruction sur avion,

- démontré à un examinateur de qualification d’instructeur de vol avion son aptitude à
dispenser une formation à un instructeur de qualification d’instructeur de vol avion
dans le cadre de l'épreuve pratique d'aptitude subie conformément aux dispositions
définies aux articles 8 à 19 du présent arrêté;

- été autorisé à cet effet par Le jury des examens.

Section 6 : Prorogation et renouvellement

Article 22: Le titulaire d’une qualification d’instructeur de vol avion, désirant proroger sa
qualification, doit remplir au moins deux des conditions suivantes :

a) Avoir dispensé au moins 100 heures de formation en vol sur avions en tant qu'instructeur
de vol avion ou instructeur de qualification de classe avion ou instructeur de qualification
de vol aux instruments avion ou en tant qu'examinateur pendant la période de validité de
la qualification, dont au moins 30 heures dans les 12 mois précédant la date d'expiration
de la qualification d’instructeur de vol avion. Sur ces 30 heures, 10 heures doivent être des
heures d'instruction en vue de la délivrance d’une qualification de vol aux instruments
avion si les privilèges de dispenser l'instruction à la qualification de vol aux instruments
avion sont également à proroger ;

b) Avoir assisté à un séminaire de recyclage d'instructeur de vol approuvé par le ministre des
technologies de la communication et du transport, durant la période de validité de la
qualification d’instructeur de vol avion ;

Page 2208 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

« >
c) Avoir subi avec succès, au titre d’un contrôle de compétence, l'épreuve pratique d'aptitude
pour l'obtention de la qualification d’instructeur de vol avion dans les 12 mois précédant
la date d'expiration de la qualification d’instructeur de vol avion.

Article 23 : Pour le renouvellement d’une qualification d’instructeur de qualification de type avion,
le candidat doit remplir les conditions définies aux alinéas (b) et (c) de l’article 22 du présent arrêté,
dans les 12 mois précédant le renouvellement.

CHAPITRE II
Qualification d'instructeur de qualification de type avion multipilote

Section 1 : Privilèges

Article 24 : Les privilèges du titulaire d’une qualification d’instructeur de qualification de type
avion multipilote permettent de dispenser la formation en vue de la délivrance d'une qualification
de type d’avion multipilote ainsi que la formation requise pour le travail en équipage défini aux
articles 11, 12 et 13 de l'arrêté du ministre des technologies de la communication et du transport du
1 juillet 2005, fixant les conditions de délivrance des qualifications de type et de classe avion.

Section 2 : Conditions

Article 2$ : Tout candidat à une première qualification d’instructeur de qualification de type avion
doit avoir:
a) 1) Suivi de manière complète et satisfaisante une formation de qualification d’instructeur
approuvé dans un centre de formation agrée :

2) Effectué au moins 1 500 heures en vol en tant que pilote d'avion multipilote :

3) Effectué, dans les 12 mois précédant la demande, au moins 30 étapes, comprenant des
atterrissages ct des décollages en tant que pilote commandant de bord ou copilote sur le
type d’avion correspondant, ou sur un type d’avion similaire s’il y est autorisé par le
jury des examens. Sur ces 30 étapes, 15 étapes au maximum peuvent avoir été
effectuées sur un simulateur de vol (FS).

4) dispensé de façon satisfaisante, dans le cadre d’un programme complet de qualification
de type d'avion, sous la surveillance d’un instructeur titulaire de la qualification de type
avion multipilote, désigné à cet effet par le jury des examens, au moins 3 heures de vol
d'instruction sur le type d’avion ou sur le simulateur du type d’avion correspondant et
qui relève de la responsabilité d’un instructeur de qualification de type avion
multipilote.

b) Les privilèges de la qualification d’instructeur de qualification de type avion multipilote ne
sont étendus à d’autres types d’avions multipilotes qu’à condition que le titulaire ait :

1)  Effectué, dans les 12 mois précédant la demande, au moins 15 étapes, comprenant
des atterrissages et des décollages en tant que pilote commandant de bord ou
copilote sur le type d'avion correspondant ou sur un type d'avion similaire s'il y est
autorisé par le jury des examens. Sur ces 15 étapes, 7 étapes au maximum peuvent
avoir été effectuées sur un simulateur de vol (FS);

2) Suivi de manière complète et satisfaisante les parties techniques pertinentes d’un
programme approuvé d'une formation de qualification d’instructeur de qualification
de type avion:

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2209

Æ >
3) Avoir dispensé de façon satisfaisante, dans le cadre d’un programme complet de
qualification de type, au moins 3 heures d'instruction en vol sur le type d’avion et/ou
sur le simulateur de vol (FS) correspondant et qui relève de la responsabilité d’un
instructeur de qualification de type avion multipilote, sous la surveillance d’un
instructeur de qualification de type avion désigné à cet effet par le jury des examens.

Section 3
Prorogation

Article 26 : Le titulaire d’une qualification d’instructeur de qualification de type avion mulipilote,
désirant proroger sa qualification doit avoir, au cours des 12 derniers mois précédant la date
d'expiration de la qualification :

1) dispensé une des parties suivantes d’un programme complet de qualification de type ou de
rafraîchissement ou de maintien de compétence:
- Une séance de simulateur de voi d'au moins 3 heures, ou
- Un exercice en vol d’au moins 1 heure incluant au moins 2 décollages et 2 atterrissages :

2) ou suivi une formation homologuée de recyclage de qualification d’instructeur de vol avion.

Section 4
Renouvellement

Article 27 : Pour le renouvellement d’une qualification d’instructeur de qualification de type avion,
le candidat doit avoir:

1)  Effectué dans les 12 mois précédant la demande au moins 30 étapes, comprenant des
décollages et des atterrissages en tant que pilote commandant de bord ou copilote sur le
type d’avion correspondant, ou sur un avion d’un type similaire, s’il y est autorisé par le
jury des examens. Sur ces 30 étapes, 15 étapes au maximum peuvent avoir été effectuées
sur un simulateur de vol (FS) :

2) Suivi de manière complète et satisfaisante les parties techniques pertinentes d’une
formation d’instructeur de qualification de type avion multipilote approuvée, telles que
déterminées par le jury des examens en fonction de l'expérience récente du candidat ;

3) Dispensé de façon satisfaisante, dans le cadre d'un programme complet de qualification de
type avion, au moins 3 heures de vol d'instruction et qui relève des responsabilités d'un
instructeur de qualification de type avion multipilote, sur le type d'avion ou sur le
simulateur de vol correspondant, sous la surveillance d'un instructeur de qualification de
type avion désigné à cet effet par le jury des examens.

Page 2210 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

< >
CHAPITRE IV

ualification d’instructeur de qualification de classe avion monopilote
q
Section 1 : Privilèges

Article 28 : La qualification d’instructeur de qualification de classe avion monopilote permet de
former les titulaires d’une licence en vue de la délivrance d’une qualification de type ou de classe
avions monopilotes.

Le titulaire de cette qualification peut instruire sur avions monomoteurs ou multimoteurs sous
réserve d'être qualifié et répondre aux conditions définies à l’article 3 du présent arrêté.

Section 2 : Conditions

Article 29 : Tout candidat à la délivrance d’une qualification d’instructeur de qualification de classe
avion doit avoir :

a) avions multimoteurs:

1) Accompli au moins 500 heures de vol en tant que pilote d'avions ;

2) Accompli dans les 12 mois précédant la demande au moins 30 heures de vol en
tant que pilote commandant de bord sur le type ou la classe d'avions
correspondant ;

3) Suivi une formation homologuée dans un centre de formation agréé, comprenant
au moins 5 heures d'instruction sur l'avion correspondant ou sur un simulateur de
vol (FS) approuvé, dispensé par un instructeur désigné à cet effet.

4) Réussi à une épreuve pratique d’aptitude conformément aux dispositions des
sections 1, 2, 3, 5 et 7 du tableau défini à l’article 19 du présent arrêté et aux
dispositions des articles 8 à 18 dudit arrêté.

b) avions monomoteurs:

1) Accompli au moins 300 heures de vol en tant que pilote d’avions ;

2) Accompli dans les 12 mois précédant la demande au moins 30 heures de vol sur
le type ou la classe d’avions correspondant :

3) Suivi une formation approuvée dans un centre de formation agréé, comprenant
au moins 3 heures d'instruction en vol sur l'avion correspondant ou sur un
simulateur de vol (FS) approuvé, dispensé par un instructeur désigné à cet effet :

4) Réussi à une épreuve pratique d'aptitude conformément aux dispositions des
sections 1, 2, 3, 4 et 7 du tableau défini à l’article 19 du présent arrêté et aux
dispositions des articles 8 à 18 dudit arrêté.

c) Avant d'étendre les privilèges de la qualification d’instructeur de qualification de classe à
un autre type où une autre classe d’avions, le titulaire doit avoir effectué, dans les 12 mois
qui précédent la demande, au moins 10 heures de vol sur avions de la classe ou du type
correspondants ou, sous réserve de l’accord du jury des examens, sur un type d'avion
similaire.

Section 3: Prorogation
Article 30 : Pour la prorogation d’une qualification d’instructeur de qualification de classe avion, le

candidat doit, avoir au cours des 12 mois précédant la date d'expiration de la qualification de
classe:

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2211

<« >
1) Dispensé au moins 10 heures d'instruction en vol, ou
2) Dispensé d’une manière satisfaisante un cours de recyclage, ou
3) Suivi un cours de recyclage en tant qu’instructeur de qualification de classe avion.

Section 4: Renouvellement

Article 31 : Le titulaire de la qualification d’instructeur de qualification de classe avion, désirant
renouveler sa qualification doit avoir, dans les 12 mois précédant la demande :
1) suivi d’une manière satisfaisante un cours de recyclage en tant qu'instructeur de
qualification de classe avion;
2) subi avec succès au titre de contrôle de compétence la partie appropriée sur avions
multimoteurs où monomoteurs de l’épreuve pratique d’aptitude pour l'obtention de la
qualification d’instructeur de qualification de classe avion.

CHAPITRE V
Qualification d’instructeur de qualification de vol aux instruments avion
Section 1: Privilèges

Article 32; Les privilèges de la qualification d’instructeur de qualification de vol aux instruments
avion sont limités à l’instruction de vol en vue de la délivrance d’une qualification de vol aux
instruments avion.

Section 2: Conditions

article 33: Tout candidat à une qualification d’un instructeur de qualification de vol aux
instruments avion doit avoir :

a)  Accompli au moins 800 heures de vol aux instruments dont au moins 400 heures ont été
réalisées sur un avion. Des dérogations exceptionnelles peuvent être accordées par le
ministre des technologies de la communication et du transport sur proposition du jury des
examens, à titre nominatif, aux candidats instructeurs excercant dans un centre de
formation agréé et ne remplissant pas ces conditions ;

b) Suivi de manière complète et satisfaisante dans un centre de formation agréé une
formation approuvée comprenant une instruction théorique et au minimum 10 heures
d'instruction en vol sur un avion, un simulateur de vol (ÆS) ou un entraîneur aux
procédures de vol et de navigation de type II (FNPTII):

c)  Subi avec succès l’épreuve pratique d'aptitude définie aux articles 8 à 19 du présent arrêté.

Section 3: Prorogation

Article _34 : Pour la prorogation d’une qualification d’instructeur de qualification de vol aux
instruments avion, le titulaire doit remplir les conditions définies à l’article 22 du présent arrêté.

Section 4: Renouvellement

Article_35 : Pour le renouvellement d’une qualification d’instructeur de qualification de vol aux
instruments avion, le titulaire doit remplir les conditions de renouvellement d’une qualification
d’instructeur de vol avion définies à l’article 23 du présent arrêté et toutes les conditions de
formation complémentaires en vue d’un nouvel entraînement décidées par le jury des examens.

Page 2212 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

< >
CHAPITRE VI
Autorisation d'instructeur sur entraîneur de vol synthétique avion
Section 1: Privilèges

Article 36 : Les privilèges d’une autorisation d’instructeur sur entraîneur de vol synthétique avion
permettent de dispenser l'instruction en vol simulé en vue de la délivrance de qualifications de
type, la formation au travail en équipage ainsi que les fonctions sur un simulateur de vol ou sur un
entraîneur aux procédures de vol et de navigation de type II (FNPT Il) dans le cadre d’un centre de
formation agréé.

Section 2: Conditions

Article_37: Tout candidat à l'obtention d’une autorisation d’instructeur sur entraîneur de vol
synthétique avion doit :

1)
2)

3)

4)

5)

6)

7

être ou avoir été titulaire d’une licence professionnelle de pilote avion :

avoir suivi de manière complète et satisfaisante la partie simulateur du programme de
formation de qualification de type applicable dans un centre de formation agréé;

avoir une expérience de vol d’au moins 1500 heures de vol en tant que pilote d’avions
multipilotes :

avoir suivi de manière complète et satisfaisante un cours de qualification d’instructeur de
qualification de type avion dans un centre agréé ou un organisme homologué ou détenir
ou avoir détenu une qualification d’instructeur de pilote de ligne avion :

avoir dispensé d’une manière satisfaisante dans le cadre d’un programme complet de
qualification de type et sous la surveillance d’un instructeur de qualification de type avion
désigné à cet effet, une séance d’au moins 3 heures de simulateur de type d’avion
correspondant et qui relève des responsabilités d’un instructeur de qualification de type
avion ;

avoir subi avec succès dans un délai de 12 mois précédents la demande un contrôle de
compétence tel que prévu dans l’arrêté du ministre des technologies de la communication
et du transport du 1” juillet 2003, fixant les conditions de délivrance de la licence de pilote de ligne
avion, et dans l'arrêté du ministre des technologies de la communication et du transport
du 1” juillet 2003, fixant les conditions de la délivrance de la qualification de type et de classe
avion, sur un simulateur de vol correspondant au type d’avion concerné :

avoir accompli dans les 12 mois précédents la demande au moins 3 étapes en tant
qu’observateur sur le type d’avion concerné.

Article 38: Les privilèges sont étendus à d’autres types d’avions multipilotes, à condition que le
titulaire ait :

1)
2)

Suivi de manière complète et satisfaisante la partie simulateur du programme de
qualification de type correspondant ;

Dispensé d’une manière satisfaisante, dans le cadre d’un programme complet de
qualification de type, et sous la surveillance d’un instructeur de qualification de type
avion désigné à cet effet par le jury des examens, une séance d'au moins 3 heures de
simulateur de type d'avion correspondant et qui relève de la responsabilité d’un
instructeur de qualification de type avion.

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2213

>
Section 3: Prorogation

Article 39 : Pour la prorogation d’une autorisation d’instructeur sur entraîneur de vol synthétique
avion, le candidat doit avoir dans les 12 mois précédant l'expiration de l'autorisation :

1) dispensé une séance de simulateur d’au moins 3 heures comme d’un programme complet
en vue de l’obtention, du recyclage ou du maintien de compétence d’une qualification de
type,

2) avoir subi avec succès un contrôle de compétence sur le simulateur du type d'avion de
type approprié.

Section 4: Renouvellement

Article 40: Pour le renouvellement d’une autorisation d’instructeur sur entraîneur de vol
synthétique avion, le candidat doit avoir :

1) suivi la partie simulateur de la formation de qualification de type applicable :

2) suivi de manière complète et satisfaisante une formation de qualification d’instructeur de
qualification de type avion approuvée par le ministre des technologies de la
communication et du transport ;

3) dispensé d’une manière satisfaisante, dans le cadre d’un programme complet de
qualification de type et sous la surveillance d’un instructeur de qualification de type
avion désigné par le jury des examens à cet effet, une séance d'au moins 3 heures de
simulateur du type d’avion correspondant et relevant des responsabilités d’un instructeur
de qualification de type avion.

4) avoir subi avec succès un contrôle de compétence sur un simulateur de vol approprié.

CHAPITRE VIH
Dispositions communes

Article 41: La période de validité des qualifications et autorisations d’instructeurs délivrées
conformément aux dispositions du présent arrêté, est fixée à trois ans.

L'autorisation spéciale définie à l’article premier du présent arrêté demeure valable pour une
période de trois ans.

Un candidat qui échoue à un contrôle de compétence avant la date d'expiration de la qualification
ne doit pas exercer les privilèges correspondants avant d'avoir réussi à un nouveau contrôle de
compétence.

CHAPITRE VII
Dispositions transitoires

Article 42; Les qualifications d’instructeur, délivrées avant la date de publication du présent arrêté,
doivent être remplacées à l’occasion du remplacement de la licence, sur laquelle elles ont été
portées conformément à la réglementation en vigueur, comme suit:
— La qualification d’instructeur de pilote de ligne-avion est remplacée par la qualification
d’instructeur de qualification de type avion et l’autorisation d’instructeur sur entraîneur
de vol synthétique:

Page 2214 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

«
— La qualification d’instructeur de vol aux instruments avion (ancienne) est remplacée par
la qualification d’instructeur de vol aux instruments avion (nouvelle) :

— La qualification d’instructeur de pilote professionnel avion est remplacée par la
qualification instructeur de vol avion :

— La qualification d’instructeur de pilote privé avion est remplacée par la qualification
d’instructeur de vol avion avec des privilèges restreints.

Avant d'exercer les privilèges de(s) nouvelle(s) qualification(s) ou autorisation, le titulaire doit
suivre d’une manière complète et satisfaisante un stage homologué pour acquérir une connaissance
de la réglementation relative à la formation du personnel navigant, aux licences ct à l’exploitation
technique des aéronefs.

La période de validité de ces qualifications est de deux ans à compter de la date de leurs
remplacement.

Article 43: Le titulaire d’une ou plusieurs qualifications d’instructeur dont la validité à expirer à la
date de publication du présent arrêté doit satisfaire, aux conditions de renouvellement de(s)
nouvelle(s) qualification(s) ou autorisation postulée(s) prévues par les dispositions du présent arrêté
et ce avant toute demande de remplacement présentée en application de l’article 42 ci-dessus.

Article 44 : Le présent arrêté sera publié au journal officiel de la République Tunisienne.

Tunis, le 1° juillet 2003.

Le ministre des technologies de la communication et du transport

Sadok Rabah
Vu
Le Premier ministre
Mohamed Ghannouchi
N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2215

>
Arrêté du ministre des technologies de la communication et du transport du 1er juillet 2003,
fixant les conditions de délivrance d'une autorisation d'examinateur avion.

Le ministre des technologies de la communication et du transport ,

Vu la loi n° 59-122 du 28 septembre 1959, portant adhésion de la République Tunisienne à la convention
relative à l'aviation civile internationale signée à Chicago, le 7 décembre 1944 et notamment son annexe 1,

Vu la loi n° 98-110 du 28 décembre 1998, relative à l'office de l'aviation civile et des aéroports,

Vu la loi n° 99-58 du 29 juin 1999, portant promulgation du code de l'aéronautique civile et notamment l'article
122 dudit code,

Vu le décret n° 2002-515 du 27 février 2002, fixant les montants et le s modalités de perception des redevances
prévues par l'article 143 du code de l'aéronautique civile,

Vu le décret n° 2002-2106 du 23 septembre 2002, portant rattachement des structures de l'ex -ministère du
transport au ministère des technologies de la comm unication et du transport,

Vu l'arrêté du ministre du transport du 25 septembre 2001, fixant les conditions d'aptitude physique et mentale
du personnel de l'aéronautique civile,

Vu l'arrêté du ministre des technologies de la communication et du transport d u ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote privé -avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote profe ssionnel-avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance des qualifications de vol aux instruments -avion,

Vu l'arrêté du ministre des technologies de la communicat ion et du transport du ler juillet 2003, fixant les
conditions de délivrance de la licence de pilote de ligne -avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance des qualifications de type et de classe avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du ler juillet 2003, fixant les
conditions de délivrance de la qualification instructeur avion.

Arrête :

Article premier. - Nul ne peut conduire une épreuve pratique d'aptitude ou un contrôle de compétence, s'il n'est
détenteur de l'une au moins des autorisations suivantes en cours de validité :

- Autorisation d'examinateur de vol -avion ;

- Autorisation d'examinateur de qualification de vol aux instruments avion ;

Page 2216 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

«< >
- Autorisation d’examinateur de qualification de type avion:

- Autorisation d’examinateur de qualification de classe avion 5

- Autorisation d'examinateur sur entraîneur de vol synthétique avion :
- Autorisation d’examinateur d’instructeur de vol avion.

Article 2: Les examinateurs détenteurs de l’une des autorisations citées à l’article premier du
présent arrêté doivent être titulaires d’une licence et d’une qualification accordant des
privilèges au moins équivalents à la licence ou à la qualification pour laquelle ils sont
autorisés à conduire les épreuves pratiques d’aptitude ou les contrôles de compétence. Ils
doivent en outre, à l'exception des cas cités à l’article 3 du présent arrêté, être détenteurs des
qualifications instructeur requises en vue de l'obtention ou du maintien de ces licences et
qualifications.

Article 3: Les examinateurs doivent posséder les qualifications requises pour agir en tant que
pilote commandant de bord sur l’aéronef utilisé lors d’une épreuve pratique d’aptitude ou
d'un contrôle de compétence.

Dans le cas où, il n'existe pas d'examinateurs qualifiés disponibles, des examinateurs qui ne
sont pas titulaires des qualifications d’instructeur de type ou de classe exigées où qui ne
remplissent pas la condition d'expérience de 100 heures d'instruction de vol prévue à l’article
14 du présent arrêté peuvent être exceptionnellement désignés par le ministre des technologies
de la communication et du transport sur proposition du jury des examens.

La composition et le fonctionnement de ce jury sont fixés par décision du ministre des
technologies de la communication et du transport.

Article 4: Tout candidat à une autorisation d’examinateur doit avoir fait passer au moins une
épreuve pratique d'aptitude au cours de laquelle il assure le rôle d’un examinateur dont les
privilèges correspondent à ceux de l'autorisation d’examinateur demandée. Cette épreuve
comporte le briefing, la conduite de l'épreuve pratique d'aptitude, l'évaluation du candidat, le
debriefing et la constitution du dossier de ce candidat.

Cette épreuve d’habilitation d'examinateur est supervisée par un examinateur expérimenté
désigné à cet effet par le jury des examens.

Article $: Le ministre des technologies de la communication et du transport fixe, sur
proposition du jury des examens, les listes des examinateurs habilités pour conduire les
épreuves pratiques d’aptitude ou les contrôles de compétence en vue de la délivrance, de la
prorogation ou du renouvellement des licences et des qualifications.

Article 6: Le jury des examens désigne parmi les listes définies à l’article 5 du présent arrêté,
les examinateurs dûment qualifiés qui conduiront les épreuves pratiques d’aptitude et les
contrôles de compétence en vue de la délivrance ou du renouvellement des licences et
qualifications.

L’examinateur doit se conformer aux dispositions de standardisation appropriées, établies par
le jury des examens et approuvées par le ministre des technologies de la communication et du
transport.

Article 7: Les examinateurs ne peuvent pas faire passer d’épreuves aux candidats auxquels ils
ont dispensé eux mêmes une formation en vol pour l’obtention de cette licence ou de cette
qualification, à moins qu’ils n’aient reçu un accord explicite par écrit du jury des examens.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2217

< >
Article 8: La validité maximale de l’autorisation d’examinateur avion est de trois ans.

Pour proroger la validité de cette autorisation, l’examinateur doit justifier avoir effectué au
moins deux épreuves pratiques d’aptitude ou contrôle de compétence chaque année pendant la
période de validité de l’autorisation dont l’un de ces épreuves ou ces contrôles, doit être
effectué dans les 12 derniers mois, en présence d’un examinateur expérimenté désigné à cet
effet par le jury des examens.

Article 9: Les privilèges d’une autorisation d'examinateur de vol avion sont de conduire:

a) les épreuves pratiques d'aptitude en vue de la délivrance de la licence de pilote privé
avion, ainsi que les épreuves pratiques d'aptitude et les contrôles de compétence en vue
de l'obtention, la prorogation et le renouvellement des qualifications de classe et de type
d'avions monopilote, à condition d’avoir effectué au moins 1 000 heures de vol en tant
que pilote d’avions, incluant au minimum 250 heures d'instruction en vol ;

b) les épreuves pratiques d'aptitude en vue de la délivrance de la licence de pilote
professionnel avion. ainsi que les épreuves pratiques d'aptitude et les contrôles de
compétence en vue de l’obtention, la prorogation et le renouvellement des qualifications
de classe et de type d'avions monopilote, à condition d’avoir effectué au moins 2000
heures de vol en tant que pilote d’avion, incluant au minimum 250 heures d'instruction
en vol.

Article 10: Les privilèges d’une autorisation d’examinateur de qualification de type avion
permettent de conduire :

a) L'épreuve pratique d'aptitude en vue de la délivrance des qualifications de type avion
multipilote ;

b) Les contrôles de compétence en vue de la prorogation et du renouvellement des
qualifications de type avion multipilote et de la qualification de vol aux
instruments avion;

c) L'épreuve pratique d'aptitude en vue de la délivrance de la licence de pilote de ligne
avion ;

Sous réserve, que l’examinateur ait effectué au moins 1500 heures de vol en tant que pilote
d'avions multipilotes, dont au moins 500 heures en tant que pilote-commandant de bord, et
qu'il détienne ou ait détenu une qualification d’instructeur de qualification de type avion ou
une autorisation particulière du ministre des technologies de la communication et du transport.

Article 11: Les privilèges d’une autorisation d’examinateur de qualification de classe avion
permettent de conduire :

a) L'épreuve pratique d’aptitude en vue de le délivrance de qualifications de classe et de
type avions monopilotes ;

b) Les contrôles de compétence en vue de la prorogation et du renouvellement de
qualifications de classe et de type sur avions monopilotes et de la prorogation et du
renouvellement de la qualification de vol aux instruments ;

Sous réserve, que l’examinateur détienne une licence professionnelle de pilote avion et ait
effectué au moins 500 heures en tant que pilote d’avions.

Page 2218 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
Article 12: Les privilèges d’une autorisation d'examinateur de la qualification de vol aux
instruments avion permettent de conduire lépreuve pratique d’aptitude en vue de la
délivrance de la qualification de vol aux instruments avion ainsi que les contrôles de
compétence en vue de la prorogation et du renouvellement de cette qualification, sous réserve,
que l’examinateur ait effectué au moins 2000 heures de vol en tant que pilote d'avions, dont
au moins 450 heures en conditions de vol aux instruments avion, dont 250 heures en tant
qu'instructeur de vol avion.

Article 13: Les privilèges d’une autorisation d’examinateur sur entraîneur de vol synthétique
avion permettent d'effectuer dans un simulateur de vol avion les contrôles de compétence
pour la qualification de type et de vol aux instruments sur avions multipilotes, sous réserve,
que l’examinateur détienne une licence de pilote de ligne avion, qu'il ait effectué au moins
1500 heures de vol en tant que pilote d'avions multipilotes et qu’il détienne les privilèges
d’une autorisation d’instructeur sur entraîneur de vol synthétique avion, définies à l’article 36
de l’arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant
les conditions de délivrance de la qualification instructeur avion.

Article _14: Les privilèges d’une autorisation d’examinateur d’instructeur de vol avion
permettent de conduire l'épreuve pratique d'aptitude en vue de l'obtention de la qualification
d’instructeur de vol avion, ainsi que les contrôles de compétence en vue de la prorogation et
du renouvellement de cette qualification, sous réserve que l’examinateur soit détenteur d’une
licence professionnelle de pilote avion et ait effectué au moins 2000 heures en tant que pilote
d'avions, y compris au moins 100 heures de vol d'instruction en vue de la délivrance d’une
qualification d’instructeur de vol avion.

Article 14: Ont droit à l’obtention d’une autorisation d’examinateur ou plus, les instructeurs
en vol qui ont conduit au moins deux épreuves pratiques d'aptitude ou contrôles de
compétence durant les 12 derniers mois précédents la date de publication du présent arrêté,
sous réserve de :
- remplir toutes les conditions prévues par le présent arrêté à l'exception de celles
prévues par son article 4:
- faire une demande d'obtention dans un délai n°excédent pas le 31 décembre 2003.

L'autorisation ou les autorisations demandées doivent correspondre aux épreuves pratiques
d'aptitude ou aux contrôles de compétence conduits.

Ces autorisations permettent à leur titulaires d'exercer les privilèges qui leurs sont associées
conformément aux dispositions du présent arrêté.

Article 16: Le présent arrêté sera publié au journal officiel de la République Tunisienne.

Tunis, le 1° juillet 2003.

Le ministre des technologies de la communication et du transport

Sadok Rabah
Vu
Le Premier ministre
Mohamed Ghannouchi
N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2219

>
re des technologies de la communication et du transport du 1er juillet 2003,
fixant les conditions de délivrance de la licence de pilote de ligne avion.

Le ministre des technologies de la communication et du transport,

Vu la loi n° 59-122 du 28 septembre 1959, portant adhé sion de la République Tunisienne à la convention
relative à l'aviation civile internationale signée à Chicago, le 7 décembre 1944 et notamment son annexe 1,

Vu la loi n° 98-110 du 28 décembre 1998, relative à l'office de l'aviation civile et des aéroports,

Vu la loi n° 99-58 du 29 juin 1999, portant promulgation du code de l'aéronautique civile et notamment l'article
122 dudit code,

Vu le décret n° 2002-515 du 27 février 2002, fixant les montants et les modalités de perception des redevances
prévues par l'article 143 du code de l'aéronautique civile,

Vu le décret n° 2002-2106 du 23 septembre 2002, portant rattachement des structures de l'ex -ministère du
transport au ministère des technologies de la communication et du transport,

Vu l'arrêté du ministre du transport du 18 février 1994, relatif à la licence de pilote de ligne avion,

Va l'arrêté du ministre du transport du 28 juillet 1995, fixant le régime des examens pour l'obtention du brevet
de pilote de ligne avion,

Vu l'arrêté du ministre du transport du 25 septembre 2001, fixant les conditions d'aptitude physique et mentale
du personnel de l'aéronautique civile,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1 * juillet 2003, fixant les
conditions de délivrance de la licence de pilote privé avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1 * juillet 2003, fixant les
conditions de délivrance de la licence de pilote professionnel avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance de la qualification de vol aux instruments avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1 ‘ juillet 2003, fixant les
conditions de délivrance des qualifications de type et de classe avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1 ‘ juillet 2003, fixant les
conditions de délivrance de la qualification instructeur avion,

Vu l'arrêté du ministre des technologies de la communication et du transport du 1 * juillet 2003, fixant les
conditions de délivrance d'une autorisation d'examinateur avion.

Page 2220 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

«< >
ARRETE
Chapitre 1 : Dispositions générales

Article Premier : Pour l'application du présent arrêté, les termes ci-après ont les significations
suivantes :

Avion monopilote : Avion certifié pour être exploité par un seul pilote.

Avion multipilote : Avion certifié pour être exploité avec un équipage minimal de conduite de
deux pilotes.

Contrôle de compétence : Démonstration de l’aptitude, effectuée en vue de proroger ou de
renouveler des qualifications et comportant tout examen oral susceptible d'être exigé par
l’examinateur.

Entraîneur de vol synthétique (STD) : l'un quelconque des dispositifs suivants :

a) Simulateur de vol (F.S): dispositif donnant une représentation exacte d’un type
ou marque, modèle et série d’un poste de pilotage d’avion, incluant tout équipement et
programme informatique nécessaire pour représenter l'avion au sol et en vol, un
système visuel fournissant une vue de l’environnement extérieur du poste de pilotage
et un système de génération de mouvements et de forces.

b) Entraîneur au vol (FTD) : dispositif autre que le simulateur de vol sur lequel les
sessions de formation et de contrôle peuvent être acceptés.

c) Entraîneur aux procédures de vol et de navigation de type IL (FNPT ID) :
dispositif d'entraînement au sol donnant une représentation de l'environnement du
poste de pilotage d’un type ou classe d'avion multimoteur telle que les systèmes
paraissent fonctionner comme sur un avion. Il comprend un système visuel fournissant
une vue de l’environnement extérieur du poste de pilotage.

d) Entraîneur aux procédures de vol et de navigation de type I (FNPT 1),
dispositif d'entraînement au sol donnant une représentation de l'environnement du
poste de pilotage d’une classe d’avion.

e) Autres dispositifs de formation (OTD) : Toutes aides à la formation, autres que
les simulateurs de vols, des entraîneurs au vol et les entraîneurs aux procédures de vol
et de navigation et qui constituent un moyen de formation dans lequel l’environnement
d’un poste de pilotage complet n’est pas nécessaire.

Hélicoptère : Aérodyne dont la sustentation en vol est obtenue principalement par la réaction
de l'air sur un ou plusieurs rotors qui tournent, entraînés par un organe moteur, autour d’axes
sensiblement verticaux.

Pilote privé : Pilote détenteur d’une licence ne permettant pas le pilotage d’aéronefs contre
rémunération.

Pilote professionnel : Pilote détenteur d’une licence permettant le pilotage d’aéronefs contre
rémunération.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2221

< >
Temps_de_vol : Total du temps décompté depuis le moment où l'avion commence à se
déplacer en vue du décollage jusqu’au moment où il s'immobilise en dernier lieu à la fin du
vol.

Temps aux instruments : Temps de vol aux instruments ou temps aux instruments au sol.

Temps de vol aux instruments : Temps pendant lequel l'aéronef est piloté uniquement aux
instruments, sans aucun point de référence extérieur.

Temps aux instruments au sol : Temps pendant lequel un pilote effectue au sol un vol fictif
aux instruments dans un entraîneur de vol synthétique homologué par le ministre des
technologies de la communication et du transport.

Travail en équipage : Travail de l'équipage de conduite, en tant qu’équipe dont les membres
coopèrent entre eux sous l’Autorité du pilote commandant de bord.

Type_(d’aéronef) : Ensemble des aéronefs offrant des caractéristiques fondamentales
identiques, y compris toutes les modifications, sauf celles qui entraînent un changement dans
les caractéristiques de manœuvre ou de vol ou dans la composition de l'équipage de conduite.

Article 2 : Tout candidat à l'obtention d’une licence de pilote de ligne avion doit être âgé de
vingt et un (21) ans révolus.

Article_3 : Tout candidat à l'obtention d’une licence de pilote de ligne avion doit être
détenteur d’un certificat médical de classe 1 en cours de validité.

Pour exercer les privilèges de la licence de pilote de ligne avion, un certificat médical de
classe 1 en cours de validité est exigé.

Article 4 : Tout candidat à l'obtention d’une licence de pilote de ligne avion doit être:

- titulaire du baccalauréat section mathématique ou sciences expérimentales ou technique
ou d’un diplôme étranger équivalent et ayant suivi avec succès deux ans d’études
d'enseignement supérieur scientifique ou technique et dont les mathématiques et les
sciences physiques sont des matières de base :

- détenteur de la licence de pilote professionnel avion avec la qualification de vol aux
instruments avion mention « avion multimoteurs» en cours de validité.

Article_$ : Tout candidat à l’obtention d’une licence de pilote de ligne avion doit avoir
effectué au moins 1 500 heures de vol en tant que pilote d’avion dont un maximum de 100
heures peuvent avoir été effectuées sur un simulateur de vol, incluant au minimum :
-500 heures accomplies sur des avions certifiés multipilotes dont la liste sera fixée
par décision du ministre des technologies de la communication et du transport:

-250 heures, soit en tant que pilote commandant de bord, soit au moins 100 heures
comme pilote commandant de bord et 150 heures comme copilote remplissant les
fonctions de pilote commandant de bord sous la supervision d’un pilote
commandant de bord , sous réserve que la méthode de supervision soit acceptée par
le jury des examens;

-200 heures de vol en campagne dont au moins 100 heures en tant que pilote
commandant de bord ou copilote remplissant les fonctions de pilote commandant
de bord sous la surveillance d’un pilote commandant de bord, sous réserve que la
méthode de surveillance soit acceptée par le jury des examens:

Page 2222

«<

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
-75 heures de vol aux instruments dont un maximum de 30 heures peuvent être
effectuées aux instruments au sol;

-100 heures de vol de nuit en qualité de pilote commandant de bord ou de copilote.

Les titulaires d’une licence de pilote ou d’un titre équivalent pour d’autres catégories
d’aéronefs pourront faire prendre en compte le temps de vol effectué sur ces autres catégories
d'aéronef conformément aux dispositions de l’article 5 de l’arrêté du ministre des
technologies de la communication et du transport du 1 ‘ juillet 2003, fixant les conditions de
délivrance de la licence de pilote professionnel avion, sauf le temps de vol effectué sur
hélicoptères qui sera pris en compte jusqu'à 50% du total du temps de vol exigé ci-dessus.

Les titulaires d’une licence de mécanicien navigant en cours de validité pourront
faire prendre en compte 50% du temps de vol effectué en qualité de mécanicien navigant
jusqu'à un maximum de 250 heures. Ces 250 heures peuvent être prises en compte au titre des
1 500 heures exigées ci-dessus et au titre des 500 heures accomplies sur avions certifiés
multipilotes sous réserve que le nombre d'heures totales accordé en fonction de l’un ou l’autre
de ces sous paragraphes ne dépasse pas 250 heures.

Les conditions d'expérience requises doivent être remplies avant de subir l'épreuve
pratique d’aptitude.

Article 6 : Tout candidat à l’obtention d’une licence de pilote de ligne avion doit avoir suivi
avec succès une formation théorique et pratique de pilote de ligne avion dans un centre de
formation agréé conformément aux dispositions du présent arrêté .
Le candidat à la formation théorique doit être titulaire du diplôme du baccalauréat section
mathématique ou sciences expérimentales ou technique ou d’un diplôme étranger équivalent
et ayant suivi avec succès deux ans d’études d'enseignement supérieur scientifique ou
technique et dont les mathématiques et les sciences physiques sont des matières de base.
La formation pratique peut être réalisée dans un autre centre agréé.

Le contenu des programmes et les heures de formation théorique sont fixés par
décision du ministre des technologies de la communication et du transport.

Cette formation théorique et pratique est sanctionnée par un brevet de pilote de ligne
avion délivré par le ministre des technologies de la communication et du transport. Ce brevet
comporte deux certificats :

- Un certificat d’aptitude théorique ;
- Un certificat d’aptitude pratique.

Ces deux certificats sont délivrés par le centre de formation agréé au candidat déclaré
admis par le ministre des technologies de la communication et du transport sur proposition du

jury des examens.

La composition et le fonctionnement de ce jury sont fixés par décision du ministre
des technologies de la communication et du transport.

Chapitre 2 : Certificat d’aptitude théorique
Section 1 : Formation théorique intégrée

Article 7: La formation théorique intégrée de pilote de ligne avion doit durer au moins sept
cent cinquante (750) heures de cours effectives réparties comme suit :

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2223

< >
ien et procédures du contrôle de la circulation aérienne 60h

[2- Connaissance générale des aéronefs 160h
- Cellules, systèmes, motorisation ;
- instruments, électronique ;

3- Préparation du vol et performances 110h
- masse et centrage ;
- performances :
- préparation et suivi du vol :

4- Performance humaine 50h
5- Météorologie 90h
6- Navigation 160h
- navigation générale ;
- radionavigation.
7- Procédures opérationnelles 40h
8- Principes du vol _ Un 50h
9- Communications 30h

- Communications VER ;
- Communications IFR.

Cette formation permet au candidat de recevoir une formation pour l’obtention de la licence
de pilote de ligne avion et de démontrer qu'il possède un niveau de connaissances
correspondant aux privilèges accordés aux pilotes de ligne avion dans les matières susvisées.

Section 2 : Formation théorique modulaire

Article 8: La formation théorique modulaire a pour objet d'amener les pilotes, qui n’ont pas
reçu une formation théorique dans le cadre d’une formation intégrée, au niveau des
connaissances théoriques requis pour l'obtention du certificat d'aptitude théorique du brevet
de pilote de ligne avion. Le programme portera sur les matières visées à l’article 7 du présent
arrêté.

Article 9 : Tout candidat qui désire suivre un cours modulaire de formation théorique pour
l'obtention du certificat d’aptitude théorique du brevet de pilote de ligne avion doit effectuer
au moins 650 heures effectives de formation théorique du programme de formation théorique
de la licence de pilote de ligne avion au cours d’une période de 18 mois. Le candidat doit être
titulaire de la licence de pilote privé avion ou de la licence de pilote professionnel avion.

Article_10 : Les titulaires de la licence de pilote professionnel avion et de la qualification de
vol aux instruments avion, peuvent bénéficier d’une réduction de la formation théorique, de
350 heures.

Les titulaires de la licence de pilote professionnel avion ou de la qualification de vol
aux instruments avion, peuvent bénéficier d’une réduction de la formation théorique, de 200
heures.

Les réductions prévues dans le présent article ne sont applicables qu'aux titulaires de
la licence de pilote professionnel avion obtenue conformément aux dispositions de l'arrêté du
ministre des technologies de la communication et du transport du 1 ‘ juillet 2003, fixant les

Page 2224

«

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
conditions de délivrance de la licence de pilote professionnel avion et de la qualification de
vol aux instruments obtenue conformément aux dispositions de l’arrêté du ministre des
technologies de la communication et du transport du 1 * juillet 2003, fixant les conditions de
délivrance de la qualification de vol aux instruments.

Section 3 : Examen théorique

Article 11: L'examen théorique pour l'obtention du brevet de pilote de ligne avion comporte
des épreuves écrites sous forme de questionnaire à choix multiple (QCM). Les épreuves, la
durée ainsi que le nombre minimal de questions, sont définis comme suit :

EPREUVES MATIERE DUREE | NOMBRE
MINIMAL
DE
_ À. . QUESTIONS
1 Droit aérien y compris procédures opérationnelles 1H40 70

(Connaissance générale des aéronefs :

2 - cellules, systèmes et motorisation ; 2H00 84

3 - instruments, électronique ; 1H30 56
Préparation du vol et performances:

4 - masse et centrage ; 1H00 34

5 - performances : 1H00 37

6 - préparation et suivi du vol : 3H00 70

7 Performance humaine 1H00 42

8 Météorologie 2H30 70
Navigation :

9 - navigation générale 2H00 53

10 - radionavigation 14H30 42

11 Procédures opérationnelles 1H20 52
12 Principes du vol 1H00 39
Communications :

13 - communications VFR 0H30 21
14 - communications IFR 0H30 21

Article 12: Chaque épreuve comptant pour un examen ne peut faire l'objet de plus de quatre
tentatives. Le candidat qui n'a pas réussi une épreuve après quatre tentatives doit se
représenter à un nouvel examen. Avant de repasser son examen, le candidat doit suivre une
nouvelle formation définie par le jury des examens.

Pour chaque épreuve, le président du jury des examens délivre une attestation de réussite à
tout candidat qui a obtenu au moins 75% des points prévus pour cette épreuve. Il n'existe pas
de notation négative.

Le candidat est réputé avoir réussi l'examen théorique requis pour l'obtention du certificat
d'aptitude théorique du brevet de pilote de ligne avion dès lors qu'il a passé avec succès toutes
les épreuves imposées dans un délai de 18 mois, calculé à compter du dernier jour du mois au
cours duquel il s'est présenté à la première épreuve de l'examen.

Le candidat se représente pour un nouvel examen s’il n’a pas réussi à l’ensemble des épreuves
imposées dans la limite de six sessions ou dans un délai de 18 mois, calculé à compter du
dernier jour du mois au cours duquel il s'est présenté à la première session. Avant de repasser
son examen, le candidat doit suivre une nouvelle formation définie par le jury des examens.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2225

< >
Article 13: Le certificat d'aptitude théorique reste valide pendant une durée de 7 ans à
compter de la dernière date de validité de la qualification de vol aux instruments associée à la
licence de pilote professionnel avion.

Section 4 : Organisation de l’examen théorique

Article 14 : Il est organisé deux fois au moins par an une session d'examen pour les épreuves
théoriques pour l'obtention du certificat d'aptitude théorique du brevet de pilote de ligne
avion. Le nombre de sessions programmées pour une année déterminée est annoncé avant le
30 septembre de l’année précédente par avis de presse publié sur au moins deux quotidiens
de la place.

Article 15 : Les dates de déroulement des épreuves théoriques sont fixées par le ministre des
technologies de la communication et du transport. Ces dates sont annoncées, au moins trois
mois à l'avance, par avis de presse.

L'avis doit indiquer :
- La date et le lieu de déroulement des épreuves théoriques :
- La date de clôture de la liste d'inscription des candidatures :
- L'adresse des services auprès desquels les candidatures doivent être déposées.

Article 16 : Le candidat à l'examen théorique doit joindre à sa demande les documents
suivants :

1) Une photocopie d'une pièce d'identité ;

2) Une copie du diplôme du baccalauréat section mathématique ou sciences
expérimentales ou technique ou d’un diplôme étranger équivalent et une attestation
justifiant que le candidat a suivi avec succès deux ans d’études d'enseignement
supérieur scientifique ou technique et dont les mathématiques et les sciences physiques
sont des matières de base;

3) Une copie de la licence de pilote professionnel avion avec la qualification de vol aux
instruments avion mention avion multimoteurs” en cours de validité, et ce pour le
candidat issue d’une formation modulaire:

4) Une attestation délivrée par le centre de formation justifiant que le candidat a suivi le
cycle de formation théorique de pilote de ligne avion d’une manière complète et
satisfaisante ;

5) Une copie du reçu du paiement des redevances de participation a l'examen théorique
pour la session d’examen considérée ;

6) Une attestation de réussite à l'examen d’aptitude pour l’utilisation de la langue anglaise
cité à l’article 8 de l'arrêté du ministre des technologies de la communication et du
transport du 1” juillet 2003, fixant les conditions de délivrance de la qualification de vol aux
instruments avion.

Toute demande de candidature non accompagnée par les pièces prévues au présent
article ou parvenue après la date de clôture de la liste des candidatures est rejetée. Le cachet
de la poste ou la date de l'enregistrement au bureau d'ordre central des services mentionnés
dans l’avis de presse visé à l’article 15 du présent arrêté faisant foi pour déterminer la date
d'envoi ou d'arrivée.

Article 17: La liste des candidats autorisés à se présenter aux épreuves théoriques est arrêtée
par le jury des examens visé à l'article 6 du présent arrêté.

Page 2226 Journal Officiel de la République Tunisienne — 11 juillet 2003

«

N°55
Article 18 : Nonobstant les poursuites pénales de droit commun, toute fraude ou tentative de
fraude dûment constatée entraîne l'exclusion immédiate du candidat de la salle d'examen,
l'annulation des épreuves subies par le candidat et l'interdiction de participer pendant cinq ans
aux examens du personnel de l'aéronautique civile.

Cette interdiction est prononcée par décision du ministre des technologies de la
communication et du transport sur proposition du jury des examens.

Toute fraude ou tentative de fraude doit faire l'objet d'un rapport circonstancié du
surveillant ou de l'examinateur qui l'a constatée.

Chapitre 3 : Certificat d’aptitude pratique

Article 19 : Tout candidat à l'obtention du certificat d'aptitude pratique du brevet de pilote de
ligne avion doit remplir les conditions suivantes:
- Etre titulaire de la licence de pilote professionnel avion et de la qualification de vol
aux instruments avion mention «avion multimoteurs » en cours de validité :
- Etre titulaire du certificat d’aptitude théorique du brevet de pilote de ligne avion en
cours de validité;
- Etre titulaire de la qualification de type avion multipilote correspondant au type
d’avion utilisé lors de l'épreuve pratique d'aptitude en cours de validité:
- Avoir effectué toute la formation pratique requise conformément aux dispositions
du présent arrêté, et avoir reçu une formation au travail en équipage dans le cadre
d’un programme agréé.

Article 20 : Le programme de formation pratique intégrée de pilote de ligne avion se divise en
cinq phases :

Phase 1

1. Les exercices jusqu’au premier vol solo doivent comprendre un total d'au moins
dix (10) heures d’instruction en double commande sur un avion monomoteur, incluant les
points suivants :
a) préparation du vol, calculs de masse et de centrage, inspection et préparation de
Pavion ;
b) circulation d’aérodrome au sol et en vol, précautions à prendre et procédures à
appliquer pour éviter les collisions ;
€) pilotage de l’avion au moyen de repères visuels extérieurs ;
d) décollages et atterrissages normaux ;
€) vol à vitesse faible, reconnaissance du décrochage ou de l’amorce du
décrochage et manœuvres de rétablissement, évitement des vrilles ;
f) positions inhabituelles et panne moteur simulée.

Phase 2

2. Les exercices jusqu’au premier vol solo en campagne doivent comprendre un total
d'au moins dix (10) heures d'instruction en double commande et d’au moins dix (10) heures
de vol solo incluant les points suivants :

a) décollages aux performances maximales (terrain court et présence d'obstacles) ;

b) vols avec référence aux seuls instruments y compris un virage de 180° ;

€) vol en campagne en double commande comportant l’utilisation des repères
visuels, de la navigation à l’estime et des aides de radionavigation, procédures
de déroutement ;

d) circulation d’aérodrome au sol et vol sur différents aérodromes ;

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003

Page 2227

>
e) décollages et atterrissages par vent traversier ;

f) opérations et manœuvres anormales et d'urgence, y compris pannes simulées
d’équipements ;

g) vols au départ et à destination d’aérodromes contrôlés et transit de ces
aérodromes, respect des procédures des services de la circulation aérienne ainsi
que des procédures et de la phraséologie de la radiotéléphonie ;

h) connaissance des modalités d'accès aux informations météorologiques,
évaluation des conditions météorologiques pour le vol et utilisation des services
d’information aéronautiques.

Phase 3
3. Les exercices jusqu’au test de progression de navigation VFR doivent comprendre

un total d’au moins cinq (5)heures d’instruction en double commande et d’au moins quarante
(40) heures en tant que pilote commandant de bord.

4. L'instruction en double commande et le test de progression de navigation VFR

doivent comprendre :

a) répétition des exercices des phases 1 et 2 ;

b) vol à vue à vitesse élevée ; reconnaissance du virage engagé et manoeuves de
rétablissement ;

€) test de progression de navigation VFR effectué sous la conduite d’un
instructeur de vol qui n'ait pas de rapport avec la formation du candidat.

Phase 4

5. Les exercices jusqu’à l'épreuve pratique d’aptitude du pilote professionnel avion

et l'épreuve pratique d'aptitude de la qualification de vol aux instruments doivent
comprendre:

a) au moins 55 heures de vol aux instruments, qui peuvent comporter jusqu'à 25
heures aux instruments au sol sur un entraîneur aux procédures de vol et de
navigation de type 1 (FNPT I) homologué, ou jusqu'à 40 heures sur un
entraîneur aux procédures de vol et de navigation de type Il (FNPT Il)
homologué, ces heures devant être effectuées sous la conduite d’un instructeur
de vol et d’un instructeur de vol synthétique autorisé ou l’un des deux : et

b) 50 heures aux instruments effectuées en qualité de pilote commandant de bord
sous supervision ;

ec) vol de nuit incluant des décollages et des atterrissages en qualité de pilote
commandant de bord ;

d) procédures avant le vol IFR, y compris l'emploi du manuel de vol et des
documents appropriés des services de la circulation aérienne pour
l'établissement d’un plan de vol aux instruments avion;

e) procédures et manœuvres pour les vols IFR dans des conditions normales,
anormales et d’urgence portant au moins sur les points suivants :

-_ Transition du vol à vue au vol aux instruments au décollage,

-_ Départs et arrivées normalisés aux instruments

-_ Procédures IFR en route

-_ Procédures d’attente

-_ Approches aux instruments jusqu'aux minima spécifiés

-_ Procédures d'approche interrompue

-_ Atterrissages à la suite d’une approche aux instruments, approche indirecte
comprise ;

Page 2228

«

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
f) manœuvres en vol et caractéristiques de vol spécifiques ;

g) utilisation d’un avion multimoteur lors des exercices du paragraphe 5 (e) du
présent article, incluant le pilotage de l’avion en se référant seulement aux
instruments avec un moteur en panne simulée, un arrêt moteur et redémarrage.
Cette dernière manœuvre doit être effectuée à une altitude garantissant Ja
sécurité sauf si elle est faite à bord d’un entraîneur de vol synthétique (STD).

Phase 5

6. L’instruction et les contrôles au travail en équipage incluent les conditions de
formation correspondantes, définies dans la décision relative aux programmes de formation
théorique pour les qualifications de classe et de type avions monomoteurs et multimoteurs et
aux programmes de formation au travail en équipage avion.

7. Si une qualification de type pour avions multipilotes n’est pas demandée à la fin de
cette formation, il sera délivré au candidat un certificat de fin de stage pour la formation de
travail en équipage, défini dans la décision relative aux programmes de formation théorique
pour les qualifications de classe et de type avions monomoteurs et multimoteurs et aux
programmes de formation au travail en équipage avion.

Article 21: Après avoir achevé la formation pratique le candidat doit passer l'épreuve
pratique d’aptitude sur avion multimoteur monopilote ou multipilote conformément au
contenu défini aux alinéas A) et B) de l’article 27 du présent arrêté sous réserve de remplir les
conditions prévues à l’article 19 du présent arrêté et:

1) S'acquitter des redevances y afférentes prévues par la législation et la
réglementation en vigueur, une copie du reçu justifiant le paiement de ces
redevances sera jointe à la demande de candidature ;

2) Etre proposé par l’instructeur ayant dispensé, dirigé ou achevé sa formation et qui
atteste que le candidat possède les connaissances professionnelles et pratiques du
niveau du certificat d'aptitude pratique du brevet de pilote de ligne avion et qu’il a
suivi une formation au travail en équipage.

Article 22 : Le candidat à l'obtention d’un certificat d'aptitude pratique du brevet de pilote de
ligne avion est requis d’agir en qualité de pilote en fonction en exécutant tous les exercices de
l'épreuve pratique d'aptitude. De surcroît, le candidat doit démontrer sa capacité à agir en
qualité de pilote non en fonction. Le candidat peut choisir la place gauche ou droite pour
l'épreuve ou le contrôle de compétence.

Article 23 : Les matières suivantes sont spécifiquement contrôlées lors des épreuves ou
contrôles du candidat au brevet de pilote de ligne avion où à une qualification de type avion
multipilote, aux privilèges étendus à la fonction de pilote-commandant de bord, qu’il exerce
ses fonctions en qualité de pilote en fonction ou de pilote non en fonction:

a) gestion du travail en équipage ;

b) maintien d’une surveillance générale de fonctionnement de l’avion par une
supervision appropriée ;

c) établissement de priorités et prises de décisions conformément aux aspects de
sécurité et aux règlements appropriés à la situation opérationnelle, y compris les
situations d’urgence.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2229

«< >
Article 24 : L'épreuve pratique d'aptitude doit être effectuée dans un environnement
multipilote. Un deuxième candidat ou un autre pilote, peut remplir les fonctions de deuxième
pilote. Lorsqu'un avion, plutôt qu'un simulateur de vol homologué, est utilisé pour l’épreuve,
le deuxième pilote doit être un instructeur.

L'épreuve pratique d'aptitude doit être accomplie en régime de vol aux instruments (IFR) et
doit simuler, autant que possible, un vol de transport aérien commercial. L'élément essentiel
est la capacité à planifier et à effectuer le vol à partir d'éléments de briefing courants.

L'épreuve pratique d'aptitude doit être passée devant un examinateur désigné par le jury des
Examens.

Article 25 : Le centre de formation concerné doit prendre les dispositions nécessaires pour
mettre à la disposition de l’examinateur désigné l’entraîneur de vol synthétique et l’avion à
utiliser pour l’épreuve pratique d'aptitude et supportera tous les frais y afférents.

Article 26 : Pour la compréhension du programme de la formation pratique et des épreuves
pratiques d'aptitude pour l’obtention du certificat d'aptitude pratique du brevet de pilote de
ligne avion, prévus à l’article 27 du présent arrêté, les symboles suivants ont la signification
suivante :

1 P = Entraîné comme pilote commandant de bord ou Copilote, et comme pilote
en fonction (PF) et comme pilote non en fonction (PNF) pour la délivrance
d’une qualification de type.

X = Un simulateur de vol (FS), s’il est disponible, doit être utilisé pour cet
exercice. Dans l'alternative, un avion doit être utilisé, s’il est approprié
pour l'exercice ou la procédure.

2. La formation pratique doit être assurée au moins au niveau de l'équipement d'entraînement
indiqué sous (P) ou peut l’être pour tout équipement d’un niveau supérieur représenté par la
flèche (—).
Les abréviations suivantes indiquent l’équipement de formation utilisé :

A  =Avion

FS = Simulateur de vol

FTD = Entraîneur de vol synthétique

OTD = Autres Dispositifs de Formation

3. Dans les rubriques comportant un astérisque (*) les conditions de vol réelles ou simulées
doivent être en conditions météorologiques de vol aux instruments (IMC) et le simulateur /
l'avion, piloté par seule référence aux instruments. Si cette dernière condition n’est pas
remplie pendant l'épreuve ou le contrôle, la qualification de type sera restreinte au VFR
seulement.

4. Lorsque la lettre «M» apparaît dans la colonne de l’épreuve pratique d'aptitude, ceci
indique que l'exercice correspondant est obligatoire.

5. Un simulateur de vol doit être utilisé pour la formation pratique et l'épreuve pratique
d'aptitude s’il fait partie d’un programme de qualification de type approuvé. Le jury des
examens, lors de l’approbation du programme de formation, doit tenir compte :

(a) de la qualification du simulateur de vol ou du FNPT IT;

(b) des qualifications de l’instructeur et de l’examinateur ;

Page 2230

«

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
Rubrique

2.2*

(c) du volume de la formation orientée ligne sur simulateur de vol dispensée

dans le cours ;

(4) des qualifications et expérience antérieure en exploitation en ligne du pilote

en formation ;

(e) de l'importance de l'expérience de vol sous supervision en ligne dispensée
après la délivrance de la nouvelle qualification de type.

4

A) Avions multipilotes

Manœuvres / Procédures
En conditions de travail en
équipage

| Préparation au vol
Calcul de performances

Contrôle extérieur visuel
avion : position de chaque
élément et but de contrôle
Vérification poste de pilotage
Utilisation de la check-list

avant la mise en route des
moteurs, procédures de
démarrage, vérification
équipement radio et
navigation, sélection et

réglage fréquences navigation
|et communication

Roulage conformément aux
instructions du contrôle aérien
ou de l’instructeur
Vérification avant le
décollage

Décollages
|Décollages normaux avec
différents réglages volets,
dont décollage sans arrêt au
point d’alignement
Décollage aux instruments :
itransition aux instruments
requise pendant la rotation ou
immédiatement après le
décollage

27 : Le contenu de l'épreuve pratique d'aptitude porte sur :

FORMATION PRATIQUE

RS SE | | Observations
| des
OTD | FTD FS A instructeurs
l en fin de
formation
SECTION
p |
p
—— _ LL
Pa | — >
P. —>
et
SECTION 2 :

EPREUVE PRATIQUE
D'APTITUDE,
CONTROLE DE

COMPETENCE DE |
QUALIFICATION DE
TYPE / PILOTE DE
LIGNE AVION

| Annotation de
l'examinateur
après passage
de l'épreuve

Contrôle
Sur :

FS
A

N°55

Journal Officiel de la République Tunisienne — 11 juillet 2003

Page 2231

>
23 Décollage vent traversier (sur : P-| >
aéronef, si réalisable)

2.4 | Décollage à masse maximale P-|
| décollage (décollage à masse |

__! maximale réelle ou simulée)_ h L
25 Décollages avec panne
moteur simulée | P-| > |

2.5.1* Immédiatement après V2.

Note à 2.5.1 : si l'avion utilisé |
n'est pas certifié dans la.
catégorie des avions de! | |
transport aérien, ou dans celle
des commuters, la panne |
moteur ne doit pas être |
simulée avant d’avoir atteint
la hauteur minimale de 500 ft
|au-dessus du seuil de piste. Si |
l'avion utilisé a la même
performance qu'un avion de! |
catégorie de transport du point | ! !
de vue de sa mass au :
: décollage et de l'altitude
densité,  l’instructeur peut
simuler la panne  moteur|
comme prévu, immédiatement |
teint V2 171 nn
V2, P X M |
FS
____ | exclusivement

Pl x M 1

2.5.2*

‘26  Décollage interrompu à
| vitesse raisonnable avant |
| d’atteindre V1

3 Manœuvres de vol et

procédures

3.1 | Virages avec et sans spoilers | = >

3.2 | Approches du décrochage =X

(effet buffeting) bas et haut Ne pas

(Mach) prés du Mach critique der

et autres caractéristiques pour

| spécifiques du vol de l'avion exercice

| (par exemple roulis l

hollandais)

33 | Utilisation normale des

systèmes et commandes sur le

[ tableau de mécanicien

__ navigant (MN) | Li Li :

3.4 ; Utilisations normales et M

lanormales des … systèmes Note :Concernant les utilisa-

suivants : Î tions anormales des systèmes

| j un minimum obligatoire de 3
: rubriques doit être sélectionné

de 3.4 à 3.5 inclus |

| Moteur (hélice si nécessaire)

Pressurisation et climatisation |
3.4.2: Système pitot/statique

Page 2232 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

< >
34.3 [Système carburant _
344 | Système électrique
345 stème hydraulique
34.6 Système commandes de vol et
compensation | .
34.7 Système  anti-givrage, et|P-—— - |
dégivrage. Réchauffage du

_ pare-brise h j
348 Pilote  automatique/directeur | P---- | ——
de i

34.9 |Systèmes  avertisseurs de
| décrochage ou prévention du
décrochage et augmentation
| de stabilité

! 34.10 | Avertisseur de proximité sol,
: radar météo. radioaltimètre,
: _transpondeur _ : L L L
34.11 |Radios, équipement  deiP—) —
navigation, instruments, ! ! |

système de gestion du vol | : | 2 !
34.12 | Système train et freins
| 3413 | Système becs et volets

| 34.14 | Groupe auxiliaire (APU)
36 [Procédures anormales et ICE
d'urgence: Note : un minimum obligatoire
de 3 Rubriques doit être

sélectionné de 3.6 à 3.6.9 inclus

3.6.1 Exercices incendie tels que:
incendie moteur, APU,
cabine, soutes, poste de
pilotage, voilure et électricité
y compris évacuation de!

L l'avion L _ : _]
3.62 Contrôle et élimination de — |
__| fumées _ L —
3.6.3 Pannes moteur, arrêt et |
redémarrage à hauteur de
sécurité _
Vidange de carburant le
(simulée) _ _—
3.6.5 Cisaillement de vent au P X
décollage/atterrissage FS

exclusivement

Simulation d’une panne de
pressurisation cabine/descente
d'urgence

3.6.7 Incapacité d’un membre
d'équipage _
3.6.8 |Autres procédures d'urgence |
Itelles que décrites dans le
manuel de vol approprié
Résolution TCAS P—

> FS
exclusivement

“|Virages serrés à 45°
i d’inclinaison de 180° à 360° à Î
! gauche et à droite

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2233

«< >
3.8

3.8.1

55 —

3.9.1*

RU
3.9.3*

3.9.3.1*

3932

3.9.3.3*

| 3.9.3.4*

_| instruments

_|instructions ATC

TReconnaissance préventive ct
|contre-mesures de l'approche
de décrochage (jusqu'à
lactivation des dispositifs
avertisseurs de décrochage) en
configuration de décollage
(volets position décollage), en
{configuration de croisière et
‘atterrissage (volets en position
d'atterrissage, train sorti)

| Sortie de décrochage complet
lou après activation des
|dispositifs  avertisseurs de
décrochage, en configuration
de montée, de croisière et
d'approche
Procédures de

vol aux

départ et d'arrivée et des

Procédures d'attente.

| Approches de précision
| jusqu’à DH min.60 m (200 ft)
manuelle, sans directeur de
vol

vol . :

| automatique, avec pilote

| automatique l
manuelle avec moteur en
panne simulée ; la panne
|moteur doit être simulée en
approche finale avant le
[passage de la balise extérieure
:(OM) jusqu'au toucher des
|roues ou pendant la totalité de |
la procédure d'approche
interrompue,

Sur avion non certifié de
| catégorie transport ou de
catégorie Commuter,
l'approche avec panne moteur
simulée et remise des gaz doit
être exécutée avec approche
NDB ou VOR/LOC du 3.9.4.
La remise des gaz doit être
|commencée en atteignant la
hauteur de franchissement
obstacle publiée (OCH/A)et
au plus tard à une altitude
|minimale de descente
(MDH/Ajde 500ft au-dessus
de l'altitude seuil de piste. Sur
avion de même performance
que celle d’un avion de la
catégorie de transport, du |

Strict suivi des routes de

manuelle, avec directeur de

Page 2234

Le

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
[ ‘point de vue masse au
décollage et de l’altitude-
densité,  l’instructeur peut
i simuler une panne moteur
con 3.9.4 . (I

39.4* |Approche classique jusqu'à

| l'altitude minimale de

= descente MDH/A LL Pl M —
3.9.5 Approche indirecte dans les |

conditions suivantes : Pi M

la) approche à l'altitude |

d'approche indirecte !

minimale autorisée sur : |
l'aérodrome considéré en |
conformité avec les |

installations locales
| d'approche aux instruments
len conditions de vol aux|

instruments simulées ; |
suivie par :

b) approche indirecte sur une
autre piste, décalée au
minimum de 90° de l’axe| |
d'approche finale utilisée en |
a), à l'altitude d'approche |

indirecte minimale autorisée ; |
Remarque : Si les conditions
a) et b) ne sont pas réalisables
pour des motifs ATC, une,
simulation de faible visibilité
peut être effectuée. L L |

SECTION 4
4 |Procédures  d’approchel | D
| interrompue | |
4.1* Remise des gaz à la hauteur Pl.
|

de décision avec tous moteurs

en fonctionnement* après Î

japproche ILS à hauteur de

|décisi

4.2* |'Autres procédures d'approche P
|interrompue _

| 4.3* |Remise des gaz manuelle avec P
un moteur en panne simulée

après approche aux !

instruments à la DH (hauteur

|de décision), MDH ( hauteur |

[minimale de descente) ou

MAPt (point d'approche | |

interrompu)

44 Atterrissage interrompu à 15 P--

| m (50 ft) au-dessus du seuil!

_ de piste et remise des gaz.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2235

< >
SECTION 5 |

5 Atterrissages l
s.1 Atterrissages normaux *
| également après approche ILS |
avec transition au vol en P

référence visuelle à partir de
{la auteur de décision DH

52 Atterrissage avec la
profondeur horizontale ne pas
simulée bloquée en toute utiliser
position hors trim d'aéroncf
| pour
_ de Il u exercice
53 Atterrissage vent de travers ;
__ l (sur aéronef si réalisable) M : |
54 Circuit aérodrome et Î

atterrissage avec volets et |
becs non ou partiellement

| 5.5 Atterrissage avec moteur
| critique en panne simulée _ :
5.6 Atterrissage avec panne

simulée de deux moteurs :
|

- Avions trimoteurs : moteur P X M
| central et un moteur extérieur | FS |
dans la mesure du possible | exclusivement |
selon manuel de vol. |
| | Epreuve
| pratique
|- Avions à quatre moteurs | | d'aptitude |

[seulement |
[Remarques générales : |
Conditions spéciales pour l'extension des privilèges d’une qualification de type pour des approches aux instruments |
jusqu’à la hauteur de décision inférieure à 200 pieds (60m), c’est érations Cat/HV/IIL. |
Contrôle sur avion: Dispositions applicables pour l'épreuve pratique d'aptitude en vue de
l'obtention du certificat d'aptitude pratique du brevet de pilote de ligne avion en l'absence de
simulateur de vol ayant un niveau de qualification approprié :
- Un tour de piste standard (sans panne) :
- Un tour de piste basse altitude ;
- Un décollage ou une remise des gaz avec panne moteur simulée à la rotation ;
- Un tour de piste et un atterrissage avec un moteur en panne simulée.

deux moteurs même

té. - à i

Page 2236 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55

“«< >
B) Avion monopilote monomoteur et multimoteur:

Formation pratique Epreuve pratique d’aptitude
et de contrôle de
compétences de
—— _ qualification de classe/type
Manœuvres / procédures observations | Contrôle | Annotation de
| des sur l’examinateur
FTD FS |A |instructeurs en FS après passage
fin de de l'épreuve
formation A pratique

SECTION 1

l Départ

A] Préparation au vol incluant :
Documentation

Masse et centrage
Briefing météo

12 Visite pré-vol extérieure et P M

intérieure

13 Démarrage moteur :

Procédure normale P > |

: Dysfonctionnements

14 Roulage _ Pl _

1.5 Essais avant décollage : P > |

Essais moteurs (si

applicable)

1.6 Procédure de décollage normal P |

avec les braquages volets . du

Manuel de Vol

Vent de travers (en fonction

_ des conditions)

1.7 Montée

Meilleur taux/meilleur angle

de montée, Virages vers des P | M

caps prédéterminés

Mise en palier

1.8 Liaisons ATC -Conformité

aux procédures de

radiotéléphonie

AE

SECTION 2

2. Exercices en vol

2.1 Vol rectiligne en palier à
différentes vitesses, P |
notamment à très basse
vitesse avec et sans volets
(incluant l’approche de la
__|Vmea si applicable)

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2237

< >
Virage à grande inclinaison
(360° à gauche et à droite à
45° d’inclinaison) _

Décrochage et manœuvres
de sortie:

- Décrochage complet en
configuration lisse et
sortie standard

- Approche du décrochage
en virage en descente
en configuration et
puissance d’approche

- Approche du décrochage
en configuration et
puissance d'atterrissage

- Approche de décrochage
en virage en montée en
configuration et
puissance de décollage.
(avion monomoteur
seulement)

Utilisation du pilote
automatique et du directeur
de vol (peut être fait en
section 3) si applicable

Liaisons ATC-Conformité
au procédures de
radiotéléphonie

SECTION 34

3.A.

Procédures VER en route
(pour les contrôles de
compétences avions
multimoteurs si applicable)

Plan de vol- estimées et
lecture de carte

Maintien des altitudes-caps et
vitesses

Orientation- prise des temps-
calcul des estimées

Utilisation des aides radio (si

applicable)

conduite du vol (log de
navigation- vérifications de
routine- carburant- systèmes-
givrage).

Liaisons ATC - Conformité
aux procédures de

radiotéléphonie

3B.1*

Vol aux instruments
Départ IFR

3.B.2*

IFR en route

3.B.3*

Procédures d'attente

Page 2238

«

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
3.B.4* [ILS jusqu’à DH de 60 m (ou
MDA correspondante) ou
jusqu'aux minima de la P > M
procédure (le pilote
automatique peut être utilisé
pour intercepter l’alignement
de descente)

3.B.5* | Approche de non précision P > M
jusqu'à la DH/MDA
ou jusqu’au MAP

3.B.6* | Panne de compas et d'horizon PO) X M
artificiel (sur FS ou FNPTII
seulement)

5.B.7* | Exercices en vol comportant Po | M

une panne simulée de compas
et d'horizon artificiel :
Virages au taux |

Rattrapage de situations
inusuelles LL
3.B.8* | Panne des alignements de P | | X
piste et de descente (sur FS ou
FNPTII seulement)

3.B.9 | Liaisons ATC -Conformité
aux procédures de
radiotéléphonie

SECTION 4
4 Arrivée et atterrissages
4.1. | Procédure d'arrivée P > M |
4.2 | Atterrissage normal P | M
4.3 | Atterrissage sans volets | P_|-—> : M
44 | Atterrissage par vent de travers P |

(selon conditions) un 2
4.5 | Approche et atterrissage à partir P |
de la verticale du terrain à 2000f,
moteur réduit (avion
monomoteur seulement)

4.6 | Remise de gaz à la MDA P | M

4.7 | Remise de gaz de nuit et P > >
atterrissage sans phares (pour les
pilotes qualifiés de nuit, à
l'épreuve pratique uniquement)
48 | Liaisons ATC -Conformité aux
procédures de radiotéléphonie

5 Procédures anormales et
d'urgence (cette section peut être
_] combinée avec les sections 1 à 4)
5.1 | Décollage interrompu à une Pl M
vitesse raisonnable
5.2 | Panne moteur après décollage P
{avions monomoteurs seulement)
5.3 |simulation atterrissage sans P M
moteur (avions monomoteurs
seulement)

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2239

«< >
54 |Situations d'urgence simulées :

Feu ou fumées en vol P
ii. Pannes de systèmes, selon le
cas _
5.5 | Arrêt moteur et redémarrage en
vol (épreuve d’aptitude pratique Ph |

sur avion multimoteur seulement)

5.6 |Liaison ATC — Conformité aux
procédures de radiotéléphonie

6 Vol asymétrique simulé (cette
section peut être combinée avec
les sections 1 à 5)

6.1* | Panne moteur durant le décollage | P |—>} X M
(à une altitude garantissant la
sécurité ou au FS_ou FNPTII)

6.2* | Approche et remise des gaz Pl |
dissymétriques _
63 | Approche et atterrissage Ps |

dissymétriques

64 | Liaisons ATC — Conformité

procédures de radiotéléphonie

(@) Les rubriques signalées par un astérisque (*) dans la section 3B et pour un avion
multimoteur dans la section 6, doivent être effectuées en utilisant les seules références
instrumentales si la prorogation ou le renouvellement de la qualification de vol aux
instruments fait partie du contrôle de compétence ou de l’épreuve pratique d’aptitude. Si
les rubriques signalées par un astérisque (*) ne sont pas effectuées en utilisant les seules
références instrumentales lors du contrôle de compétence ou de l'épreuve pratique
d'aptitude, la qualification de classe ou de type est restreinte au VFR.

Article 28 : Pour être déclaré admis au certificat d'aptitude pratique, tout candidat doit:

(a) Sur avion monopilote : réussir à toutes les sections de l'épreuve pratique d'aptitude ou du

contrôle de compétence. L’échec à une rubrique d’une section entraîne l’échec de la totalité
de la section. En cas d’échec à plus d’une section, le candidat doit passer à nouveau la totalité
de l'épreuve ou du contrôle de compétence. En cas d’échec à une seule section, le candidat
doit passer à nouveau ladite section. En cas d'échec à une section quelconque de cette
nouvelle épreuve ou ce nouveau contrôle de compétence, y compris aux sections qu’il avait
réussies lors d’une tentative antérieure, le candidat doit passer à nouveau la totalité de
l'épreuve.

(b) Sur avion multipilote : réussir à toutes les sections de l'épreuve pratique d’aptitude ou du
contrôle de compétence. En cas d’échec à plus de cinq rubriques, le candidat doit passer à
nouveau la totalité de l'épreuve. En cas d’échec à cinq ou à moins de cinq rubriques, le
candidat doit passer à nouveau la ou lesdites section(s). En cas d’échec à une section
quelconque de cette nouvelle épreuve ou ce nouveau contrôle de compétence, y compris aux
sections qu'il avait réussies lors d’une tentative antérieure, le candidat doit passer à nouveau
la totalité de l'épreuve.

Article 29 : L'examinateur doit annoter dans un rapport chaque exercice effectué de l'épreuve
pratique d’aptitude ou du contrôle de compétence par l’une des annotations suivantes:
«satisfaisant» où «non satisfaisant ». En outre, il doit, après chaque tentative, conclure ce
rapport par sa proposition sur l'admission ou l'échec du candidat. Dans ce dernier cas,

Page 2240 Journal Officiel de la République Tunisienne — 11 juillet 2003

Le

N°55
lexaminateur doit se prononcer sur la nécessité ou non d’un complément de formation pour le
candidat.

Si le candidat n’a pas réussi à toutes les sections à l'issue de deux tentatives,
l'examinateur doit préciser dans son rapport l’obligation d’un complément de formation et
dans tous les cas, il doit fixer le contenu de ce complément.

L’examinateur transmet au jury des examens le rapport susvisé en vue de son
approbation.

Le nombre d'épreuves pratiques qui peuvent être tentées n’est pas limité.

Article_30 : Les conditions suivantes doivent être respectées lors du déroulement de l’épreuve
pratique d’aptitude ou du contrôle de compétence:

- Si un candidat décide d’interrompre l'épreuve ou le contrôle pour des raisons que
l'examinateur ne juge pas recevables, il sera considéré comme ayant échoué aux rubriques
qu'il n'a pas entreprises. Si l'épreuve ou le contrôle est interrompu pour des raisons jugées
recevables par l'examinateur, seules les rubriques non effectuées feront l'objet d'une épreuve
ou d'un contrôle ultérieur.

- A l'appréciation de l'examinateur, toute manœuvre ou procédure de l'épreuve ou du
contrôle peut être répétée une seconde fois par le candidat. L'examinateur peut mettre fin à
l'épreuve ou au contrôle à tout moment s'il estime que la démonstration du niveau de
compétence du candidat exige une nouvelle épreuve complète ou un nouveau contrôle
complet.

- Les contrôles et les procédures au poste de pilotage doivent être effectués
conformément au manuel d'exploitation de l’avion utilisé ainsi qu'aux méthodes de travail en
équipage, s’il y a lieu. Les données relatives aux performances pour le décollage, l'approche
et l’atterrissage doivent être calculées par le candidat conformément au manuel d‘exploitation
ou au manuel de vol du type d’avion considéré.

Les hauteurs ou altitudes de décision et les hauteurs ou altitudes minimales de descente et
d'approche interrompue doivent être déterminées à l’avance par le candidat pour l’obtention
du brevet de pilote de ligne avion et par le détenteur de la qualification de classe ou de type
durant le contrôle de compétence, selon le cas.

Article 31 : Au cours, de l'épreuve pratique d’aptitude ou du contrôle de compétence, le
candidat doit démontrer son aptitude à:
- manœuvrer l’avion dans le cadre de ses limitations :
- exécuter toutes les manœuvres avec souplesse et précision :
- faire preuve d’un bon jugement dans la conduite du vol ;
- appliquer ses connaissances aéronautiques ;
- garder à tout instant le contrôle de l’avion de telle manière que la réussite d'une
procédure ou d'une manœuvre ne fasse jamais de doute ;
- comprendre et appliquer les procédures de travail en équipage et d’incapacité. le cas
échéant ;
- communiquer efficacement avec les autres membres de l’équipage, le cas échéant.
L’examinateur doit tenir compte des conditions de turbulence et des qualités

manœuvrières et des performances du type d’avion utilisé. Les tolérances suivantes
constituent une orientation générale :

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2241

«< >
Hauteur

- Généralement + 100 pieds

- Début d’une remise des gaz à la hauteur de décision + 50 pieds/-0 pied

- Hauteur /altitude minimale de descente + 50 pieds/-0 pied
Alignement

- Sur les aides radio +5°

- Approche de précision demi-déviation de l’index

d’alignement de piste
et d’alignement de

descente
Cap
- Tous les moteurs en fonctionnement +5°
- Avec panne moteur simulée + 10°
Vitesse
- Tous les moteurs en fonctionnement +5 nœuds
- Avec panne de moteur simulée + 10 nœuds/-5 nœuds

Chapitre 4 : Privilèges et validité de la licence de pilote de ligne avion

Article 32 : Sous réserve des conditions supplémentaires spécifiées dans la législation et la
réglementation en vigueur, la licence de pilote de ligne avion permet à son titulaire :

a) D'’exercer tous les privilèges des titulaires des licences de pilote privé avion et de
pilote professionnel avion ainsi que de la qualification de vol aux instruments
avion,

b) D'’exercer les fonctions de pilote commandant de bord ou de copilote d’avion
dans le transport aérien commercial.

Article 33 : La validité de la licence est déterminée par la validité des qualifications qu'elle
contient et du certificat médical de classe 1 qui lui est associé.

Dans tous les cas, la validité dudit certificat médical ne peut excéder 12 mois
pour les personnes âgées de moins de 40 ans et de 6 mois pour celles ayant 40 ans ou plus.

Article 34 : Le titulaire de la licence de pilote de ligne avion s'abstiendra d'exercer les
privilèges de sa licence dès qu'il ressentira une diminution de son aptitude physique ou
mentale de nature à le mettre dans l'incapacité d'exercer en sécurité ses privilèges.

Article 35 : Le titulaire de la licence de pilote de ligne avion ne doit pas exercer les privilèges
de sa licence pendant toute période où il souffre d’une diminution de l’aptitude physique et

mentale de quelque origine qu'elle soit, qui serait de nature à interdire l'octroi ou le
renouvellement de son certificat médical.

Article 36 : Le titulaire de la licence de pilote de ligne avion ne doit pas exercer les privilèges
de sa licence s’il se trouve sous l'influence d’une substance psychoactive qui pourrait le
rendre inapte à exercer ces privilèges correctement et de façon sûre et ne doit faire aucun
usage de substances qui posent des problèmes de santé,

Page 2242

«

Journal Officiel de la République Tunisienne — 11 juillet 2003

N°55
Article 37. : Le titulaire d’une licence de pilote de ligne avion âgé de 60 ans et plus ne peut
pas exercer les fonctions de pilote commandant de bord ou de copilote à bord d’un aéronef
effectuant des opérations de transport aérien commercial.

Article 38 : La forme et le contenu de la licence de pilote de ligne avion sont fixés par
décision du ministre des technologies de la communication et du transport.

Chapitre 5 : Délivrance d’une licence de pilote de ligne avion
sur la base d’une licence étrangère de pilote de ligne avion

Article 39 : Tout candidat à l'obtention d'une licence de pilote de ligne avion, sur la base
d’une licence étrangère de pilote de ligne avion, doit remplir les conditions suivantes :

1) être titulaire d'une licence étrangère de pilote de ligne avion, délivrée par un Etat
signataire de la convention relative à l'aviation civile internationale signée à
Chicago le 7 décembre 1944 :

2) satisfaire aux conditions exigées pour l'obtention de la licence de pilote de ligne
avion prévues dans le présent arrêté en ce qui concerne :

. L'âge ;

. L'aptitude physique et mentale ;

. L'expérience minimale en vol ;

. Le niveau minimum d'instruction exigé.

3) Avoir suivi la formation théorique modulaire définie à l’article 9 du présent
arrêté dans un centre de formation agréé.

Article 40 : Le candidat ayant rempli les conditions prévues à l'article 39 du présent arrêté
doit passer les examens théoriques prévues à l’article 11 et conformément aux procédures
d'organisation citées aux articles 14, 15, 17 et 18 du présent arrêté.

Les conditions de réussite à cet examen et la période de validité du certificat d'aptitude
théorique du brevet de pilote de ligne avion sont soumises aux dispositions des articles 12 et
13 du présent arrêté.

Le candidat titulaire du certificat d’aptitude théorique de pilote de ligne avion en cours de
validité, doit passer les épreuves pratiques d’aptitude du brevet de pilote de ligne avion et
conformément aux dispositions des articles 21 à 31 du présent arrêté.

Article 41: Le candidat doit joindre à sa demande les documents suivants:

- Une photocopie d’une pièce d’identité :

- Une copie certifiée conforme des documents justifiant le niveau d'instruction, de la
licence et de l’expérience en vol ;

- Un certificat médical de classe 1 en cours de validité ;

- Une copie du reçu de paiement des redevances de participation à l’examen
théorique de la session d'examen considérée ;

- Une attestation délivrée par le centre de formation justifiant que le candidat a suivi
le programme de la formation modulaire homologuée de pilote de ligne avion ;

- Une attestation de réussite à l'examen d'aptitude pour l’utilisation de la langue
anglaise cité à l’article 8 de l'arrêté du ministre des technologies de la
communication et du transport du 1 juillet 2003, fixant les conditions ; de délivrance de
la qualification de vol aux instruments avion.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2243

< >
Toute demande ne comportant pas les pièces demandées définies dans le présent
article ou parvenue après la date de clôture de la liste des candidatures est rejetée. Le cachet
de la poste ou la date de l'enregistrement au bureau d'ordre des services mentionnés dans
l'avis de presse visé à l’article 15 du présent arrêté faisant foi pour déterminer la date d’envoi
ou d'arrivée.

Chapitre 6 : Validation d’une licence étrangère de pilote de ligne avion

Article 42 : Une licence étrangère de pilote de ligne avion délivrée par un Etat signataire de la
convention relative à l’aviation civile internationale signée à Chicago le 7 décembre 1944
peut être validée pour être utilisée à bord d’aéronefs immatriculés en Tunisie dans les
conditions suivantes :

- Si le titulaire de la licence étrangère de pilote de ligne avion désire exercer contre
rémunération les privilèges liés à cette licence, il doit remplir les conditions suivantes :

eSatisfaire, par une épreuve pratique aux conditions de prorogation de la
qualification de type et de classe multimoteur avion correspondant aux privilèges
de la licence détenue, et

eDémontrer qu’une connaissance satisfaisante de la législation et de la
réglementation nationale dans le domaine aéronautique a été acquise :

+ Démontrer une connaissance de la langue anglaise dans les circonstances en vol et
au sol et pouvoir communiquer en anglais avec les autres membres de l’équipage.

e Remplir les conditions d’expérience en vol définies dans le présent arrêté.

- Pour pouvoir exercer les fonctions de pilote commandant de bord sur un avion dont il
détient la qualification de type, le titulaire de la licence étrangère de pilote de ligne avion doit
justifier d’une expérience de vol comportant au moins 2000 heures de vol en qualité de pilote
commandant de bord sur ce même type d’avion.

- Si le titulaire de la licence étrangère de pilote de ligne avion désire exercer à titre privé
les privilèges liés à cette licence, il doit démontrer qu’une connaissance satisfaisante de la
législation et la réglementation nationale dans le domaine aéronautique a été acquise.

Cette validation est délivrée, sous forme d’une autorisation temporaire, qui sera
jointe à cette licence.

La validation confère à la licence étrangère, sauf restriction mentionnée sur cette
validation, les mêmes privilèges que la licence tunisienne de pilote de ligne avion et ne
dépassera en aucun cas la durée de validité de la licence elle-même et n’accordera pas de
privilèges supplémentaires que ceux permis par la licence d’origine.

Chapitre 7 : Mesures particulières

Article 43 : Tout candidat, qui à la date de publication du présent. arrêté, a accompli ou
poursuit un cycle de formation théorique de pilote de ligne avion dans un centre de formation
agréé ou détient un ou deux certificats partiels en cours de validité du certificat d'aptitude
théorique du brevet de pilote de ligne avion, et ce conformément aux dispositions de l’arrêté
du ministre du transport du 28 juillet 1995 fixant le régime des examens pour l’obtention du
brevet de pilote de ligne avion, peut se présenter avant le 31 décembre 2006 aux épreuves
théoriques du certificat d'aptitude théorique du brevet de pilote de ligne avion ou au(x)
certificat(s) manquant(s) et conformément aux dispositions de l’arrêté cité dans cet article.

Page 2244 Journal Officiel de la République Tunisienne — 11 juillet 2003

Le

N°55
A cet effet, le candidat doit joindre à sa demande une attestation délivrée par le centre de
formation agréé visé au premier paragraphe du présent article, justifiant qu’il a accompli ou
poursuit le cycle de formation concerné à la date de publication du présent arrêté.

Article 44 :Tout candidat, qui à la date de publication du présent arrêté a accompli ou poursuit
un cycle de formation pratique du certificat d'aptitude pratique du brevet de pilote de ligne
avion dans un centre de formation agrée ou détenteur du certificat d’aptitude théorique en
cours de validité du brevet de pilote de ligne avion et ce conformément aux dispositions de
l'arrêté du ministre du transport du 28 juillet 1995 fixant le régime des examens pour
l’obtention du brevet de pilote de ligne avion, peut se présenter avant le 31 décembre 2003
aux épreuves pratiques pour l’obtention du certificat d'aptitude pratique du brevet de pilote de
ligne avion et conformément aux dispositions de l’arrêté visé au présent article.

A cet effet, le candidat doit joindre à sa demande une attestation délivrée par le même centre
de formation agréé visé au premier paragraphe du présent article, justifiant qu’il a accompli
ou poursuit le cycle de formation concerné à la date de publication du présent arrêté.

Ce candidat doit, à partir de la date du 31 décembre 2003 se présenter directement aux
épreuves pratiques d’aptitude pour l'obtention du certificat d’aptitude pratique du brevet de
pilote de ligne avion et conformément aux articles 21 à 31 du présent arrêté.

Article 45 : Tout candidat titulaire du baccalauréat scientifique ou technique ou d’un diplôme
étranger équivalent et d’une licence tunisienne de pilote professionnel avion avec la
qualification de vol aux instruments avion mention «avion mulitmoteurs », obtenues avant la
date du 31 décembre 2004 et ayant accompli 700 heures de vol sur avion, est dispensé de la
condition relative au niveau d'instruction s’il suit la formation théorique modulaire du brevet
de pilote de ligne avion visé à l’article 9 du présent arrêté et peut se présenter aux épreuves
théoriques et pratiques du brevet de pilote de ligne avion. Ce candidat doit suivre avant la
formation théorique susvisé dans le centre agréé, un programme de mise à niveau en
mathématiques et sciences physiques préparé par ce centre.

Article 46: Tout candidat qui n’est pas titulaire du baccalauréat et titulaire de la licence
tunisienne de pilote professionnel avion avec la qualification de vol aux instruments avion
mention «avion mulitmoteurs », obtenues avant la date de publication du présent arrêté et
ayant accompli 2000 heures de vol sur avion, est dispensé de la condition relative au niveau
d'instruction s’il suit la formation modulaire du brevet de pilote de ligne avion visé à l’article
9 du présent arrêté et peut se présenter aux épreuves théoriques et pratiques du brevet de
pilote de ligne avion. Ce candidat doit suivre avant cette formation théorique dans un centre
agréé, un programme de mise à niveau en mathématiques et sciences physiques préparé par ce
centre.

Article 47 : Les licences de pilote de ligne avion délivrées avant la date de publication du
présent arrêté doivent être remplacées avant la date du 31 décembre 2004, par des licences
dont le contenu et la forme sont conformes aux dispositions de la décision visée à l’article 38
du présent arrêté sous réserve que le titulaire de la licence remplit les conditions de
renouvellement ou de prorogation de la qualification ou des qualifications associées à la
licence prévues à l’arrêté du ministre des technologies de la communication et du transport
du 1“ juillet 2003, fixant les conditions de délivrance de la qualification de vol aux instruments avion et
à l’arrêté du ministre des technologies de la communication et du transport du 1° juillet 2003, fixant les
conditions de délivrance des qualifications de type et de classe avion.

N°55 Journal Officiel de la République Tunisienne — 11 juillet 2003 Page 2245

« >
Article 48 : Les dispositions de l'arrêté du ministre du transport du 18 février 1994 relatif à la
licence de pilote de ligne avion demeurent en vigueur jusqu’à la date du 30 décembre 2004 et
ce pour les détenteurs de la licence de pilote de ligne avion avant la date de publication du
présent arrêté et ne remplissant pas les conditions de renouvellement ou de prorogation
prévues par les deux arrêtés visés à l’article 47 du présent arrêté.

Les dispositions de l'arrêté du ministre du transport du 18 février 1994 susvisé ainsi que
celles de l'arrêté du ministre du transport du 28 juillet 1995 fixant le régime des examens pour
l'obtention du brevet de pilote de ligne avion, demeurent en vigueur jusqu’à la date du:

e 30 décembre 2003 pour les candidats aux épreuves pratiques visées à l’article 44 du
présent arrêté ;

e_ 30 décembre 2006 pour les candidats aux épreuves théoriques visées à l’article 43 du
présent arrêté.

Article 49 : sont abrogées toutes dispositions antérieures et contraires au présent arrêté.

Article 50: Le présent arrêté sera publié au journal officiel de la République Tunisienne.

Tunis, le 1” juillet 2003.

Le ministre des technologies de la communication et du transport

Sadok Rabah
Vu
Le Premier ministre
Mohamed Ghannouchi
Page 2246 Journal Officiel de la République Tunisienne — 11 juillet 2003 N°55
>

«<
MINISTERE DU TOURISME, DU
COMMERCE ET DE L'ARTISANAT

MINISTERE DES DOMAINES DE L'ETAT
ET DES AFFAIRES FONCIERES

Arrêté du ministre du tourisme, du commerce et
de l'artisanat du 1°” juillet 2003, modifiant l'arrêté
du ministre du commerce du 26 juillet 2001,
portant approbation du cahier des charges pour
l'exercice de la profession de conseiller en
exportation.

Le ministre du tourisme, du commerce et de l'artisanat,

Vu la loi n° 99-37 du 3 mai 1999, relative à
l'organisation de la profession de conseiller en exportation,

Vu la loi n° 2001-66 du 10 juillet 2001, relative à la
suppression des autorisations administratives délivrées par
les services du ministère du commerce,

Vu le décret n° 93-982 du 3 mai 1993, relatif à la

relation entre l'administration et ses usagers et notamment
ses articles 2 et 3,

Vu le décret n° 96-49 du 16 janvier 1996, fixant les
plans de mise à niveau de l'administration et les modalit
de leur élaboration, réalisation et suivi,

Va l'arrêté du Premier ministre du 29 juin 1996, relatif à
la fixation du plan de mise à niveau central pour la
modernisation de l'administration, tel que modifié par
l'arrêté du 10 janvier 1998,

Va l'arrêté du ministre du commerce du 22 juillet 1996,
relatif à la fixation du plan de mise à niveau du ministère du
commerce, tel que modifié par l'arrêté du 2 septembre 1999,

Va l'arrêté du ministre du commerce du 26 juillet 2001,
portant approbation du cahier des charges pour l'exercice de
la profession de conseiller en exportation.

Arrêt

Article premier. - Les dispositions du deuxième point de
l'article 7 du cahier des charges relatif à l'exercice de la
profession de conseiller en exportation annexé à l'arrêté du
ministre du commerce du 26 juillet 2001, portant
approbation du cahier des charges pour l'exercice de la
profession de consiller en exportation sont abrogées et
remplacées par les dispositions suivantes :

"Le retrait et le dépôt de la déclaration et du cahier des
charges se font auprès de la direction générale de la
coopération économique et commerciale au ministère du
tourisme, du commerce et de l'artisanat et des directions
régionales du commerce relevant du ministère".

Art. 2. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.
Tunis, le 1° juillet 2003.

Le ministre du tourisme, du commerce et
de l'artisanat

Décret n° 2003-1550 du 2 juillet 2003, fixant les
modalités de la tenue du registre des droits réels
grevant les constructions, ouvrages et
équipements fixes édifiés sur le domaine public
des ports de pêche.

Le Président de la République,

Sur proposition du ministre des domaines de l'Etat et
des affaires foncières,

Vu la loi n° 2002-47 du 14 mai 2002, relative aux ports
de pêche et notamment son article 49,

Vu le décret n°90-999 du 11 juin 1990, fixant les
attributions du ministère des domaines de l'Etat et des
affaires foncières,

Vu le décret n° 99-1235 du 31 mai 1999, portant
organisation du ministère des domaines de l'Etat et des
affaires foncières,

Va l'avis du ministre de l'agriculture, de l'environnement
et des ressources hydrauliques,

Vu l'avis du tribunal administratif.

Décrète :

Article premier. - Les services chargés du recensement
des biens publics au ministère des domaines de l'Etat et des
affaires foncières procèdent à la tenue d'un registre
dénommé "registre des droits réels grevant les
constructions, ouvrages et équipements fixes édifiés sur le
domaine public des ports de pêche".

Aït. 2. - Les droits réels grevant les constructions,
ouvrages et équipements fixes revenant au titulaire de la
concession ou à son substitut sont inscrits au registre visé à
l'article premier du présent décret selon les cas prévus par la
loi n° 2002-47 du 14 mai 2002, relative aux ports de pêche.

Ils y sont aussi inscrits, les droits des créanciers grevant
les constructions, ouvrages et équipements fixes cités à
l'alinéa premier du présent article.

Art. 3. - Les droits réels du titulaire de la concession
sont inscrits sur sa demande, adressée au ministère des
domaines de l'Etat et des affaires foncières, soit directement
en la déposant au bureau d'ordre central, soit par lettre
recommandée avec accusé de réception accompagnée des
pièces suivantes :

- le contrat de concession et le cahier des charges qui y
est rattaché ainsi que leur décret d'approbation,

- le plan de situation des constructions, ouvrages et
équipements fixes objet des droits réels en question
approuvé par l'autorité chargée de la gestion des ports de
pêche.

En cas de transfert desdits droits, le bénéficiaire de cette
opération doit présenter l'acte de transfert ainsi que l'accord
y afférent du ministre de l'agriculture, de l'environnement et
des ressources hydrauliques.

Mondher Zenaïdi : : : es :
: L'inscription au registre doit faire mention du nom et
Vu prénom du titulaire de la concession, sa nationalité, son
Le Premier ministre adresse, sa date et lieu de naissance, et ce, pour les
Mohamed Ghannouchi personnes physiques ; de la forme de la société, sa raison ou
N°55 Journal Officiel de la République Tunisienne 11 juillet 2003 Page 2247

>

sa dénomination sociale, son siége social et son numéro
d'immatriculation au registre de commerce, et ce, pour les
personnes morales.

Doivent également être inscrits, les références du
contrat de concession, de son décret d'approbation et un
descriptif des constructions, ouvrages et équipements fixes
concernés par les droits réels.

En cas de transfert de ces droits, l'inscription doit porter
sur les références de l'acte de transfert et de l'autorisation y
afférente du ministre de l'agriculture, de l'environnement et
des ressources hydrauliques.

Art. 4. - Les droits des créanciers grevant les
constructions, ouvrages et équipements fixes édifiés dans le
cadre d'une concession d'occupation du domaine public des
ports de pêche sont inscrits sur demande adressée de leur
part au ministère du domaine de l'Etat et des affaires
foncières en la déposant au bureau d'ordre central ou par
lettre recommandée avec accusé de réception.

Sont joints à ladite demande, le contrat d'hypothèque,
l'accord du ministre de l'agriculture, de l'environnement et
des ressources hydrauliques et un plan des constructions,
ouvrages et équipements fixes concernés.

L'inscription fait état dans ce cas des noms, prénoms
professions, adresses, nationalités date et lieux de naissance
de toutes les parties concernées par l'hypothèque, et ce,
pour les personnes physiques. Au cas où l'une des parties
concernées par le contrat d'hypothèque est une personne
morale, il y a lieu d'inscrire sa forme juridique, sa raison ou
dénomination sociale, son siége social, son numéro
d'immatriculation au registre de commerce et le nom de son
représentant légal.

L'inscription doit également faire mention des
références du contrat d'hypothèque, de l'approbation du
ministre de l'agriculture, de l'environnement et des
ressources hydrauliques, des données relatives à la valeur
du prêt accordé, au titulaire de la concession, la durée du
prêt, ses échéances et intérêts y afférents et un descriptif des
constructions, ouvrages et équipements fixes concernés par
le contrat en question.

Art. 5. - Quiconque peut consulter le registre visé à
l'article premier du présent décret au siège de
l'administration chargée de sa tenue. Il peut également
obtenir une attestation d'inscription, un extrait ou une copie
certifiée conforme dudit registre.

Art. 6. - Le ministre des domaines de l'Etat et des
affaires foncières procède à la radiation de tous les droits
réels inscrits à l'expiration de la durée de la concession, en
cas de son retrait par l'administration pour une cause autre
que celle se rapportant au manquement du titulaire de la
concession aux obligations prévues au contrat, en cas de
force majeure ou cas fortuit, et ce, après avoir été informé
par l'autorité chargée de la gestion des ports de pêche.

Il procède à la radiation des hypothèques dans les cas
non prévus au paragraphe premier du présent article.

Art. 7. - Les ministres des domaines de l'Etat et des
affaires foncières et de l'agriculture, de l'environnement et
des ressources hydrauliques sont chargés, chacun en ce que
le concerne, de l'exécution du présent décret qui sera publié
au Journal Officiel de la République Tunisienne.

Tunis le, 2 juillet 2003.

Zine El Abidine Ben Ali

Décret n° 2003-1551 du 2 juillet 2003, fixant la
composition, les attributions et les modalités de
fonctionnement de la commission de
reconnaissance et de conciliation en matière
d'expropriation.

Le Président de la République,

Sur proposition du ministre des domaines de l'Etat et
des affaires foncières,

Vu la loi n° 76-85 du 11 août 1976, portant refonte de la
législation relative à l'expropriation pour cause d'utilité
publique, telle que modifiée et complétée par la loi n° 2003-
26 du 14 avril 2003 et notamment son article 10 (nouveau),

Vu le décret n° 90-999 du 11 juin 1999, fixant les
attributions du ministère des domaines de l'Etat et des
affaires foncières,

Vu l'avis des ministres de l'intérieur et du
développement local et de la justice et des droits de
l'Homme,

Vu l'avis du tribunal administratif.

Décrète :

CHAPITRE PREMIER
Composition de la commission

Article premier. - La commission de reconnaissance et
de conciliation en matière d'expropriation créée en vertu de
l'article 10 (nouveau) de la loi susvisée est composée de :

- un magistrat : président,

- un représentant du gouverneur : membre,

- le directeur régional des domaines de l'Etat et des
affaires foncières ou son représentant : membre,

- le directeur régional de l'office de la topographie et de
la cartographie ou son représentant : membre,

- un représentant du ministère ou de l'entreprise
bénéficiaire de l'expropriation : membre,

- l'expert des domaines de l'Etat : membre,

- un représentant de la conservation de la propriété
foncière : membre,

- un représentant de la municipalité ou des municipalités
du lieu de situation de l'immeuble exproprié : membre.

Les membres de la commission sont désignés par arrêté
du ministre des domaines de l'Etat et des affaires foncières
sur proposition des ministres, des gouverneurs, des
présidents des municipalités et des chefs des entreprises
concernés.

Le président de la commission peut convoquer toute
personne dont il juge la présence utile pour émettre un avis
avec voix consultative.

CHAPITRE II
Les attributions de la commission

Art. 2. - La commission de reconnaissance et de
conciliation veille sur le déroulement de toutes les mesures
préliminaires de l'opération d'expropriation au vu d'un
dossier élaboré par la partie concernée par l'expropriation
comportant les documents et les études concernant le projet
à réaliser, ainsi que sur les enquêtes effectuées concernant
l'immeuble à exproprier, les ayants- droit et autres titulaires
de droits existants sur l'immeuble à exproprier. A cet effet,
elle est chargée notamment de :

Page 2248

«

Journal Officiel de la République Tunisienne

11 juillet 2003 N°55
1) ordonner un complément d'enquête sur les ayants-
droit effectifs des immeubles à exproprier, obtenir, le cas
échéant, les actes de décès pour ceux qui sont décédés,
connaître leur adresse et celles de leurs héritiers, et ce, en
collaboration avec toutes les administrations qui peuvent
aider à réaliser ces opérations,

2) ordonner à l'expropriant de procéder à la publicité de
l'intention d'exproprier et de s'assurer de la conformité de
cette publicité à la loi,

3) convoquer à son siège toutes les parties concernées
par l'opération d'expropriation par la voie administrative
en vue d'arriver à un accord sur le montant des
indemnités dues. de fixer la valeur de l'immeuble à
exproprier au vu de deux rapports, l'un établi par l'expert
des domaines de l'Etat, l'autre par un expert inscrit sur la
liste des experts judiciaires que les ayants-droit ou
certains d'entre eux peuvent choisir ainsi que de leur
proposer cette valeur,

4) ordonner à l'administration expropriante d'établir le
plan de morcellement définitif en cas d'expropriation
partielle ou le plan définitif concernant l'immeuble non
immatriculé, et ce, par le biais de l'office de la topographie
et de la cartographie, un géomètre ou tout autre organisme
dûment habilité à cet effet.

CHAPITRE III
Modalités de fonctionnement de la commission

Art. 3. - La commission se réunit au siège du
gouvernorat sur convocation de son président chaque fois
qu'il est nécessaire.

Les membres de la commission sont convoqués par la
voie administrative.

La commission ne peut se réunir qu'en présence des
deux tiers au moins de ses membres. Si ce quorum n'est pas
atteint, la commission sera convoquée de nouveau dans un
délai ne dépassant pas huit jours et la réunion aura lieu quel
que soit le nombre des présents.

La commission émet son avis à la majorité des membres
présents. En cas d'égalité des voix, celle du président sera
prépondérante.

L'avis de la commission est consigné dans un rapport
motivé qui sera adressé à l'expropriant.

Art. 4. - Le secrétariat de la commission est assuré par
la direction régionale des domaines de l'Etat et des affaires
foncières territorialement compétente qui détient les
dossiers qui lui sont soumis et établit les procès-verbaux de
ses réunions.

Art. 5. - Les ministres de l'intérieur et du développement
local, de la justice et des droits de l'Homme et des domaines
de l'Etat et des affaires foncières sont chargés, chacun en ce
qui le concerne, de l'exécution du présent décret qui sera
publié au Journal Officiel de la République Tunisienne.

Tunis le, 2 juillet 2003.

Zine El Abidine Ben Ali

affaires foncières du 8 juillet 2003, portant
ouverture d'un concours interne sur épreuves
pour la promotion au grade de conservateur des

bibliothèques ou de documentation à la
conservation de la propriété foncière.

Le ministre des domaines de l'Etat et des affaires
foncières,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l'Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l'ont modifiée ou complétée et
notamment la loi n° 97-83 du 20 décembre 1997,

Vu la loi n° 91-61 du 22 juillet 1991, relative à la
conservation de la propriété foncière,

Vu le décret n° 99-2762 du 6 décembre 1999, fixant le
statut particulier du corps des personnels des bibliothèques
et de la documentation dans les administrations publiques,

Vu l'arrêté du 24 octobre 2001, fixant les modalités
d'organisation du concours interne sur épreuves pour la
promotion au grade de conservateur des bibliothèques ou de
documentation à la conservation de la propriété foncière.

Arrête :

Article premier. — Est ouvert à la conservation de la
propriété foncière, le 30 août 2003 et jours suivants, un
concours interne sur épreuves pour la promotion au grade
de conservateur des bibliothèques ou de documentation.

Art. 2.
deux (2).

Art. 3. - La date de clôture de la liste des candidatures
est fixée au 30 juillet 2003.

Art. 4. — Les dossiers de candidatures doivent être
adressés par lettre recommandée ou déposés au bureau
d'ordre central de la conservation de la propriété foncière.

Tunis, le 8 juillet 2003.

Le ministre des domaines de l'Etat et des

Le nombre de postes à pourvoir est fixé à

affaires foncières
Ridha Grira
Vu
Le Premier ministre

Mohamed Ghannouchi

MINISTERE DE L'INDUSTRIE
ET DE L'ENERGIE

NOMINATION
Par décret n° 2003-1552 du 25 juin 2003.
Monsieur Habib Essid, ingénieur général, est nommé

chargé de mission au ministère de l'industrie et de l'énergie,
à compter du 13 juin 2003.

N°55 Journal Officiel de la République Tunisienne

11 juillet 2003 Page 2249

>
Arrêté du ministre de l'industrie et de l'énergie du
1° juillet 2003, portant homologation des normes
tunisiennes relatives aux piles électriques.

Le ministre de l'industrie et de l'énergie,

Vu le décret du 10 octobre 1919, sur la répression des
fraudes dans le commerce des marchandises, des produits
alimentaires et des récoltes,

Vu la loi n° 82-66 du 6 août 1982, relative à la normalisation
et à la qualité et notamment les articles 2, 9 et 10,

Vu la loi n° 91-64 du 29 juillet 1991, relative à la
concurrence et aux prix, telle que modifiée et complétée par
la loi n° 93-83 du 26 juillet 1993, la loi n° 95-42 du 24 avril
1995 et la loi n° 99-41 du 10 mai1999,

Vu la loi n° 92-117 du 7 décembre 1992, relative à la
protection du consommateur,

Vu la loi n° 95-6 du 23 janvier 1995, portant ratification
des accords de l'Uruguay round,

Vu le décret n° 83-724 du 4 août 1983, fixant les
catégories de normes et les modalités de leur élaboration et
de leur diffusion,

Vu l'arrêté du ministre de l'économie nationale du 15
mai 1992, portant homologation des normes tunisiennes
relatives aux piles électriques,

Vu les résultats de l'enquête publique relative aux
normes objet du présent arrêté, annoncée au bulletin officiel
de l'institut national de la normalisation et de la propriété
industrielle,

Vu le rapport de la directrice générale de l'institut
national de la normalisation et de la propriété industrielle.

Arrête :

Article premier. - Sont homologuées, les normes
tunisiennes :

NT 113.21(2001) : piles électriques - partie 1
généralités,

NT 113.22 (2001) : piles électriques - partie 2 : feuilles
de spécifications.

Art.2. - Les normes visées à l'article premier du présent
arrêté sont d'application obligatoire pour les producteurs,
les commerçants, les importateurs et les services publics.

Sous réserve des dérogations prévues par l'article 16 de
la loi n° 82-66 du 6 août 1982 susvisée, la référence aux
normes homologuées, citées à l'article premier du présent
arrêté ou la mention explicite de leur application est
obligatoire dans les clauses, spécifications et cahiers des
charges des marchés passés par l'Etat, les conseils
régionaux, les communes, les établissements publics et les
entreprises publiques.

Art. 3. - Les piles électriques contenant plus de 0,0005%
en poids de mercure ou plus de 0,025% en poids de
cadmium sont interdites, y compris dans les cas où ces piles
sont incorporées dans des appareils.

Les piles type "bouton" ou les piles composées
d'éléments de type “bouton” ne contenant pas plus de 2%
en poids de mercure ne sont pas soumises à cette
interdiction.

Art. 4. - Le marquage des piles électriques exigé par la
norme NT 113.21 (2001) susvisée doit être réalisé au moins
en langue arabe. Lorsque le nom ou la marque commerciale
du fabricant ou du fournisseur ne sont pas déposés auprès
de l'institut national de la normalisation et de la propriété
industrielle, l'indication du nom du fabricant ou du
distributeur doit figurer au marquage.

La mention "ne pas jeter au feu"doit figurer au
marquage à l'exception des piles désignées comme étant des
“piles petites” par les normes citées à l'article premier du
présent arrêté.

Art.5. - Les normes citées à l'article premier du présent
arrêté prennent effet trois mois après la date de publication
du présent arrêté au Journal Officiel de la République
Tunisienne.

Aït. 6. - Les infractions aux dispositions du présent
arrêté sont constatées, poursuivies et  réprimées
conformément à la législation en vigueur en matière de
répression des fraudes.

Aït. 7. - Sont abrogées, toutes les dispositions
antérieures contraires au présent arrêté, notamment celles
de l'arrêté du 15 mai 1992 susvisé.

Art. 8. - Le présent arrêté sera publié dans la partie
officielle du bulletin de l'institut national de la
normalisation et de la propriété industrielle.

Tunis, le 1° juillet 2003.
Le ministre de l'industrie et de l'énergie
Moncef Ben Abdallah
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de l'énergie du
1” juillet 2003, portant autorisation de cession
totale d'intérêts dans le permis de recherche
d'hydrocarbures dit permis "Makthar" et deuxième
renouvellement de sa période de validité.

Le ministre de l'industrie et de l'énergie,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l'exploitation des substances minérales du second groupe,
ensemble les textes qui l'ont modifié ou complété,

Vu le décret du 1° janvier 1953 sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la recherche
et la production des hydrocarbures liquides et gazeux ratifié
par la loi n° 85-93 du 22 novembre 1985, tel que modifié
par la loi n° 87-9 du 6 mars 1987,

Vu la loi n° 85-53 du 7 mai 1985, portant approbation
de la convention et ses annexes signées à Tunis, le 7
novembre 1984 entre l'Etat Tunisien d'une part, l'Entreprise
Tunisienne d'Activités Pétrolières et la société Springfield
Resources Inc d'autre part,

Vu la loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production des
hydrocarbures liquides et gazeux,

Page 2250

«

Journal Officiel de la République Tunisienne

11 juillet 2003 N°55
Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros de repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Ce permis renouvelé couvre une superficie de 2964 km?,
soit 741 périmètres élémentaires et est délimité par les
sommets et les numéros de repères figurant dans le tableau
ci-après, et ce, conformément au décret susvisé n° 2000-
946 du 2 mai 2000 :

un . h . . Sommets N° de repères
Vu l'arrêté du ministre de l'économie nationale du 5
février 1985, portant institution du permis de recherche de 1 274 700
substances minérales du second groupe dit permis 2 27467
"Makthar" au profit de l'Entreprise Tunisienne d'Activités
Pétrolières et de la société Springfield Resources Inc, 3 270 672
Vu l'arrêté du ministre de l'énergie et des mines du 4 4 270 668
septembre 1987, portant admission du permis de recherche s AA 668
"Makthar" au bénéfice des dispositions du décret-loi
susvisé n° 85-9 du 14 septembre 1985, 6 244 666
Vu l'arrêté du ministre de l'énergie et des mines du 17 7 240 666
février 1989, portant extension de neuf mois de la durée de
validité de la période initiale du permis "Makthar", 8 240 648
Vu l'arrêté du ministre de l'économie nationale du 20 9 232 648
février 1990, portant premier renouvellement du permis 10 232 642
"Makthar", 5
Vu l'arrêté du ministre de l'économie nationale du 26 il 212 642
novembre 1991, portant extension d'une année de la durée de 12 212 638
validité du premier renouvellement du permis "Makthar", 13 210 638
Vu l'arrêté du ministre de l'économie nationale du 26 14 210 636
novembre 1992, portant extension de six mois de la durée de
validité du premier renouvellement du permis "Makthar", 15 204 636
Vu la demande déposée à la direction générale de 16 204 634
l'énergie le 16 juillet 2002, par laquelle la société 17 188 634
Springfield Resources Inc, a sollicité l'autorisation de céder
la totalité de ses intérêts dans le permis "Makthar" au profit 18 188 618
de la société "Hydrocarbure Tunisie Corporation", 19 192618
Vu la demande déposée à la direction générale de 20 192 614
l'énergie le 16 juillet 2002, par laquelle l'Entreprise
se A Été PRE FA 21 204 614
Tunisienne d'Activités Pétrolières et la société
Hydrocarbure Tunisie Corporation ont sollicité le deuxième 22 204 612
renouvellement du permis "Makthar", 23 202 612
Vu l'avis favorable émis par le comité consultatif des 24 202 610
hydrocarbures lors de sa réunion du 12 septembre 2002,
Vu le rapport du directeur général de l'énergie. 25 200 610
Arrête : 26 200 608
Article premier. - Est autorisée, la cession totale des intérêts 27 198 608
de la société Springfield Resources Inc dans le permis de 28 198 600
recherche d'hydrocarbures dit "permis Makthar" au profit de la
compagnie "Hydrocarbure Tunisie Corporation". 29 194 600
Suite à cette cession d'intérêts les pourcentages de 30 194 594
participation des cotitulaires sont répartis comme suit : 31 188 504
- Entreprise Tunisienne d'Activités Pétrolières : 55%
- Hydrocarbure Tunisie Corporation : 45% 32 188 574
Art. 2. - Cette cession entrera en vigueur à partir de la 33 180 574
date de publication du présent arrêté au Journal Officiel de 34 180 580
la République Tunisienne. | | | 35 172 580
Aït. 3. - Est renouvelé, pour une période de trois ans à
partir de la date de publication du présent arrêté au Journal 36 172 566
Officiel de la République Tunisienne, le permis de 37 Intersection de la frontière Tuniso-
recherche d'hydrocarbures dit "permis Makthar" au profit Algérienne avec le parallèle 566
de l'Entreprise Tunisienne d'Activités Pétrolières et de la
société "Hydrocarbure Tunisie Corporation". 38 180 604
N°55 Journal Officiel de la République Tunisienne 11 juillet 2003 Page 2251

>
Sommets N° de repères

39 180 598

40 186 598

ai 186 600

42 190 600

43 190 602

44 192 602

45 192 606

46 182 606

47 182 604

48 180 604

49 Intersection de la frontière Tuniso-

Algérienne avec le parallèle 646

50 212 646

si 212 652

52 222 652

53 222 656

54 228 656

55 228 662

56 236 662

57 236 666

58 238 666

59 238 688

60 226 688

él 226 700
CA 274 700

Tunis, le 1° juillet 2003.
Le ministre de l'industrie et de l'énergie
Moncef Ben Abdallah
Vu
Le Premier ministre
Mohamed Ghannouchi

MINISTERE DE LA SANTE PUBLIQUE

MAINTIEN EN ACTIVITE
Par décret n° 2003-1553 du 2 juillet 2003.

Le docteur Ben Salah Faouzia, maître de conférences
agrégé hospitalo-universitaire en médecine à l'institut Salah
Azaiez, est maintenue en activité pour une période d'une
année, à compter du 1° septembre 2003.

MINISTERE DU DEVELOPPEMENT
ET DE LA COOPERATION
INTERNATIONALE

Décret n° 2003-1554 du 2 juillet 2003, portant
ratification de l'accord de garantie conclu, le 6 mars
2003, entre la République Tunisienne et la Banque
Nordique d'investissement et relatif à la troisième
ligne de crédit accordée à TUNISIE-TELECOM.

Le Président de la République,

Vu la constitution et notamment son article 32,

Vu la loi n° 2003-40 du 9 juin 2003, portant approbation
de l'accord de garantie conclu, le 6 mars 2003, entre la
République Tunisienne et la Banque Nordique
d'Investissement et relatif à la troisième ligne de crédit
accordée à TUNISIE-TELECOM,

Vu l'accord de garantie conclu, à Tunis le 6 mars 2003,
entre la République Tunisienne et la Banque Nordique
d'Investissement et relatif à la troisième ligne de crédit
accordée à TUNISIE-TELECOM.

Décrète :

Article premier. - Est ratifié, l'accord de garantie conclu,
à Tunis le 6 mars 2003, entre la République Tunisienne et la
Banque Nordique d'investissement et relatif à l'octroi à
TUNISIE-TELECOM d'une troisième ligne de crédit d'un
montant de cinquante millions (50.000.000) d'euros, en
vertu de l'accord conclu entre TUNISIE-TELECOM et la
Banque Nordique d'Investissement le 6 mars 2003.

Aït. 2. - Le ministre du développement et de la
coopération internationale est chargé de l'exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis le, 2 juillet 2003.

Zine El Abidine Ben Ali

MINISTERE DE L'AGRICULTURE,
DE L'ENVIRONNEMENT
ET DES RESSOURCES HYDRAULIQUES

NOMINATIONS
Par décret n° 2003-1555 du 2 juillet 2003.
Monsieur Khelil Attia est nommé président-directeur
général de l'office national de l'assainissement, et ce, à
compter du 16 juin 2003.

Par décret n° 2003-1556 du 2 juillet 2003.

Monsieur Samir Ben Romdhane, maître de conférences
agrégé hospitalo-universitaire en médecine vétérinaire, est
nommé dans le grade de professeur hospitalo-universitaire en
médecine vétérinaire à l'école nationale de médecine
vétérinaire de Sidi Thabet, et ce, à compter du 8 février 2003.

Pour la légalisation de la signature : le président de la municipalité

ISSN.0330,7921

Certifié conforme : le président directeur général de l'.0.R.T

"Ce numéro du Journal Officiel de la République Tunisienne a été déposé au siège du gouvernorat de Tunis le 12 juillet 2003"

